--------------------------------------------------------------------------------


EXHIBIT NO. 10.1


SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


Dated as of September 25, 2007


by and among


CAI INTERNATIONAL, INC.
and
CONTAINER APPLICATIONS LIMITED
(as “Borrowers”)


THE LENDERS LISTED ON SCHEDULE 1 HERETO


and


BANK OF AMERICA, N.A.
as Administrative Agent (the “Administrative Agent”)
with


BANC OF AMERICA SECURITIES LLC,
acting as Lead Arranger and Book Manager (the “Arranger”)


and


LASALLE BANK NATIONAL ASSOCIATION
as Syndication Agent (the “Syndication Agent”)


and


UNION BANK OF CALIFORNIA, N.A.
as Documentation Agent (the “Documentation Agent”)


--------------------------------------------------------------------------------




1.
DEFINITIONS AND RULES OF INTERPRETATION
 
1
         
1.1.
Definitions
 
1
         
2.
THE SENIOR CREDIT FACILITY
 
27
         
2.1.
Commitment to Lend
 
27
 
2.2.
Commitment Fee
 
28
 
2.3.
Reduction of Total Commitment
 
28
 
2.4.
Evidence of Debt
 
29
 
2.5.
Interest
 
29
 
2.6.
Requests for Revolving Credit Loans
 
30
 
2.7.
Conversion Options
 
30
 
2.8.
Funds for Revolving Credit Loans
 
31
 
2.9.
Change in Borrowing Base and Domestic Borrowing Base
 
32
 
2.10.
Swing Line Loans
 
33
 
2.11.
Increase in the Total Commitment
 
36
         
3.
REPAYMENT OF THE LOANS
 
37
         
3.1.
Maturity
 
37
 
3.2.
Mandatory Repayments of Revolving Credit Loans
 
37
 
3.3.
Optional Repayments of Revolving Credit Loans and Swing Line Loans
 
38
         
4.
LETTERS OF CREDIT
 
38
         
4.1.
Letter of Credit Commitments
 
38
 
4.2.
Reimbursement Obligation of the Borrowers
 
42
 
4.3.
Letter of Credit Payments
 
43
 
4.4.
Obligations Absolute
 
44
 
4.5.
Role of Issuer
 
45
 
4.6.
Letter of Credit Fees
 
46
 
4.7.
Cash Collateral
 
46
 
4.8.
Conflict with Issuer Documents
 
46
 
4.9.
Letters of Credit Issued for Subsidiaries
 
46
 
4.10.
Replacement of L/C Issuer
 
47
         
5.
CERTAIN GENERAL PROVISIONS
 
47
         
5.1.
Fees
 
47
 
5.2.
Funds for Payments
 
47
 
5.3.
Computations
 
49
 
5.4.
Inability to Determine Eurodollar Rate
 
49
 
5.5.
Illegality
 
49
 
5.6.
Additional Costs, etc
 
50
 
5.7.
Capital Adequacy
 
51
 
5.8.
Certificate
 
51
 
5.9.
Indemnity
 
51

 

--------------------------------------------------------------------------------


 

 
5.10.
Interest After Default
 
52
 
5.11.
Limitation on Certain Obligations of CAI Barbados
 
52
         
6.
COLLATERAL SECURITY AND GUARANTIES
 
52
         
6.1.
Security of Borrowers and Guarantors
 
52
 
6.2.
Guaranties of Subsidiaries
 
53
 
6.3.
Release of Collateral
 
53
         
7.
REPRESENTATIONS AND WARRANTIES
 
53
         
7.1.
Corporate Authority
 
53
 
7.2.
Governmental or Third Party Approvals
 
54
 
7.3.
Title to Properties; Leases
 
54
 
7.4.
Financial Statements and Projections
 
54
 
7.5.
No Material Adverse Changes, etc
 
55
 
7.6.
Franchises, Patents, Copyrights, etc
 
55
 
7.7.
Litigation
 
55
 
7.8.
No Materially Adverse Contracts, etc
 
55
 
7.9.
Compliance with Other Instruments, Laws, etc
 
55
 
7.10.
Tax Status
 
55
 
7.11.
No Event of Default
 
56
 
7.12.
Holding Company and Investment Company Acts
 
56
 
7.13.
Absence of Financing Statements, etc
 
56
 
7.14.
Perfection of Security Interest
 
56
 
7.15.
Certain Transactions
 
56
 
7.16.
Employee Benefit Plans
 
56
 
7.17.
Use of Proceeds
 
57
 
7.18.
Environmental Compliance
 
57
 
7.19.
Subsidiaries, etc
 
58
 
7.20.
Collection Accounts
 
58
 
7.21.
Disclosure
 
58
 
7.22.
Title and Registration of Chassis
 
59
 
7.23.
Solvency
 
59
 
7.24.
Insurance
 
59
 
7.25.
Foreign Assets Control Regulations, Etc
 
59
 
7.26.
Taxpayer Identification Number
 
59
 
7.27.
Updates to Certain Schedules
 
59
         
8.
AFFIRMATIVE COVENANTS
 
60
         
8.1.
Punctual Payment
 
60
 
8.2.
Maintenance of Office
 
60
 
8.3.
Records and Accounts
 
60
 
8.4.
Financial Statements, Certificates and Information
 
60
 
8.5.
Notices
 
62
 
8.6.
Legal Existence; Maintenance of Properties
 
63
 
8.7.
Insurance
 
64

 

--------------------------------------------------------------------------------


 

 
8.8.
Taxes
 
64
 
8.9.
Inspection of Properties and Books, etc
 
64
 
8.10.
Compliance with Laws, Contracts, Licenses, and Permits
 
65
 
8.11.
Employee Benefit Plans
 
65
 
8.12.
Use of Proceeds
 
65
 
8.13.
Bank Accounts
 
65
 
8.14.
Reserved
 
66
 
8.15.
Title and Registration of Chassis; Administrative Agent’s Lien
 
66
 
8.16.
New Guarantors; Collateral Security of New Guarantors
 
66
 
8.17.
Pledge of Capital Stock of Foreign Subsidiaries
 
66
 
8.18.
Intellectual Property; Operations Support Systems
 
67
 
8.19.
Further Assurances
 
67
         
9.
CERTAIN NEGATIVE COVENANTS
 
67
         
9.1.
Restrictions on Indebtedness
 
68
 
9.2.
Restrictions on Liens
 
69
 
9.3.
Restrictions on Investments
 
71
 
9.4.
Restricted Payments
 
72
 
9.5.
Merger, Acquisitions and Consolidation; Disposition of Assets
 
72
 
9.6.
Sale and Leaseback
 
73
 
9.7.
Compliance with Environmental Laws
 
73
 
9.8.
Subordinated Debt
 
73
 
9.9.
Employee Benefit Plans
 
74
 
9.10.
Business Activities
 
74
 
9.11.
Fiscal Year
 
74
 
9.12.
Transactions with Affiliates
 
74
         
10.
FINANCIAL COVENANTS
 
74
         
10.1.
Maximum Total Leverage Ratio
 
75
 
10.2.
Minimum Fixed Charge Coverage Ratio
 
75
         
11.
CLOSING CONDITIONS
 
75
         
11.1.
Loan Documents etc
 
75
 
11.2.
Certified Copies of Governing Documents
 
75
 
11.3.
Corporate or Other Action
 
75
 
11.4.
Incumbency Certificate
 
75
 
11.5.
Validity of Liens
 
75
 
11.6.
Asset List; Perfection Certificates and UCC Search Results
 
76
 
11.7.
Certificates of Insurance
 
76
 
11.8.
Borrowing Base Report
 
76
 
11.9.
Financial Condition
 
76
 
11.10.
Opinion of Counsel
 
76
 
11.11.
Payment of Fees
 
76
 
11.12.
Existing Credit Agreement
 
76
 
11.13.
No Material Adverse Change
 
76




--------------------------------------------------------------------------------


 

 
11.14.
Commercial Financial Examination, Etc
 
77
         
12.
CONDITIONS TO ALL BORROWINGS
 
77
         
12.1.
Representations True; No Event of Default
 
77
 
12.2.
No Legal Impediment
 
77
 
12.3.
Governmental Regulation
 
77
 
12.4.
Proceedings and Documents
 
78
 
12.5.
Borrowing Base Report
 
78
 
12.6.
Borrowing Base Compliance
 
78
         
13.
EVENTS OF DEFAULT; ACCELERATION; ETC
 
78
         
13.1.
Events of Default and Acceleration
 
78
 
13.2.
Termination of Commitments
 
81
 
13.3.
Remedies
 
82
 
13.4.
Distribution of Collateral Proceeds
 
82
         
14.
THE ADMINISTRATIVE AGENT
 
83
         
14.1.
Authorization
 
83
 
14.2.
Employees and Administrative Agents
 
84
 
14.3.
No Liability
 
84
 
14.4.
No Representations
 
85
 
14.5.
Payments
 
86
 
14.6.
Holders of Revolving Credit Notes
 
87
 
14.7.
Indemnity
 
87
 
14.8.
Administrative Agent as Lender, etc
 
88
 
14.9.
Resignation
 
88
 
14.10.
Notification of Defaults and Events of Default
 
89
 
14.11.
Duties in the Case of Enforcement
 
89
 
14.12.
Administrative Agent May File Proofs of Claim
 
89
 
14.13.
Collateral and Guaranty Matters
 
90
 
14.14.
Intercreditor and Collateral Arrangements
 
91
         
15.
ASSIGNMENT AND PARTICIPATION
 
91
         
15.1.
Conditions to Assignment
 
91
         
16.
PROVISIONS OF GENERAL APPLICATIONS
 
94
         
16.1.
Setoff
 
94
 
16.2.
Expenses
 
95
 
16.3.
Indemnification
 
96
 
16.4.
Treatment of Certain Confidential Information
 
97
 
16.5.
Survival of Covenants, Etc
 
98
 
16.6.
Notices
 
98
 
16.7.
Governing Law
 
100
 
16.8.
Headings
 
100

 

--------------------------------------------------------------------------------


 

 
16.9.
Counterparts
 
100
 
16.10.
Entire Agreement, Etc
 
101
 
16.11.
Waiver of Jury Trial
 
101
 
16.12.
Consents, Amendments, Waivers, Etc
 
101
 
16.13.
Severability
 
103
 
16.14.
USA PATRIOT Act Notice
 
103
         
17.
GUARANTY
 
103
         
17.1.
Guaranty
 
103
 
17.2.
Rights of Lenders
 
103
 
17.3.
Certain Waivers
 
104
 
17.4.
Obligations Independent
 
104
 
17.5.
Subrogation
 
104
 
17.6.
Termination; Reinstatement
 
104
 
17.7.
Subordination
 
105
 
17.8.
Stay of Acceleration
 
105
 
17.9.
Condition of CAI Barbados
 
105
         
18.
ACKNOWLEDGEMENT
 
105
       
19.
TRANSITIONAL ARRANGEMENTS
 
106

 

--------------------------------------------------------------------------------





   
Exhibits
             
ExhibitA
 
Form of Borrowing Base Report
   
ExhibitB
 
Form of Revolving Credit Note
   
ExhibitC
 
Form of Loan Request
   
ExhibitD
 
Form of Compliance Certificate
   
ExhibitE
 
Assignment and Assumption
   
ExhibitF
 
Swing Line Loan Notice
           
 
         
 
 
Schedules
             
Schedule1
 
Lenders and Commitments
   
Schedule1.1
 
Existing Letters of Credit
   
Schedule7.3
 
Title to Properties; Leases
   
Schedule7.7
 
Litigation
   
Schedule7.15
 
Certain Transactions
   
Schedule7.18
 
Environmental Compliance
   
Schedule7.19(a)
 
Subsidiaries
   
Schedule7.19(b)
 
Joint Ventures
   
Schedule7.20
 
Bank Accounts
   
Schedule7.24
 
Insurance
   
Schedule9.1
 
Existing Indebtedness
   
Schedule9.2
 
Existing Liens
   
Schedule9.3
 
Existing Investments
   
Schedule16.6.1
 
Certain Addresses for Notices
   

 

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
 
This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
September 25, 2007, by and among CAI INTERNATIONAL, INC. (“CAI”), a Delaware
corporation and successor by merger to Container Applications International,
Inc., a Nevada corporation, having its principal place of business at One
Embarcadero Center Suite 2101, San Francisco, California 94111, CONTAINER
APPLICATIONS LIMITED, a corporation organized under the laws of Barbados having
its principal place of business at Chancery Chambers, Chancery House, High
Street, Bridgetown, Barbados (“CAI Barbados” and, together with CAI, the
“Borrowers”, and each, individually, a “Borrower”), the lending institutions
from time to time listed on Schedule1 hereto (the “Lenders”), BANK OF AMERICA,
N.A., as administrative agent for itself and the other Lenders (in such
capacity, the “Administrative Agent”), LASALLE BANK NATIONAL ASSOCIATION as
syndication agent for itself and the other Lenders (in such capacity, the
“Syndication Agent”), and UNION BANK OF CALIFORNIA, N.A., as documentation agent
for itself and the other Lenders (in such capacity, the “DocumentationAgent”),
with BANC OF AMERICA SECURITIES LLC acting as lead arranger and book manager.
 
 
RECITALS
 
WHEREAS, CAI, certain lenders and the Administrative Agent have entered into an
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
September 29, 2006 (as amended and in effect immediately prior to this
Agreement, the “ExistingCreditAgreement”);
 
WHEREAS, CAI has requested that the Administrative Agent and the Lenders amend
and restate the terms and provisions of the Existing Credit Agreement as set
forth herein; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Lenders and
the Administrative Agent party hereto have agreed to amend and restate the
Existing Credit Agreement as hereinafter provided;
 
NOW THEREFORE, the parties hereto agree that the Existing Credit Agreement is
amended and restated in its entirety as follows:
 
1. DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1.           Definitions.  The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Credit Agreement
referred to below:
 
Account Control Agreement.  An account control agreement, in form and substance
satisfactory to the Administrative Agent, by and among (i) the relevant Borrower
or Guarantor, (ii) the relevant financial institution maintaining a Collection
Account on behalf of such Borrower or Guarantor, (iii) the Administrative Agent
for the benefit of the Secured Parties and (iv) any other parties thereto (if
any).
 
Accounts Receivable.  All accounts (as defined in the Uniform Commercial Code)
and rights of any Borrower or any of its Subsidiaries to payment for goods sold,
leased or otherwise marketed in the ordinary course of business and all rights
of any Borrower or any of its Subsidiaries to payment for services rendered in
the ordinary course of business and all sums of money or other proceeds due
thereon pursuant to transactions with account debtors, except for that portion
of the sum of money or other proceeds due thereon that relate to sales, use or
property taxes in conjunction with such transactions, recorded on books of
account in accordance with GAAP.
 
1

--------------------------------------------------------------------------------


 
Additional Lenders.  See §2.11.3.
 
Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§8.4(d).
 
Administrative Agent's Office.  The Administrative Agent's office located at 100
Federal Street, Boston, Massachusetts 02110, or at such other location as the
Administrative Agent may designate from time to time.
 
Administrative Agent.  Bank of America, N.A., acting as administrative agent for
the Lenders, and each other Person appointed as the successor Administrative
Agent in accordance with §14.9.
 
Administrative Agent's Special Counsel.  Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.
 
Administrative Questionnaire. An Administrative Questionnaire in a form supplied
by the Administrative Agent.
 
Affiliate.  With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
Agent Parties.  See §16.5.3.
 
 
ApplicableMargin.  For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a "Rate Adjustment
Period"), the Applicable Margin shall be the applicable margin set forth below
with respect to the Total Leverage Ratio, as determined for the Reference Period
of CAI and its Subsidiaries ending on the fiscal quarter ended immediately prior
to the applicable Rate Adjustment Period.
 
Level
Total
Leverage
Ratio
Base Rate Loans
Eurodollar Rate Loans
Letter of
Credit
Fees
Commitment Fee
I
Greater than or equal to 4.25:1.00
0.25%
1.50%
1.50%
0.300%
II
Less than 4.25:1.00 but greater than or equal to 3.50:1.00
0.00%
1.25%
1.25%
0.250%
III
Less than 3.50:1.00
0.00%
1.00%
1.00%
0.200%

 
Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to §8.4(d) hereof, then for the period commencing on the
next Adjustment Date to occur (or was to have occurred) subsequent to such
failure through the date immediately following the date on which such Compliance
Certificate is actually delivered, the Applicable Margin shall be the highest
Applicable Margin set forth above (i.e., Level I above).
 
2

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing to the contrary, in the event either the Borrowers
or the Administrative Agent determines, in good faith, that the calculation of
the Total Leverage Ratio on which the Applicable Margin for any particular
period was determined is inaccurate and, as a consequence thereof, the
Applicable Margin was lower or higher than it would have been, (i) the Borrowers
shall promptly (but in any event within ten (10) Business Days) deliver (after
the Borrowers discover such inaccuracy or the Borrowers are notified by the
Administrative Agent of such inaccuracy, as the case may be) to the
Administrative Agent correct financial statements for such period (and if such
financial statements are not accurately restated and delivered within thirty
(30) days after the first discovery of such inaccuracy by the Borrowers or such
notice, as the case may be, and the Applicable Margin was lower than it should
have been, then Pricing Level I shall apply retroactively for such period until
such time as the correct financial statements are delivered and, upon the
delivery of such corrected financial statements, thereafter the corrected
Pricing Level shall apply for such period), (ii) the Administrative Agent shall
determine and notify the Borrowers of the amount of interest that would have
been due in respect of outstanding Obligations, if any, during such period had
the Applicable Margin been calculated based on the correct Total Leverage Ratio
(or, to the extent applicable, the Level I Applicable Margin if such corrected
financial statements were not delivered as provided herein) and (iii) the
applicable Borrower shall promptly pay to the Administrative Agent the
difference, if any, between that amount and the amount actually paid in respect
of such period.  The foregoing notwithstanding shall in no way limit the rights
of the Administrative Agent or the Lenders to exercise their rights to impose
the rate of interest applicable during an Event of Default as provided herein.
 
Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to CAI or any of its Subsidiaries.
 
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Arranger.  Banc of America Securities LLC, in its capacity as lead arranger and
book manager.
 
Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
Assignment and Assumption. An assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by §15.1.1, and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
Auto-Extension Letter of Credit.  See §4.1.6.
 
Balance Sheet Date.  December 31, 2006.
 
3

--------------------------------------------------------------------------------


 
Bank of America.  Bank of America, N.A., in its individual capacity.
 
Barbados Security Documents.  All agreements, instruments, filings, records,
notices and documents (including any collateral and perfection certificates)
executed or delivered pursuant to or in connection with the Collateral of CAI
Barbados or the pledge by CAI of 66% of the Capital Stock of CAI Barbados
(including, without limitation, any charge over shares, blocked account
agreements and security or pledge agreements).
 
Base Rate.  For any day a fluctuating rate per annum equal to the higher of (a)
the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate”.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
Base Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Base Rate.
 
Borrower and Borrowers.  As defined in the preamble hereto.
 
Borrower Materials.  See §8.4.
 
Borrowing Base.  At the relevant time of reference thereto, an amount determined
by the Administrative Agent by reference to the most recent Borrowing Base
Report delivered to the Lenders pursuant to §8.4(f) which is equal to the sum
of:
 
(a)           85.00% of the Net Book Value of Eligible Containers of the
Borrowers and the Guarantors; plus
 
(b)           85.00% of Net Book Value of Eligible Chassis of the Borrowers and
the Guarantors; plus
 
(c)           90.00% of the Net Present Value of Direct Finance Lease
Receivables of the Borrowers and the Guarantors (other than Direct Finance Lease
Receivables arising from Eligible Containers which are included in clause (a) of
this definition); minus
 
(d)           reserves established by the Administrative Agent from time to time
in an amount not to exceed the aggregate tax, employment, wage and/or severance
claims which under applicable Barbados law have priority over the security
interest and other rights of the Administrative Agent in the Collateral of CAI
Barbados.
 
Borrowing Base Report.  A Borrowing Base Report signed by the chief financial
officer of each of the Borrowers and in substantially the form of ExhibitA
hereto.
 
Business Day.  Any day on which banking institutions in Boston, Massachusetts
and San Francisco, California, are open for the transaction of banking business
and, in the case of Eurodollar Rate Loans, also a day which is a Eurodollar
Business Day.
 
4

--------------------------------------------------------------------------------


 
CAI.  As defined in the preamble hereto.
 
CAI Revolving Credit Loans.  Revolving Credit Loans made or to be made by the
Lenders to CAI pursuant to §2.1.1.
 
Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.
 
Capital Expenditures.  Amounts paid or Indebtedness incurred by CAI or any of
its Subsidiaries in connection with (i) the purchase or lease by CAI or any of
its Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP or (ii) the
lease of any assets by CAI or any of its Subsidiaries as lessee under any
Synthetic Lease to the extent that such assets would have been Capital Assets
had the Synthetic Lease been treated for accounting purposes as a Capitalized
Lease.
 
Capitalized Leases.  Leases under which CAI or any of its Subsidiaries is the
lessee or obligor, the discounted future rental payment obligations under which
are required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.
 
Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
Cash Collateral.  See  §4.7.
 
Cash Management Agreement. Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.
 
CERCLA.  See §7.18(a).
 
Change in Law. The occurrence, after the date of this Credit Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
Change of Control.  Means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Equity Investors becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of the equity
securities of CAI entitled to vote for members of the board of directors or
equivalent governing body of CAI on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right);
 
5

--------------------------------------------------------------------------------



(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of CAI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
 
(c)           any Person or two or more Persons acting in concert, other than
one or more of the Equity Investors, shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of CAI, or control over the equity securities of CAI entitled to vote
for members of the board of directors or equivalent governing body of CAI on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities;
 
(d)           a “change of control” or any comparable term under any other
document or instrument evidencing Indebtedness shall have occurred; or
 
(e)           any event or series of events by which CAI shall own, directly or
indirectly, less than one hundred percent (100%) of the Capital Stock of CAI
Barbados.
 
Chassis.  All intermodal chassis owned by the Borrowers and/or the Guarantors
and employed by the Borrowers and/or the Guarantors in the conduct of its
business.
 
Closing Date.  The first date all the conditions precedent in §11 (other than
the conditions described in §11.13) are satisfied or waived and any Revolving
Credit Loans are to be made or any Letters of Credit are to be issued hereunder.
 
Code.  The Internal Revenue Code of 1986.
 
Collateral.  All of the property, rights and interests of the Borrowers and each
of the Guarantors that are or are intended to be subject to the Liens created by
the Security Documents.  For the avoidance of doubt, Collateral shall include,
without limitation, all Eligible Containers, Eligible Chassis, Direct Finance
Lease Receivables and all products and proceeds of the foregoing.
 
6

--------------------------------------------------------------------------------


 
Collection Account.  Any bank account (including any deposit account or
securities account) which is (i) established with the Administrative Agent as
the depositary bank or (ii) subject to an Account Control Agreement (or such
other agreement(s) required under applicable law required) in favor of the
Administrative Agent for the benefit of the Secured Parties  and, in each case,
which the Administrative Agent has a first priority perfected security interest
in and Lien upon such bank accounts and the Collateral held therein.
 
Commitment.  With respect to each Revolving Credit Lender, the amount set forth
on Schedule1 hereto as the amount of such Lender's commitment to make Revolving
Credit Loans to, to participate in the issuance, extension and renewal of
Letters of Credit for the account of, and to purchase participations in Swing
Line Loans made to, the Borrowers, as the same may be increased pursuant to
§2.10 or reduced from time to time; or if such commitment is terminated pursuant
to the provisions hereof, zero.
 
Commitment Fee.  See §2.2.
 
Commitment Percentage.  With respect to each Revolving Credit Lender, the
percentage set forth on Schedule1 hereto as such Lender's percentage of the
aggregate Commitments of all of the Revolving Credit Lenders.
 
Compliance Certificate.  See §8.4(d).
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of CAI and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated EBITDA.  With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Net Income (or Deficit) of CAI and its Subsidiaries for
such fiscal period, plus (b) in each case to the extent deducted in the
calculation of such Person's Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) other noncash charges for such period, plus (c)
principal payments received by CAI or any of its Subsidiaries during such period
with respect to Direct Finance Leases, all as determined in accordance with
GAAP.
 
Consolidated EBITDAR.  With respect to any fiscal period of CAI and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA for such
fiscal period plus (b) consolidated rental expense for such fiscal period as
determined in accordance with GAAP (other than (i) any Rental Obligations
incurred in a lease transaction where the obligation of CAI or its Subsidiary to
pay rent thereunder is limited to a pass-through of net rental amounts received
by CAI or its Subsidiaries from a sublessee of container equipment under such
transaction ("net sublease rentals"), so that if there are no net sublease
rental amounts received by CAI or its Subsidiaries from a sublessee then CAI or
its Subsidiaries would have no obligation to make any rental payment under or in
connection with such transaction; and (ii) the lease of the property located at
One Embarcadero Center, Suite 2101, San Francisco, California 94111 (or any
successor corporate headquarters of CAI) shall not be deemed a Rental Obligation
hereunder).
 
7

--------------------------------------------------------------------------------


 
Consolidated Funded Debt.  At any time of determination, with respect to CAI and
its Subsidiaries, the sum, without duplication, of (a) the aggregate amount of
Indebtedness of CAI and its Subsidiaries, on a consolidated basis, relating to
(i) the borrowing of money or the obtaining of credit, including the issuance of
notes or bonds, (ii) the deferred purchase price of assets (other than trade
payables (including trade payables to manufacturers) incurred in the ordinary
course of business), (iii) Capitalized Leases, (iv) Rental Obligations, and (v)
the maximum drawing amount of all letters of credit outstanding plus (b)
Indebtedness of the type referred to in clause (a) of another Person guaranteed
by CAI or any of its Subsidiaries.
 
Consolidated Net Income (or Deficit).  The consolidated net income (or deficit)
of CAI and its Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, after eliminating therefrom
all extraordinary items of income or loss.
 
Consolidated Operating Cash Flow.  With respect to any fiscal period of CAI and
its Subsidiaries, an amount equal to (i) Consolidated EBITDAR for such fiscal
period minus (ii) cash income taxes paid or payable in such period, excluding
cash income taxes with respect to CAI’s fiscal year 2006 income paid by CAI in
the 2007 fiscal year, in an amount not exceeding $10,000,000 in the aggregate,
all as determined in accordance with GAAP.
 
Consolidated Total Debt Service.  With respect to CAI and its Subsidiaries and
for any Reference Period, the sum, without duplication, of (a) any and all
repayments or prepayments of principal, during such period in respect of
Indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which CAI or any
of its Subsidiaries is a party relating to (i) the borrowing of money or the
obtaining of credit, including the issuance of notes or bonds, (ii) the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (iii) in respect of any Synthetic Leases or any Capitalized
Leases, (iv) in respect of any reimbursement obligations in respect of letters
of credit due and payable during such period, and (v) Indebtedness of the type
referred to above of another Person guaranteed by CAI or any of its
Subsidiaries, plus (b) Consolidated Total Interest Expense paid or payable in
cash during such Reference Period, plus (c) consolidated rental expense for such
period as determined in accordance with GAAP.  Demand obligations shall be
deemed to be due and payable during any fiscal period during which such
obligations are outstanding.
 
Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by CAI or any of its Subsidiaries during
such period on all Indebtedness of CAI or such Subsidiary outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any Capitalized Lease or any Synthetic Lease, and
including commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees or expenses in connection with the borrowing of money.
 
Containers.  The marine, special, tank and intermodal cargo containers either
owned or leased by the Borrowers and/or the Guarantors and employed by the
Borrowers and/or the Guarantors in the conduct of its business, including,
without limitation, refrigerated, dry van, tank, open top and flat rack
containers and refrigeration units and generator sets associated therewith,
butexcluding any chassis for such containers.
 
Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
8

--------------------------------------------------------------------------------


 
Conversion Request.  A notice given by any Borrower to the Administrative Agent
of the applicable Borrower's election to convert or continue a Revolving Credit
Loan in accordance with §2.7.
 
Credit Agreement or Agreement.  This Second Amended and Restated Revolving
Credit Agreement, including the Schedules and Exhibits hereto as the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
 
Debtor Relief Laws.  The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
Default.  See §13.1.
 
Delinquent Lender.  See §14.5.3.
 
Direct Finance Lease Receivables.  All accounts and rights of any Borrower or
any Guarantor to payment in respect of Direct Finance Leases that are not in
default and all sums of money or other proceeds due to such Borrower or such
Guarantor pursuant to such Direct Finance Leases, except for that portion of the
sum of money or other proceeds due thereon that relate to sales, use or property
taxes in conjunction with such transactions, recorded on such Borrower's or such
Guarantor’s books of account in accordance with generally accepted accounting
principles; provided that (i) the Administrative Agent shall hold a valid and
perfected first priority security interest under applicable law in all Direct
Finance Lease Receivables (including all products and proceeds thereof) included
in the Borrowing Base and/or the Domestic Borrowing Base and (ii) if any account
debtor in respect of Direct Finance Lease Receivables is a governmental
authority covered by the Federal Assignment of Claims Act or like federal, state
or local statute or rule in respect thereof, the applicable Borrower or
Guarantor shall inform the Administrative Agent and take such other actions as
may be required by the Administrative Agent to ensure its valid and perfected
first priority security interest in such Direct Finance Lease Receivables prior
to including the same in the Borrowing Base or the Domestic Borrowing Base.
 
Direct Finance Lease Rate.  With respect to any Direct Finance Lease, the
interest rate applicable to such Direct Finance Lease.
 
Direct Finance Leases.  Leases pursuant to which any Borrower or any Guarantor
leases Containers to a lessee and (a) the terms of such lease provide that title
to such Containers will pass to such lessee at the end of the lease term
automatically or at the option of the lessee for no additional consideration or
for consideration so nominal that the lessee would be economically compelled to
exercise such option and (b) the interest component of the proceeds of such
lease are booked on the applicable Borrower's or such Guarantor’s financial
statements as "Income from Direct Finance Leases."
 
Distribution.  (a) The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of any Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
such Person; (b) the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of any Borrower or any
of its Subsidiaries, directly or indirectly through a Subsidiary of such Person
or otherwise (including the setting apart of assets for a sinking or other
analogous fund to be used for such purpose); (c) the return of capital by any
Borrower or any of its Subsidiaries to its shareholders as such; or (d) any
other distribution on or in respect of any shares of any class of Capital Stock
of any Borrower or any of its Subsidiaries.
 
9

--------------------------------------------------------------------------------


 
Documentation Agent.  See Introductory Paragraph.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Borrowing Base.  At the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders pursuant to §8.4(f) which is equal to the
sum of:
 
(e)           85.00% of the Net Book Value of Eligible Containers of CAI and the
Guarantors; plus
 
(f)           85.00% of Net Book Value of Eligible Chassis of CAI and the
Guarantors; plus
 
(g)           90.00% of the Net Present Value of Direct Finance Lease
Receivables of CAI and the Guarantors (other than Direct Finance Lease
Receivables arising from Eligible Containers which are included in clause (a) of
this definition).
 
Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Domestic Subsidiary.  Any Subsidiary that is organized under the laws of any
political subdivision of the United States.
 
Drawdown Date.  The date on which any Revolving Credit Loan or Swing Line Loan
is made or is to be made, and the date on which any Revolving Credit Loan is
converted or continued in accordance with §2.7.
 
Eligible Assignee.  (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, CAI (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include any Borrower or any Borrower’s
Affiliates or Subsidiaries or any competitor of any Borrower.
 
Eligible Chassis.  Chassis owned by any Borrower or any Guarantor which (a) are
subject to a first priority fully perfected security interest in favor of the
Administrative Agent for the benefit of the Secured Parties (which shall
include, with respect to any Chassis which is subject to a certificate of title
(or other similar) statute under applicable law providing for the Lien of the
Administrative Agent to be indicated on such certificate of title (or other
relevant registration) as a condition of, or to result in, perfection, the
applicable Borrower or Guarantor causing the Administrative Agent's security
interest to be noted on such certificate and taking all other steps necessary or
reasonably requested by Administrative Agent in order to provide the
Administrative Agent with a first priority perfected security interest in such
Collateral under applicable law), (b) are subject to no other Liens except
Permitted Liens that are permitted pursuant to §§9.2.1(v) and (xi), (c) are in a
serviceable condition in the normal course of business, (d) have not suffered an
Event of Loss and (e) are not the subject of a finance or trade credit
arrangement between any Borrower as obligor and a third party obligee but are
owned by the applicable Borrower or such Guarantor outright.

10

--------------------------------------------------------------------------------


 
Eligible Containers.  Containers owned by any Borrower or any Guarantor which
(a) are subject to a first priority fully perfected security interest in favor
of the Administrative Agent for the benefit of the Secured Parties (i) in all
jurisdictions within the United States of America where filing financing
statements in accordance with the Uniform Commercial Code is necessary to
perfect the Administrative Agent’s security interest in such Containers and (ii)
with respect to CAI Barbados, the taking of all steps necessary or reasonably
requested by Administrative Agent in order to provide the Administrative Agent
with a first priority perfected security interest in such Containers under
applicable law, (b) are subject to no other Liens except Permitted Liens that
are permitted pursuant to §§9.2.1(v) and (xi), (c) are in a serviceable
condition in the normal course of business, (d) have not suffered an Event of
Loss and (e) are not the subject of a finance or trade credit arrangement
between any Borrower as obligor and a third party obligee but are owned by the
applicable Borrower or such Guarantor outright.
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
 
Environmental Laws.  See §7.18(a).
 
EPA.  See §7.18(b).
 
Equity Investors.  Mr. Hiromitsu Ogawa, members of his immediate family and
trusts established for the benefit of Mr. Hiromitsu Ogawa and members of his
immediate family, and senior executives of the Borrowers.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended.
 
ERISA Affiliate.  Any Person which is treated as a single employer with any
Borrower under §414 of the Code.
 
ERISA Event.  (a) An ERISA Reportable Event with respect to a Guaranteed Pension
Plan; (b) a withdrawal by any Borrower or any ERISA Affiliate from a Guaranteed
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of an Employee Benefit Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Guaranteed Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Guaranteed
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.
 
11

--------------------------------------------------------------------------------


 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
 
Eurodollar Base Rate. See definition of Eurodollar Rate.
 
Eurodollar Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
 
Eurodollar Lending Office.  Initially, the office of each Lender designated as
such in Schedule1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.
 
Eurodollar Rate.  For any Interest Period with respect to a Eurodollar Rate
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:
 
Eurodollar Rate
=
Eurodollar Base Rate                               
1.00 – Eurodollar Reserve Percentage

 
Where,
 
Eurodollar Base Rate. For such Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.
 
Eurodollar Reserve Percentage For any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
12

--------------------------------------------------------------------------------


 
Eurodollar Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Eurodollar Rate.
 
Event of Default.  See §13.1.
 
Event of Loss.  With respect to any Container or Chassis, the occurrence of any
of the following events:
 
(h)           total loss or destruction thereof;
 
(i)           theft or disappearance thereof without recovery within sixty (60)
days after such theft or disappearance becomes known to any Borrower or any
Guarantor;
 
(j)           damage rendering such Container or Chassis unfit for normal use
and, in the judgment of any Borrower or any Guarantor, beyond repair at
reasonable cost; and
 
(k)           any condemnation, seizure, forced sale or other taking of title to
or use of any such Container or Chassis.
 
Existing Credit Agreement.  As defined in the Recitals hereto.
 
Existing Letters of Credit.  Those letters of credit issued for the account of
CAI under the Existing Credit Agreement and set forth on Schedule 1.1 hereto.
 
Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
 
Fee Letter.  The fee letter, dated as of August 6, 2007, among the Borrowers,
the Administrative Agent and the Arranger, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
 
Foreign Subsidiary.  Any Subsidiary other than a Domestic Subsidiary.
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
GAAP or generally accepted accounting principles.  (a) When used in §10, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of any Borrower
reflected in its financial statements for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
any Borrower adopting the same principles, provided that in each case referred
to in this definition of "GAAP" a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in GAAP) as
to financial statements in which such principles have been properly applied.
 
13

--------------------------------------------------------------------------------


 
Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.
 
Governmental Authority.  Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.
 
Guaranteed Obligations.  See §17.1.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
Guarantors.  Collectively, each of (a) CAI with respect to its Guaranty under
Article XVII, (b) Sky Container Trading, Inc., a California corporation and (c)
each direct or indirect Domestic Subsidiary of CAI which is required to become a
Guarantor pursuant to §8.16 hereof.  Each Guarantor shall be a party to the
Guaranty.
 
Guaranty.  Collectively, (i) the Guaranty made by CAI under Article XVII in
favor of the Secured Parties pursuant to which CAI guarantees to the
Administrative Agent, for the benefit of the Secured Parties, the payment and
performance of the Obligations of CAI Barbados, (ii) the Second Amended and
Restated Guaranty, dated or to be dated as of the Closing Date, made by each
Guarantor in favor of the Lenders and the Administrative Agent pursuant to which
such Guarantor guarantees to the Lenders and the Administrative Agent the
payment and performance of the Obligations and (iii) together with each other
joinder and accession or guaranty delivered pursuant to §8.16.
 
Hazardous Substances.  See §7.18(b).
 
Honor Date.  See §4.2.
 
Increase Effective Date.  See §2.10.4.
 
Indemnitee.  See §16.3.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
14

--------------------------------------------------------------------------------



(l)             every obligation of such Person for money borrowed,
 
(m)           every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,
 
(n)           every reimbursement obligation of such Person with respect to
letters of credit, bankers' acceptances or similar facilities issued for the
account of such Person,
 
(o)           every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
 
(p)           every obligation of such Person under any Capitalized Lease,
 
(q)           every obligation of such Person under any Synthetic Lease,
 
(r)            all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively "receivables"), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
 
(s)           every obligation of such Person (an
"equityrelatedpurchaseobligation") to purchase, redeem, retire or otherwise
acquire for value any shares of Capital Stock issued by such Person or any
rights measured by the value of such Capital Stock,
 
(t)            every obligation of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a "derivativecontract"),
 
(u)           every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
 
(v)           every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) (the "primary obligation") of another Person (the "primary obligor"), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation, and
 
15

--------------------------------------------------------------------------------



(w)           all Rental Obligations of such Person;
 
provided, however, that, for the avoidance of doubt, any trade payables owing to
manufacturers incurred in the ordinary course of business that is not delinquent
shall not be deemed Indebtedness for the purposes of this definition.
 
The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (ii) any
Capitalized Lease shall be the principal component of the aggregate of the
rental obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (iii) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than any Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (iv) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (v) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (vi) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price, and (vii)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
Intercreditor Agreement.  Any intercreditor agreement, in the form and substance
satisfactory to the Administrative Agent and the Required Lenders, by and among
the Administrative Agent on behalf of the Secured Parties, the Borrowers (or
certain of them), the Guarantors (or certain of them) and any other Person(s)
party thereto.
 
Interest Payment Date.  (a) As to any Base Rate Loan (including any Swing Line
Loan), the last Business Day of the calendar quarter with respect to interest
accrued during such calendar quarter, including, without limitation, the
calendar quarter which includes the Drawdown Date of such Base Rate Loan; and
(b) as to any Eurodollar Rate Loan in respect of which the Interest Period is
(i) 3 months or less, the last Business Day of such Interest Period and (ii)
more than 3 months, the date that is 3 months from the first day of such
Interest Period and, in addition, the last Business Day of such Interest Period.
 
Interest Period.  With respect to any Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Revolving Credit Loan and ending
on the last day of one of the periods set forth below, as selected by a Borrower
in a Loan Request or as otherwise required by the terms of this Credit Agreement
(i) for any Base Rate Loan, the last day of the calendar quarter; and (ii) for
any Eurodollar Rate Loan, 1, 2, 3 or 6 months (subject to availability from all
Lenders); and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Revolving Credit Loan and ending on
the last day of one of the periods set forth above, as selected by the
applicable Borrower in a Conversion Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
 
16

--------------------------------------------------------------------------------


 
(A)           if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise end on a day that is not a Eurodollar Business Day, that
Interest Period shall be extended to the next succeeding Eurodollar Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Eurodollar Business Day;
 
(B)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
(C)           if any Borrower shall fail to give notice as provided in §2.7, the
applicable Borrower shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;
 
(D)           any Interest Period relating to any Eurodollar Rate Loan that
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
 
(E)           any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.
 
Interest Rate Protection Agreement.  Any agreement entered into between any
Borrower and the Administrative Agent, any of its Affiliates or any of the
Lenders providing for an interest rate swap, cap, collar, or other hedging
mechanism with respect to interest payable on Indebtedness.
 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall not be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment; (c) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
 
17

--------------------------------------------------------------------------------


 
IP Rights.  Collectively, all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.
 
Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrowers or in favor the L/C Issuer and relating to such
Letter of Credit.
 
L/C Advance. With respect to each Revolving Credit Lender, such Lender’s funding
of its participation in any L/C Borrowing in accordance with its Commitment
Percentage.
 
L/C Borrowing. An extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as a
Revolving Credit Loan.
 
L/C Exposure.  At any time, the sum of (a) the aggregate Maximum Drawing Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Unpaid Reimbursement Obligations at such time.  The L/C Exposure of any
Revolving Credit Lender at any time shall be its Commitment Percentage of the
total L/C Exposure at such time.
 
L/C Issuer.  (i) Bank of America in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder and (ii) with
respect to Existing Letters of Credit, Bank of America in its capacity as issuer
of the Existing Letters of Credit.
 
Lender Affiliate.  With respect to any Lender, (i) an Affiliate of such Lender
or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender.
 
Lenders.  Bank of America and the other lending institutions listed on Schedule1
hereto as Revolving Credit Lenders and any other Person who becomes an assignee
of any rights and obligations of a Lender pursuant to §15, and, as the context
requires, includes the Swing Line Lender and the L/C Issuer.
 
Letter of Credit.  See §4.1.1.
 
Letter of Credit Application.  See §4.1.1.
 
Letter of Credit Expiration Date.  The day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
Letter of Credit Fee.  See §4.6.
 
Letter of Credit Participation.  See §4.1.4.
 
Letter of Credit Sublimit. An amount equal to $15,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Total Commitment.
 
Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), charge or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing, the filing of any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction).
 
18

--------------------------------------------------------------------------------


 
Loan Documents.  This Credit Agreement, the Revolving Credit Notes, the Letter
of Credit Applications, the Letters of Credit, each Issuer Document, the
Guaranty, the Fee Letter, the Security Documents, Post-Closing Agreement and all
other documents, instruments, agreements and certificates now or hereafter in
connection with any of the foregoing or the transaction contemplated hereby.
 
Loan Parties.  The Borrowers and the Guarantors.
 
Loan Request.  See §2.6.
 
Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):
 
(x)            a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of the
Borrowers, individually or CAI and its Subsidiaries, taken as a whole;
 
(y)           an adverse effect on the ability of any Borrower or any of its
Subsidiaries, individually and/or taken as a whole, to perform any of their
respective Obligations under any of the Loan Documents to which it is a party;
or
 
(z)            any impairment of the validity, binding effect or enforceability
of this Credit Agreement or any of the other Loan Documents, any impairment of
the rights, remedies or benefits available to the Administrative Agent or any
Lender under any Loan Document or any impairment of the attachment, perfection
or priority of any Lien of the Administrative Agent under the Security
Documents.
 
Material Subsidiary.  A Subsidiary of CAI which (x) owns assets in excess of
2.50% of the book value of the total assets of CAI and its Subsidiaries or (y)
has revenues in excess of 2.50% of the total revenues of CAI and its
Subsidiaries.
 
Maturity Date.  September 25, 2012.
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced or increased from time to time pursuant to the terms of the
Letters of Credit.
 
Moody’s.  Moody’s Investors Services, Inc.
 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrowers or any ERISA Affiliate.
 
19

--------------------------------------------------------------------------------



Net Book Value.
 
(aa)          With respect to any Containers owned by any Borrower or Guarantor
which are standard dry cargo Containers and which were acquired on or after
October 1, 2006, the Original Cost to the applicable Borrower or Guarantor of
such Containers adjusted to reflect depreciation over twelve and a half years on
a straight line basis, to residuals of $850 for a 20-foot standard dry cargo
Container, $950 for a 40-foot standard dry cargo Container and $1,000 for a
40-foot standard “high-cube” dry cargo Container.
 
(bb)          With respect to any Containers owned by any Borrower or Guarantor
which are non-standard Containers, the Original Cost to such Person of such
Containers adjusted to reflect depreciation over fifteen years on a straight
line basis to a residual of 15% of the Original Cost of such Containers.
 
(cc)          With respect to any Containers owned by any Borrower or Guarantor
which are standard dry cargo Containers and which were acquired on or before
September 30, 2006,
 
(i)            with respect to the period from the date of purchase through and
including September 30, 2006, depreciation shall be calculated on a
straight-line basis over an assumed twelve and a half year life to residuals of
$645 for a 20-foot standard dry cargo Container, $795 for a 40-foot standard dry
cargo Container and $805 for a 40-foot standard “high-cube” dry cargo Container,
and
 
(ii)           with respect to the period from and after October 1, 2006, the
remaining net book value of the Containers (as of October 1, 2006) shall be
depreciated over their Remaining Book Life to residuals of $850 for a 20-foot
standard dry cargo Container, $950 for a 40-foot standard dry cargo Container
and $1000 for a 40-foot standard “high-cube” dry cargo Container, provided that
if a Container has been depreciated to below any of the foregoing residual
values in the period ending September 30, 2006, there shall be no further
depreciation during the period ending at the end of the container's Remaining
Book Life.”
 
(dd)          With respect to any Chassis owned by any Borrower or Guarantor,
depreciation shall be calculated on a straight-line basis over an assumed twenty
(20) year life to a residual of ten percent (10%)of the Original Cost of such
Chassis.
 
Net Present Value.  At the relevant time of reference thereto, and as the
context may require, the discounted present value of Direct Finance Lease
Receivables, discounted at the Direct Finance Lease Rate per annum of the
remaining term of the applicable Direct Finance Lease.
 
Non-Extension Notice Date.  See §4.1.6.
 
Obligations.  All indebtedness, obligations and liabilities of any of the
Borrowers and its Subsidiaries to any of the Lenders, the Swing Line Lender, the
L/C Issuer and the Administrative Agent, individually or collectively, existing
on the date of this Credit Agreement or arising thereafter, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or any Interest Rate Protection Agreement, any Swap Contract or
any Cash Management Agreement entered into with any Lender or the Administrative
Agent (or Affiliates thereof) or any of the Revolving Credit Loans or Swing Line
Loans made or Reimbursement Obligations incurred or any of the Revolving Credit
Notes, Letter of Credit Applications, Letters of Credit or other instruments at
any time evidencing any of the foregoing.
 
20

--------------------------------------------------------------------------------


 
Original Cost.  With respect to any Container or Chassis, the purchase price
therefor expressed in Dollars, as determined in accordance with GAAP,
consistently applied.
 
outstanding or Outstanding.  With respect to the Revolving Credit Loans or Swing
Line Loans, the aggregate unpaid principal thereof as of any date of
determination.
 
Participant. See §15.1.4.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
PCAOB.  The Public Company Accounting Oversight Board.
 
Perfection Certificate.  The Perfection Certificate as defined in the Security
Agreement.
 
Permitted Acquisitions.  Any acquisition by CAI or a Guarantor, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, the
Capital Stock of, or a business line or unit or a division of, any Person;
provided that:
 
(i)             immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
 
(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable approvals of Governmental Authorities;
 
(iii)           such acquisition shall be consensual and shall have been
approved by the board of directors of such Person;
 
(iv)           in the case of the acquisition of Capital Stock, the issuer of
such Capital Stock shall become a Subsidiary of CAI immediately after
consummation of the applicable transaction, and CAI shall have taken, or caused
to be taken, as of the date such Person becomes a Subsidiary (or as of such
later date as the Administrative Agent shall consent), the actions required to
be taken, if any, under §8.16 or CAI shall include a certification in the
certificate referenced in clause (vii) below that such new Subsidiary does not
need to become a Guarantor in order to maintain compliance with §8.16;
 
(v)           on a pro forma basis after giving effect to such acquisition, the
Borrowers are in compliance with the financial covenants contained in §10 for
the period immediately prior to the making of such acquisition and during the
twelve (12) month period immediately following the making of such acquisition;
 
(vi)           any Person or assets or division as acquired in accordance
herewith shall be in the same business or lines of business in which the
Borrowers and their Subsidiaries are engaged as of the Closing Date, including
transactions relating to the lease of Containers and Chassis and activities
related thereto; and
 
21

--------------------------------------------------------------------------------



(vii)          CAI shall have delivered to Administrative Agent a certificate,
in form and substance reasonably satisfactory to it, from the Responsible
Officer of CAI certifying that the conditions set forth in clauses (i) through
(vi) above are satisfied (which certificate shall attach supporting projections,
information and calculations with respect to the requirements set forth in
clause (v) above (all based on fair and reasonable projections of the financial
performance of CAI and its Subsidiaries)).
 
Permitted Liens.  Liens permitted by §9.2.
 
Person.  Any individual, corporation, limited liability company, limited
liability partnership, trust, other unincorporated association, business, or
other legal entity, and any Governmental Authority.
 
Platform.  See §8.4.
 
Post-Closing Agreement - the Post-Closing Agreement dated as of Closing Date,
among the Borrowers and the Administrative Agent with respect to certain
documents and actions to be delivered or taken after the Closing Date, as
amended, restated, supplemented or otherwise modified from time to time.
 
RCRA.  See §7.18(a).
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by CAI or any of its Subsidiaries.
 
Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
 
Register.  See §15.1.3.
 
Reimbursement Obligation.  Each Borrower’s obligation to reimburse the
Administrative Agent and the relevant Lenders on account of any drawing under
any Letter of Credit as provided in §4.2.
 
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
Remaining Book Life.  With respect to any Container owned by any Borrower or
Guarantor as of a particular date shall mean the remainder obtained by
subtracting:  (i) the number of years (including partial years) since the
Container was purchased, from (ii) twelve and one-half (12.5) years.
 
22

--------------------------------------------------------------------------------


 
Rental Obligations.  All present or future obligations of CAI or any of its
Subsidiaries under any rental agreements or leases of real or personal property,
other than (a) obligations that can be terminated by the giving of notice
without liability to CAI or such Subsidiary in excess of the liability for rent
due as of the date on which such notice is given and under which no penalty or
premium is paid as a result of any such termination, (b) obligations under
rental agreements relating to equipment other than Containers or Chassis having
an aggregate value of less than $5,000,000 for all such agreements, and (c)
obligations in respect of any Capitalized Leases.  For purposes of this Credit
Agreement, the aggregate amount of Rental Obligations of CAI and its
Subsidiaries shall, as at any date of determination, be an amount equal to the
net present value, calculated at a discount rate of nine percent (9.00%) per
annum, of the future Rental Obligations of such Person; provided, however, that
(i) any Rental Obligations incurred in a lease transaction where the obligation
of CAI or its Subsidiary to pay rent thereunder is limited to a pass-through of
net rental amounts received by CAI or its Subsidiaries from a sublessee of
container equipment under such transaction ("net sublease rentals"), so that if
there are no net sublease rental amounts received by CAI or its Subsidiaries
from a sublessee then CAI or its Subsidiaries would have no obligation to make
any rental payment under or in connection with such transaction, shall not
constitute a Rental Obligation hereunder; and (ii) the lease of the property
located at One Embarcadero Center, Suite 2101, San Francisco, California 94111
(or any successor corporate headquarters of CAI) shall not be deemed a Rental
Obligation hereunder.
 
Required Lenders.  As of any date, the Lenders holding Revolving Credit
Exposures and unused Commitments representing more than fifty percent (50%) of
the sum of the total Revolving Credit Exposures and unused Commitments, in each
case, at such time; provided that the Commitment of, the portion of the
Revolving Exposures held or deemed held by, any Delinquent Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
Responsible Officer. The chief executive officer, president or chief financial
officer of any Borrower.  Any document delivered hereunder that is signed by a
Responsible Officer of any Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the applicable Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the applicable Borrower.
 
Restricted Payment.  In relation to CAI and its Subsidiaries, any (a)
Distribution or (b) payment or prepayment by CAI or its Subsidiaries to (i)
CAI’s or any Subsidiary’s shareholders (or other equity holders), in each case,
other than to a Borrower, or (ii) any Affiliate of a Borrower or any Subsidiary
or any Affiliate of such Borrower's or such Subsidiary's shareholders (or other
equity holders), in each case, other than to a Borrower.
 
Revolving Credit Exposure.  With respect to any Revolving Credit Lender at any
time, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its L/C Exposure and Swing Line Exposure at
such time.
 
Revolving Credit Lender.  Each Lender with a Commitment or, following
termination of the Commitments, which has Revolving Credit Loans outstanding or
participations in an outstanding Letter of Credit or Swing Line Loan and any
other Person who becomes an assignee of rights and obligations of a Revolving
Credit Lender.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrowers pursuant to §2.
 
Revolving Credit Note Record.  The grid attached to a Revolving Credit Note, or
the continuation of such grid, or any other similar record, including computer
records, maintained by any Lender with respect to any Revolving Credit Loan
referred to in such Revolving Credit Note.
 
23

--------------------------------------------------------------------------------


 
Revolving Credit Notes.  See §2.4.
 
SARA.  See §7.18(a).
 
Secured Parties.  Collectively, the Administrative Agent, the Lenders, the Swing
Line Lender, any other holder from time to time of Obligations, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
§14, and the other Persons the Obligations owing to which are or are purported
to be secured by the Collateral under the terms of the Collateral Documents.
 
Securities Laws. The Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
Security Agreement.  The Second Amended and Restated Security Agreement, dated
or to be dated as of the Closing Date, between the Borrowers, each Guarantor and
the Administrative Agent, and in form and substance satisfactory to the Lenders
and the Administrative Agent, as the same may be amended, restated, supplemented
or otherwise modified and in effect from time to time.
 
Security Documents.  The Security Agreement, the Stock Pledge Agreement, the Use
and Access Agreement, the Barbados Security Documents, all Account Control
Agreements and all other agreements, instruments, filings, records and
documents, including without limitation, Uniform Commercial Code financing
statements (or the equivalent thereof in any applicable foreign jurisdiction)
and the Perfection Certificates, required to be executed or delivered pursuant
to (a) any Loan Document or (b) §§8.13, 8.15, 8.16 or 8.17.
 
S&P.  Standard & Poor's Ratings Group.
 
Solvent.  With respect to any Person on a particular date, that on such date (a)
the fair value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
Staff Loan Program.  A program administered by CAI pursuant to which CAI makes
loans to employees; provided, that the aggregate principal amount of loans
outstanding at any time under such program shall not exceed $1,500,000, and that
no more than an aggregate of $100,000 of which may be unsecured.
 
24

--------------------------------------------------------------------------------


 
Stock Pledge Agreement.  The Second Amended and Restated Stock Pledge Agreement,
dated or to be dated as of the Closing Date, between the Borrowers, certain
Guarantors and the Administrative Agent, and in form and substance satisfactory
to the Lenders and the Administrative Agent as the same may be amended,
restated, supplemented and otherwise modified and in effect from time to time.
 
Subordinated Debt.  Indebtedness of the Borrowers or any of their Subsidiaries
that is expressly subordinated and made junior to the payment and performance in
full of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance approved by the
Administrative Agent and the Lenders in writing.
 
Subordinated Documents.  All documents, instruments and other agreements entered
into in connection with Subordinated Debt, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.
 
Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.
 
Swap Contract.  (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
Swing Line. The revolving credit facility made available by the Swing Line
Lender pursuant to §2.10.
 
Swing Line Borrowing. A borrowing of a Swing Line Loan pursuant to §2.10.
 
Swing Line Exposure.  At any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time.  The Swing Line Exposure of any Revolving
Lender at any time shall be its Commitment Percentage of the total Swing Line
Exposure at such time.
 
Swing Line Lender.  Bank of America in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
 
Swing Line Loan. See §2.10.1.
 
25

--------------------------------------------------------------------------------


 
Swing Line Loan Notice. A notice of a Swing Line Borrowing pursuant to §2.10.2,
which, if in writing, shall be substantially in the form of Exhibit F.
 
Swing Line Sublimit. An amount equal to $10,000,000.  The Swing Line Sublimit is
part of, and not in addition to, the Total Commitment.
 
Syndication Agent.  See Introductory Paragraph.
 
Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  The Total Commitment on the Closing Date is $200,000,000.
 
Total Leverage Ratio.  As at any date of determination, the ratio of (a)
Consolidated Funded Debt as at such date to (b) Consolidated EBITDAR for the
Reference Period most recently ended; provided that in the event any Permitted
Acquisition shall have been completed during such Reference Period, the Total
Leverage Ratio shall be computed giving proforma effect to such Permitted
Acquisition as if it had been completed at the beginning of such Reference
Period, using the actual results (as approved by the Administrative Agent) of
the Person, assets or business unit being so acquired.
 
Type.  As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §4.2.
 
Use and Access Agreement.  The Use and Access Agreement, dated or to be dated as
of the Closing Date, between the Borrowers, each Guarantor party thereto and the
Administrative Agent, and in form and substance satisfactory to the Lenders and
the Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
 
Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
 
Rules of Interpretation.
 
(ee)          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
(ff)           The singular includes the plural and the plural includes the
singular.
 
26

--------------------------------------------------------------------------------



(gg)          A reference to any law includes any amendment or modification to
such law.
 
(hh)          A reference to any Person includes its permitted successors and
permitted assigns.
 
(ii)            Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
 
(jj)           The words "include", "includes" and "including" are not limiting.
 
(kk)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein, with the term "instrument"
being that defined under Article 9 of the Uniform Commercial Code.
 
(ll)            Reference to a particular "§" refers to that section of this
Credit Agreement unless otherwise indicated.
 
(mm)        The words "herein", "hereof", "hereunder" and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
(nn)          Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including," the words "to" and "until" each mean "to but
excluding," and the word "through" means "to and including."
 
(oo)          This Credit Agreement and the other Loan Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrowers and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent's or
any Lender's involvement in the preparation of such documents.
 
(pp)          Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the “International Standby
Practices 1998” (ISP) published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance), such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
 
27

--------------------------------------------------------------------------------



2. THE SENIOR CREDIT FACILITY.
 
2.1.          Commitment to Lend.
 
2.1.1. Revolving Credit Loans.  Subject to the terms and conditions set forth in
this Credit Agreement, each of the Revolving Credit Lenders severally agrees to
lend to the Borrowers and any Borrower may borrow, repay, and reborrow from time
to time from the Closing Date until the Maturity Date upon notice by the
applicable Borrower to the Administrative Agent given in accordance with §2.6,
such sums denominated in Dollars as are requested by the applicable Borrowers up
to a maximum aggregate amount outstanding (after giving effect to all amounts
requested) at any one time equal to such Revolving Credit Lender's Commitment
minus such Revolving Credit Lender's Commitment Percentage of (i) the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus (ii) the
outstanding amount of Swing Line Loans, provided that (i) the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested) plus the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations plus the outstanding amount of Swing Line Loans shall not at any
time exceed the lesser of (A) the Total Commitment at such time and (B) the
Borrowing Base at such time and (ii) the sum of the outstanding amount of the
CAI Revolving Credit Loans (after giving effect to all amounts requested) plus
the Maximum Drawing Amount and all Unpaid Reimbursement Obligations in respect
of Letters of Credit issued for the account of CAI, plus the outstanding amount
of Swing Line Loans made to CAI shall not at any time exceed the lesser of (A)
the Total Commitment at such time and (B) the Domestic Borrowing Base at such
time.  The Revolving Credit Loans shall be made prorata in accordance with each
Revolving Credit Lender's Commitment Percentage.  Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrowers that the conditions set forth above and in §11 and §12, in the case of
the initial Revolving Credit Loans to be made on the Closing Date, and §12, in
the case of all other Revolving Credit Loans, have been satisfied on the date of
such request.  The Revolving Credit Loans advanced on the Closing Date shall be
made by the Revolving Credit Lenders as Base Rate Loans, subject to conversion
after the Closing Date in accordance with §2.7.
 
2.2.          Commitment Fee.  The Borrowers agree to pay to the Administrative
Agent for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages a commitment fee (the "CommitmentFee")
calculated at the rate per annum of the Applicable Margin with respect to the
Commitment Fee as in effect from time to time on the actual daily amount during
each calendar quarter or portion thereof from the Closing Date to the Maturity
Date by which the Total Commitment minus the sum of the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the outstanding amount of
Revolving Credit Loans (excluding Swing Line Loans) during such calendar
quarter.  The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter for such calendar quarter commencing on
the first such date following the Closing Date, with a final payment on the
Maturity Date or any earlier date on which the Commitments shall terminate.
 
2.3.          Reduction of Total Commitment.  The Borrowers shall have the right
at any time and from time to time upon five (5) Business Days prior written
notice to the Administrative Agent to reduce by $500,000 or an integral multiple
thereof or to terminate entirely the Total Commitment, whereupon the Commitments
of the Revolving Credit Lenders shall be reduced prorata in accordance with
their respective Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated.  Promptly after receiving any notice of the
Borrowers delivered pursuant to this §2.3, the Administrative Agent will notify
the Revolving Credit Lenders of the substance thereof.  Upon the effective date
of any such reduction or termination, the applicable Borrower shall pay to the
Administrative Agent for the respective accounts of the Revolving Credit Lenders
the full amount of any Commitment Fee then accrued on the amount of the
reduction.  No reduction or termination of the Commitments may be
reinstated.  If, after giving effect to any reduction of the Total Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Total Commitments, such Letter of Credit Sublimit or Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess.
 
28

--------------------------------------------------------------------------------



2.4.          Evidence of Debt.(1)  The Revolving Credit Loans made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Lenders to each Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of each Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note of the Borrowers in substantially the form of ExhibitB hereto
(each a "Revolving CreditNote"), which shall evidence such Lender’s Revolving
Credit Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Revolving Credit Note(s) and endorse thereon the date, amount,
interest rate and maturity of such Lender’s Revolving Credit Loans and payments
with respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.5.          Interest.  Except as otherwise provided in §5.10,
 
(a)           Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto at the rate per annum
equal to the Base Rate plus the Applicable Margin with respect to Base Rate
Loans as in effect from time to time; provided, however, in the event that the
interest rate per annum applicable to Base Rate Loans is less than the
Eurodollar Rate then applicable for an Interest Period of one month plus the
Applicable Margin with respect to Eurodollar Rate Loans in effect at such time,
each Revolving Credit Loan which is a Base Rate Loan shall bear interest at the
rate per annum equal to the Eurodollar Rate then applicable for an Interest
Period of one month plus the Applicable Margin with respect to Eurodollar Rate
Loans in effect at such time.
 
29

--------------------------------------------------------------------------------



(b)           Each Revolving Credit Loan which is a Eurodollar Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the Eurodollar Rate determined for such Interest Period plus
the Applicable Margin with respect to Eurodollar Rate Loans as in effect from
time to time.
 
(c)           Each Swing Line Loan shall bear interest from the applicable
Drawdown Date thereof at the rate per annum equal to the Base Rate plus the
Applicable Margin with respect to Base Rate Loans as in effect from time to
time; provided, however, that in the event the interest rate per annum
applicable to Swing Line Loans is less than the Eurodollar Rate then applicable
for an Interest Period of one month plus the Applicable Margin with respect to
Eurodollar Rate Loans in effect at such time, each Swing Line Loan shall bear
interest at the rate per annum equal to the Eurodollar Rate then applicable for
an Interest Period of one month plus the Applicable Margin with respect to
Eurodollar Rate Loans in effect at such time.
 
Each Borrower promises to pay interest on each Revolving Credit Loan made to it
and each Swing Line Loan made to it in arrears on each Interest Payment Date
with respect thereto.
 
2.6.          Requests for Revolving Credit Loans. Each Borrower shall give to
the Administrative Agent written notice in the form of ExhibitC hereto (or
telephonic notice confirmed in a writing in the form of ExhibitC hereto) of each
Revolving Credit Loan requested hereunder (a "Loan Request") no less than (a)
two (2) Business Days prior to the proposed Drawdown Date of any Base Rate Loan
and (b) four (4) Eurodollar Business Days prior to the proposed Drawdown Date of
any Eurodollar Rate Loan.  Each such notice shall specify (i) the principal
amount of the Revolving Credit Loan requested, (ii) the proposed Drawdown Date
of such Revolving Credit Loan, (iii) the Interest Period for such Revolving
Credit Loan and (iv) the Type of such Revolving Credit Loan.  Promptly upon
receipt of any such notice, the Administrative Agent shall notify each of the
Lenders thereof.  Each Loan Request shall be irrevocable and binding on the
applicable Borrower and shall obligate such Borrower to accept the Revolving
Credit Loan requested from the Lenders on the proposed Drawdown Date.  Each Loan
Request relating to a Base Rate Loan shall be in a minimum aggregate amount of
$500,000 and each Loan Request relating to a Eurodollar Rate Loan shall be in a
minimum aggregate amount of $1,000,000.
 
2.7.          Conversion Options.
 
2.7.1. Conversion to Different Type of Loan.  The applicable Borrower may elect
from time to time to convert any outstanding Revolving Credit Loan to a
Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurodollar Rate Loan to a Base Rate Loan, such Borrower
shall give the Administrative Agent at least three (3) Business Days prior
written notice of such election; (b) with respect to any such conversion of a
Base Rate Loan to a Eurodollar Rate Loan, such Borrower shall give the
Administrative Agent at least four (4) Eurodollar Business Days prior written
notice of such election; (c) with respect to any such conversion of a Eurodollar
Rate Loan into a Base Rate Loan, such conversion shall only be made on the last
day of the Interest Period with respect thereto and (d) no Revolving Credit Loan
may be converted into a Eurodollar Rate Loan when any Default or Event of
Default has occurred and is continuing.  On the date on which such conversion is
being made each Lender shall take such action as is necessary to transfer its
Commitment Percentage, as the case may be, of such Revolving Credit Loans to its
Domestic Lending Office or its Eurodollar Lending Office, as the case may
be.  All or any part of outstanding Revolving Credit Loans of any Type may be
converted into a Revolving Credit Loan of another Type as provided herein,
provided that any partial conversion shall be in an aggregate principal amount
of at least $500,000, in the case of conversion to Base Rate Loans, and
$1,000,000 in the case of conversion to Eurodollar Rate Loans.  Each Conversion
Request relating to the conversion of a Revolving Credit Loan to a Eurodollar
Rate Loan shall be irrevocable by such Borrower.
 
30

--------------------------------------------------------------------------------



2.7.2. Continuation of Type of Loan.  A Revolving Credit Loan of any Type may be
continued as a Revolving Credit Loan of the same Type upon the expiration of an
Interest Period with respect thereto by compliance by the applicable Borrower
with the notice provisions contained in §2.7.1; provided that no Eurodollar Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to a Base Rate Loan on
the last day of the first Interest Period relating thereto ending during the
continuance of any Default or Event of Default of which officers of the
Administrative Agent active upon the Borrowers’ account have actual
knowledge.  In the event that the applicable Borrower fails to provide any such
notice with respect to the continuation of any Eurodollar Rate Loan as such,
then such Eurodollar Rate Loan shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto.  The
Administrative Agent shall notify the Lenders promptly when any such automatic
conversion contemplated by this §2.7 is scheduled to occur.
 
2.7.3. Eurodollar Rate Loans.  Any conversion to or from Eurodollar Rate Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all Eurodollar Rate
Loans having the same Interest Period shall not be less than $1,000,000.  No
more than ten (10) Eurodollar Rate Loans having different Interest Periods may
be outstanding at any time.
 
2.8.          Funds for Revolving Credit Loans.
 
2.8.1. Funding Procedures.  Not later than 1:00 p.m. (Boston time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent's
Office, in immediately available funds, the amount of such Lender's Commitment
Percentage of the amount of the requested Revolving Credit Loans.  Upon receipt
from each Lender of such amount, and upon receipt of the documents required by
§§11 and 12 and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Administrative Agent will make available to the
Borrowers the aggregate amount of such Revolving Credit Loans made available to
the Administrative Agent by the Lenders.
 
2.8.2. Advances by Administrative Agent.  ii)  The Administrative Agent may,
unless notified to the contrary by any Lender prior to a Drawdown Date, assume
that such Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Lender's Commitment Percentage of the Revolving Credit
Loans to be made on such Drawdown Date, and the Administrative Agent may (but it
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Revolving Credit Loan available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Lender pays its share of the applicable Revolving Credit
Loan to the Administrative Agent, then the amount so paid shall constitute such
Lender’s share of such Revolving Credit Loan.  Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
31

--------------------------------------------------------------------------------



(b)           Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the relevant Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the relevant Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
(c)           A notice of the Administrative Agent to any Lender or any Borrower
with respect to any amount owing under §§2.8.2(a) and (b) shall be conclusive,
absent manifest error.
 
2.8.3. Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to §14.7 are several and not
joint.  The failure of any Lender to make any Revolving Credit Loan, to fund any
such participation or to make any payment under §14.7 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Credit Loans, to purchase its
participation or to make its payment under §14.7.
 
2.9.          Change in Borrowing Base and Domestic Borrowing Base.  The
Borrowing Base and the Domestic Borrowing Base shall be calculated (based on the
application of the formula contained in the definition of “Borrowing Base” or
“Domestic Borrowing Base”, as applicable) by the Administrative Agent upon
receipt of each Loan Request and, in any case, no less frequently than monthly
(and at such other intervals as may be specified pursuant to §8.4(f)) by
reference to the Borrowing Base Report most recently delivered to the Lenders
and the Administrative Agent and such other information obtained by, or provided
to, the Administrative Agent.  The Administrative Agent shall give to the
Borrowers written notice of the amount of the Borrowing Base and/or the Domestic
Borrowing Base determined by the Administrative Agent as a result of such
calculation to the extent the Administrative Agent’s calculation thereof differs
from that of the Borrowers.  Prior to the time any such notice becomes
effective, the Borrowing Base and the Domestic Borrowing Base shall be computed
as it would have been computed in the absence of such notice.
 
32

--------------------------------------------------------------------------------



2.10.        Swing Line Loans.
 
2.10.1. The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this §2.10, to make loans (each such loan,
a “Swing Line Loan”) to any Borrower from time to time on any Business Day from
the Closing Date until the Maturity Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans of the Revolving Credit Lender acting as the
Swing Line Lender, when aggregated with such Lender's Commitment Percentage of
the outstanding amount of Revolving Credit Loans plus such Lender’s Commitment
Percentage of the sum of the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (a) the sum of the
outstanding amount of the Revolving Credit Loans plus the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations plus the outstanding amount of Swing
Line Loans (after giving effect to all amounts requested) shall not at any time
exceed the lesser of (A) the Total Commitment at such time and (B) the Borrowing
Base at such time, (b) the sum of the outstanding amount of the CAI Revolving
Credit Loans, plus the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations in respect of Letters of Credit issued for the account of CAI, plus
the outstanding amount of Swing Line Loans made to CAI (after giving effect to
all amounts requested) shall not at any time exceed the lesser of (A) the Total
Commitment at such time and (B) the Domestic Borrowing Base at such time and (c)
the aggregate outstanding amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Commitment Percentage of the outstanding amount of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations, plus such
Lender’s Commitment Percentage of the outstanding amount of all Swing Line Loans
shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this §2.10,
prepay under §3.3, and reborrow under this §2.10.  Each Swing Line Loan shall be
a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Commitment Percentage times
the amount of such Swing Line Loan.  Each Borrower hereby promises to repay each
Swing Line Loan on the earlier to occur of (i) the date ten (10) Business Days
after such Swing Line Loan is made and (ii) the Maturity Date.
 
2.10.2. Borrowing Procedure.  Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower.  Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
§2.10.1, or (B) that one or more of the applicable conditions specified in §§11
and 12 is not then satisfied, then, subject to the terms and conditions hereof,
the Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to such Borrower.
 
33

--------------------------------------------------------------------------------



2.10.3. Refinancing of Swing Line Loans.  iii) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the applicable
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Revolving
Credit Loan which is a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Commitment Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Request for purposes hereof) and in accordance with the
requirements of §§2.1 and 2.6, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Total Commitments and the conditions set forth in
§12.  The Swing Line Lender shall furnish to the applicable Borrower with a copy
of the applicable Loan Request promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Commitment Percentage of the amount specified in such Loan Request
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Request, whereupon, subject to
§2.10.3(b), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(b)           If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Loan in accordance with §2.10.3(a), the request for Base Rate
Loan submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to §2.10.3(a) shall be deemed payment in respect of such
participation.
 
34

--------------------------------------------------------------------------------



(c)            If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this §2.10.3 by the time specified in §2.10.3(a), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.
 
(d)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this §2.10.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this §2.10.3 is subject to the conditions set
forth in §12.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
 
2.10.4. Repayment of Participations.  iv) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Commitment Percentage of such payment in the same funds as those received by the
Swing Line Lender.
 
(b)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender in connection with any bankruptcy or insolvency proceeding or
otherwise (including pursuant to any settlement entered into by the Swing Line
Lender in its discretion), each Revolving Credit Lender shall pay to the Swing
Line Lender its Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
35

--------------------------------------------------------------------------------



2.10.5. Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing each Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this §2.10 to refinance such Lender’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage shall be solely for the account of the Swing Line Lender.
 
2.10.6. Payments Directly to Swing Line Lender.  Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.11.       Increase in the Total Commitment.
 
2.11.1. Requests for Increase.  Provided there exists no Default or Event of
Default either before or immediately after giving effect to the increase
provided for in this §2.11, and subject to the terms hereof, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), the Borrowers may
from time to time request an increase in the Total Commitment by an amount (for
all such requests) not exceeding $50,000,000; provided that any such request for
an increase shall be in a minimum amount of $5,000,000.  The Borrowers may, at
its option, request such increase from any Revolving Credit Lenders or from
Additional Lenders.  At the time of sending such notice, the Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each relevant Revolving Credit Lender is requested to respond (which shall
in no event be less than ten (10) Business Days from the date of delivery of
such notice to such Revolving Credit Lender).
 
2.11.2. Lender Election to Increase.  Any Revolving Credit Lender which the
Borrowers request to provide such increase shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, the amount by which such Revolving Credit Lender is willing to increase
its Commitment.  Any relevant Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.  No
Revolving Credit Lender shall have any obligations to increase its Commitment.
 
2.11.3. Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each relevant Revolving
Credit Lender of the applicable Revolving Credit Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrowers may, at their option, also invite additional Eligible Assignees (for
the purposes of this §2.11, the “Additional Lenders”) to become Revolving Credit
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
2.11.4. Effective Date and Allocations.  If the Total Commitment is increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Revolving Credit Lenders of the final allocation of such
increase and the Increase Effective Date.
 
36

--------------------------------------------------------------------------------



2.11.5. Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the date of effectiveness of such
increase (the “Increase Effective Date”) (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of each Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in §7 and the other Loan Documents are true and correct on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this §2.11,
the representations and warranties contained in §7.4.2 shall be deemed to refer
to the most recent statements furnished to the Lenders, (B) no Default or Event
of Default exists, (C) the sum of the outstanding amount of the Revolving Credit
Loans (after giving effect to all amounts requested on the Increase Effective
Date) plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
plus the outstanding amount of Swing Line Loans does not exceed the lesser of
(i) the Total Commitment at such time and (ii) the Borrowing Base at such time
and (D) the sum of the outstanding amount of the CAI Revolving Credit Loans
(after giving effect to all amounts requested) plus the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations in respect of Letters of Credit issued
for the account of CAI, plus the outstanding amount of Swing Line Loans made to
CAI do not exceed the lesser of (A) the Total Commitment at such time and (B)
the Domestic Borrowing Base at such time.  The applicable Borrower shall prepay
any Revolving Credit Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to §5.9) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Commitment
Percentages arising from any nonratable increase in the Commitments under this
Section.
 
3. REPAYMENT OF THE LOANS.
 
3.1.          Maturity.  Each of the Borrowers promises to pay on the Maturity
Date, and there shall become absolutely due and payable on the Maturity Date,
all of its respective Revolving Credit Loans and Swing Line Loans outstanding on
such date, together with any and all accrued and unpaid interest thereon and all
other Obligations.
 
3.2.          Mandatory Repayments of Revolving Credit Loans.  If at any time
(a) the sum of the outstanding principal amount of the Revolving Credit Loans
plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus
the outstanding amount of Swing Line Loans exceeds the lesser of (i) the Total
Commitment at such time and (ii) the Borrowing Base at such time or (b) the sum
of the outstanding amount of the CAI Revolving Credit Loans (after giving effect
to all amounts requested) plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations in respect of Letters of Credit issued for the account
of CAI, plus the outstanding amount of Swing Line Loans made to CAI exceeds the
lesser of (A) the Total Commitment at such time and (B) the Domestic Borrowing
Base at such time, then, in any case, the applicable Borrower(s) shall
immediately pay the amount of such excess to the Administrative Agent for the
respective accounts of the Lenders for application:  first, to any Unpaid
Reimbursement Obligations; second, to the Swing Line Loans; third, to the
Revolving Credit Loans; and fourth, to provide to the Administrative Agent Cash
Collateral for Reimbursement Obligations as contemplated by §4.2(b) and
(c).  Each payment of any Unpaid Reimbursement Obligations or prepayment of
Revolving Credit Loans shall be allocated among the applicable Lenders, in
proportion, as nearly as practicable, to each Reimbursement Obligation or (as
the case may be) the respective unpaid principal amount of each applicable
Lender's Revolving Credit Loan, with adjustments to the extent practicable to
equalize any prior payments or repayments not exactly in proportion.  
 
37

--------------------------------------------------------------------------------



3.3.          Optional Repayments of Revolving Credit Loans and Swing Line
Loans.  (1) Each of the Borrowers shall have the right, at its election, to
repay the outstanding amount of the Revolving Credit Loans, as a whole or in
part, at any time without penalty or premium, provided that any full or partial
prepayment of the outstanding amount of any Eurodollar Rate Loans pursuant to
this §3.3 may be made only on the last day of the Interest Period relating
thereto unless breakage costs incurred by the relevant Lenders in connection
therewith are paid by the Borrowers in accordance with §5.9.  The Borrowers
shall give the Administrative Agent, no later than 10:00 a.m., Boston time, at
least two (2) Business Days’ prior written notice of any proposed prepayment
pursuant to this §3.3 of Base Rate Loans, and four (4) Eurodollar Business Days’
prior written notice of any proposed prepayment pursuant to this §3.3 of
Eurodollar Rate Loans, in each case specifying the proposed date of prepayment
of relevant Revolving Credit Loans, the principal amount to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Periods of such Revolving
Credit Loans.  Each such partial prepayment of the applicable Revolving Credit
Loans shall be in a principal amount of at least $200,000, shall be accompanied
by the payment of accrued interest on the principal prepaid to the date of
prepayment and shall be applied, in the absence of instruction by the applicable
Borrowers, first, to the principal of Base Rate Loans and then to the principal
of Eurodollar Rate Loans, at the Administrative Agent’s option.  Each partial
prepayment shall be allocated among the applicable Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender's applicable Revolving Credit Loans, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion.
 
(b)           Each of the Borrowers may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by any Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
4. LETTERS OF CREDIT.
 
4.1.          Letter of Credit Commitments.
 
4.1.1. Commitment to Issue Letters of Credit.  v)  Subject to the terms and
conditions hereof, upon the execution and delivery by any Borrower of a letter
of credit application on the L/C Issuer’s customary form (a “Letter of Credit
Application”), the L/C Issuer on behalf of the Revolving Credit Lenders and in
reliance upon the agreement of the Revolving Credit Lenders set forth in this §4
and upon the representations and warranties of the Borrowers contained herein,
agrees, in its individual capacity, to issue, extend and renew for the account
of CAI, CAI Barbados or any of CAI’s other Subsidiaries one or more standby
letters of credit (individually, a "Letter of Credit"), in such form as may be
requested from time to time by the applicable Borrower (who, in the case of
Letters of Credit to be issued for the account of a Subsidiary of CAI (other
than CAI Barbados) shall be CAI), and agreed to by the L/C Issuer; provided,
however, that, after giving effect to such request, (i) the sum of the aggregate
Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed
the Letter of Credit Sublimit at any time, (ii) the sum of the outstanding
principal amount of the Revolving Credit Loans plus the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations, plus the outstanding amount of Swing
Line Loans shall not exceed the lesser of (x) the Total Commitment at such time
and (y) the Borrowing Base at such time and (iii) the sum of the outstanding
amount of the CAI Revolving Credit Loans, plus the Maximum Drawing Amount and
all Unpaid Reimbursement Obligations in respect of Letters of Credit issued for
the account of CAI, plus the outstanding amount of Swing Line Loans made to CAI
shall not at any time exceed the lesser of (A) the Total Commitment at such time
and (B) the Domestic Borrowing Base at such time.  Each request by any Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the issuance or amendment so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, any Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly any Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit issued for the account of such
Borrower or such Subsidiary that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

38

--------------------------------------------------------------------------------



(b)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(i)            Subject to §4.1.6, the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(ii)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(c)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the date hereof
and which the L/C Issuer in good faith deems material to it;
 
39

--------------------------------------------------------------------------------



(ii)            the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(iii)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(iv)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(v)           a default of any Revolving Credit Lender’s obligations to fund
under §4.1.4 exists or any Revolving Credit Lender is at such time a Delinquent
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with such Borrower or such Lender to eliminate the L/C Issuer’s
risk with respect to such Lender.
 
(d)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(e)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(f)            The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in §14 with respect to any acts taken or omissions suffered
by the L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in §14 included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.
 
4.1.2. Procedures for the Issuance and Amendment of Letters of Credit.  vi) Each
Letter of Credit shall be issued or amended, as the case may be, upon the
request of the applicable Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the applicable Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
40

--------------------------------------------------------------------------------



(b)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from such Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent, such Borrower
or any Guarantor, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in §§11 or 12 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of such Borrower or
such Subsidiary or enter into the applicable amendment, as the case may be, in
each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.
 
(c)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
4.1.3. Applicability of the ISP and Uniform Customs.  Unless otherwise expressly
agreed by the L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the “International Standby Practices 1998” (ISP)
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
 
4.1.4. Reimbursement Obligations of Lenders.  Each Revolving Credit Lender
severally agrees that it shall be absolutely and unconditionally liable, without
regard to the occurrence of any Default or Event of Default or any other
condition precedent or circumstance whatsoever, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the L/C Issuer, the applicable Borrower or any other
Person for any reason whatsoever or (B) any other occurrence, event or
condition, whether or not similar to any of the foregoing, to the extent of such
Revolving Credit Lender's Commitment Percentage, to reimburse the L/C Issuer
through the Administrative Agent on demand for the amount of each draft paid by
the L/C Issuer under each Letter of Credit to the extent that such amount is not
reimbursed by the applicable Borrower pursuant to §4.2 (such agreement for a
Lender being called herein the "Letter of Credit Participation" of such Lender).
 
41

--------------------------------------------------------------------------------



4.1.5. Participations of Lenders.  Each such payment made by a Revolving Credit
Lender shall be treated as the purchase by such Lender of a participating
interest in the applicable Borrower's Reimbursement Obligation under §4.2 in an
amount equal to such payment.  Each Revolving Credit Lender shall share in
accordance with its participating interest in any interest which accrues
pursuant to §4.2 and in any applicable security for such Reimbursement
Obligation.
 
4.1.6. Auto-Extension Letters of Credit.  If any Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
(i) any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than one (1) Business Day before the date (the
“Non-Extension Notice Date”) in each such twelve-month period as agreed upon at
the time such Letter of Credit is issued and (ii) any extension of a
Auto-Extension Letter of Credit shall not extend the expiry date of such Letter
of Credit to a date later than the Letter of Credit Expiration Date.  Unless
otherwise directed by the L/C Issuer, the applicable Borrower shall not be
required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of §4.1.1(b) or (c) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender, the applicable
Borrower or any Guarantor that one or more of the applicable conditions
specified in §12 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
 
4.2.           Reimbursement Obligation of the Borrowers.  In order to induce
the L/C Issuer to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the applicable Borrower hereby
agrees to reimburse or pay to the L/C Issuer, for the account of the L/C Issuer
or (as the case may be) the Revolving Credit Lenders, with respect to each
Letter of Credit issued, extended or amended by the L/C Issuer for the account
of such Borrower or its Subsidiary hereunder,
 
(a)           except as otherwise expressly provided in §4.2(b) and (c), not
later than 11:00 a.m. (Boston time) on each date that any draft presented under
such Letter of Credit is honored (the “Honor Date”) by the L/C Issuer, or the
L/C Issuer otherwise makes a payment with respect thereto, (i) the amount paid
by the L/C Issuer under or with respect to such Letter of Credit, and (ii) the
amount of any taxes, fees, charges or other costs and expenses whatsoever
incurred by the L/C Issuer or any Lender in connection with any payment made by
the L/C Issuer or any Lender under, or with respect to, such Letter of Credit,
 
42

--------------------------------------------------------------------------------



(b)           upon the reduction (but not termination) of the Total Commitment
to an amount less than the Maximum Drawing Amount, an amount equal to such
difference, which amount shall be held by the Administrative Agent for the
benefit of the Lenders and the L/C Issuer as Cash Collateral for all
Reimbursement Obligations, and
 
(c)           upon the termination of the Total Commitment, or the acceleration
of the Reimbursement Obligations with respect to all Letters of Credit in
accordance with §13, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Administrative Agent for
the benefit of the Lenders and the L/C Issuer as Cash Collateral for all
Reimbursement Obligations.
 
Each such payment shall be made to the L/C Issuer at the Administrative Agent's
Office in immediately available funds.  Interest on any and all amounts
remaining unpaid by the applicable Borrower under this §4.2 at any time from the
date such amounts become due and payable (whether as stated in this §4.2, by
acceleration or otherwise) until payment in full (whether before or after
judgment) shall be payable to the Administrative Agent, for the benefit of the
Lenders and the L/C Issuer, on demand at the rate specified in §5.10 for overdue
principal on the Revolving Credit Loans.
 
4.3.           Letter of Credit Payments.  (1)   If any draft shall be presented
or other demand for payment shall be made under any Letter of Credit, the L/C
Issuer shall notify the Administrative Agent and the applicable Borrower of the
date and amount of the draft presented or demand for payment and of the date and
time when it expects to pay such draft or honor such demand for payment.  If
such Borrower fails to reimburse the L/C Issuer as provided in §4.2 on or before
the date that such draft is paid or other payment is made by the L/C Issuer, the
Administrative Agent may at any time thereafter notify the Lenders of the amount
of any such Unpaid Reimbursement Obligation and the amount of each Lender’s
Commitment Percentage thereof.  In such event, such Borrower shall be deemed to
have requested a Base Rate Loan to be disbursed on the Honor Date in an amount
equal to the Unpaid Reimbursement Obligation, without regard to the minimum and
multiples specified in §2.6 for the principal amount of Base Rate Loans, but
subject to the other conditions set forth in §§2.1, 2.6 and 12 (other than the
delivery of a Loan Request).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this §4.3 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.  Each Revolving Credit Lender shall upon any notice pursuant to §4.3
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Commitment
Percentage of the Unpaid Reimbursement Obligation not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of §4.3(b), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
such Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(b)           With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by Base Rate Loans because the conditions set forth in §12
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unpaid Reimbursement Obligation that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate set forth in §5.10.1.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to §4.3(a) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this §4.
 
43

--------------------------------------------------------------------------------



(c)           Until each Revolving Credit Lender funds its Commitment Percentage
of the Revolving Credit Loans or participations as set forth in this §4.3 to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Commitment Percentage of such amount shall
be solely for the account of the L/C Issuer.
 
(d)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this §4.3 by the
time specified in §4.3, the applicable L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
 
(e)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with §4.3, if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to §4.3 is
required to be returned in connection with any bankruptcy or insolvency
proceeding or otherwise (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
44

--------------------------------------------------------------------------------



4.4.          Obligations Absolute.  Each Borrower’s obligations under this §4
shall be absolute, irrevocable and unconditional under any and all circumstances
and irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which any Borrower may have or have had against the L/C Issuer, the
Administrative Agent, any Lender or any beneficiary of a Letter of Credit.  Each
Borrower further agrees with the L/C Issuer, the Administrative Agent and the
Lenders that the L/C Issuer, the Administrative Agent and the Lenders shall not
be responsible for, and the Borrowers’ Reimbursement Obligations under §4.2
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the applicable Borrower, the beneficiary of any Letter of
Credit or any financing institution or other party to which any Letter of Credit
may be transferred or any claims or defenses whatsoever of any Borrower against
the beneficiary of any Letter of Credit or any such transferee.  The L/C Issuer,
the Administrative Agent and the Lenders shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of
Credit.  Each Borrower agrees that any action taken or omitted by the L/C
Issuer, the Administrative Agent or any Lender under or in connection with each
Letter of Credit and the related drafts and documents, if done in good faith and
in the absence of gross negligence or willful misconduct, shall be binding upon
the applicable Borrower and shall not result in any liability on the part of the
L/C Issuer, the Administrative Agent or any Lender to any Borrower.  Each
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the applicable Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer.  Each Borrower and each of
its Subsidiaries shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
 
4.5.          Role of Issuer.  Each Revolving Credit Lender and each Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in §4.4; provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers prove were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
45

--------------------------------------------------------------------------------



4.6.          Letter of Credit Fees.  Each Borrower agrees to pay to the
Administrative Agent in respect of each Letter of Credit the following fees
(each, a "Letter of Credit Fee") computed for the period from and including the
date of issuance, extension or amendment of such Letter of Credit to the expiry
date of such Letter of Credit equal to the Applicable Margin per annum with
respect to Letter of Credit Fees of the maximum amount available to be drawn
under such Letter of Credit, which shall be for the accounts of the Revolving
Credit Lenders in accordance with their respective Commitment Percentages.  Such
Letter of Credit Fees shall be payable quarterly in arrears on the first
Business Day of each calendar quarter (or portion thereof) for the immediately
preceding calendar quarter and on the Maturity Date.  In addition, each Borrower
agrees to pay a fronting fee at the rate per annum specified in the Fee Letter
of the maximum amount available to be drawn under such Letter of Credit, which
shall be for the account of the L/C Issuer and which shall be payable quarterly
in arrears on the first Business Day of each calendar quarter (or portion
thereof) for the immediately preceding calendar quarter and on the Maturity
Date.  In respect of each Letter of Credit, each Borrower shall also pay to the
L/C Issuer for the L/C Issuer's own account, at such other time or times as such
charges are customarily made by the L/C Issuer, the L/C Issuer's customary
issuance, amendment, negotiation or document examination and other
administrative fees as in effect from time to time.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
4.7.          Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, each Borrower shall, in each case, immediately Cash
Collateralize the then Maximum Drawing Amount and any Unpaid Reimbursement
Obligations in respect of Letters of Credit issued for the account of such
Borrower or its Subsidiary.  Sections 3.2, 4.2(b), 4.2(c) and 13.1 set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this §4.7 and §§3.2, 4.2(b), 4.2(c) and 13.1, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the Maximum Drawing
Amount and any Unpaid Reimbursement Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  Each
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.
 
4.8.          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 

46

--------------------------------------------------------------------------------



4.9.          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of CAI (other than CAI
Barbados), CAI shall be obligated to reimburse the L/C Issuer hereunder for any
and all drawings under such Letter of Credit and such Letters of credit shall be
deemed Letters of Credit issued for the account of CAI for the purposes of this
Agreement.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
4.10.        Replacement of L/C Issuer. The Borrowers may from time to time,
upon not less than fifteen (15) Business Days' notice from the Borrowers to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent), replace a previously designated L/C Issuer by designating
another Lender as L/C Issuer (upon obtaining such Revolving Credit Lender's
prior written consent thereto and, provided that there are no outstanding
Letters of Credit issued by, or obligations owing to, the L/C Issuer being so
replaced).  Any such designation shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld or
delayed).  The Administrative Agent will promptly notify the Borrowers and the
Lenders of any designation and approval of a replacement L/C Issuer.  Upon any
such approval of an L/C Issuer by the Administrative Agent and delivery by such
replacement L/C Issuer to the Administrative Agent of contact information and
such other information regarding such replacement L/C Issuer as the
Administrative Agent may reasonably request, such Lender shall be the “L/C
Issuer” issuer for the purposes hereof, and references to the L/C Issuers shall
mean and include such Lender in its capacity as L/C Issuer.  For the avoidance
of doubt, if any L/C Issuer is replaced by the Borrower with another L/C Issuer,
the L/C Issuer so replaced shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its replacement as L/C Issuer and all
Letters of Credit and Reimbursement Obligations with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unpaid Reimbursement Obligations pursuant to this §4).
 
5. CERTAIN GENERAL PROVISIONS.
 
5.1.          Fees.  Each Borrower agrees to pay the fees in the amounts and on
the terms and conditions set forth in the Fee Letter.
 
5.2.          Funds for Payments.
 
5.2.1. Payments to Administrative Agent.  All payments of principal, interest,
Reimbursement Obligations, fees and any other amounts due hereunder or under any
of the other Loan Documents shall be made on the due date thereof to the
Administrative Agent in Dollars, for the respective accounts of the Lenders
and/or the Administrative Agent, the L/C Issuer or the Swing Line Lender, as the
case may be, at the Administrative Agent's Office or at such other place that
the Administrative Agent may from time to time designate, in each case at or
about 11:00 a.m. (Boston, Massachusetts, time or other local time at the place
of payment) and in immediately available funds.
 
5.2.2. No Offset, etc.  All payments by any Borrower hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Borrower is compelled by law to make such
deduction or withholding.  If any such obligation is imposed upon any Borrower
with respect to any amount payable by it hereunder or under any of the other
Loan Documents, such Borrower will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrowers.  Each Borrower will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Borrower hereunder or under such other Loan Document.  Each Lender
claiming any additional amounts payable under this §5.2.2 agrees to use
reasonable efforts (consistent with legal and regulatory restrictions) to
execute and deliver all such documents and instruments as the Borrowers shall
reasonably request or to change the jurisdiction of its applicable lending
office if the execution of such documents or the making of such a change would
avoid the need for or substantially reduce the amount of additional amounts
which would thereafter accrue and would not, in the sole and absolute
determination of such Lender, be otherwise disadvantageous to such Lender, which
determination by such Lender shall be conclusive.  No Borrower shall be liable
for taxes paid by the Administrative Agent or any Lender that are based upon the
Administrative Agent’s or such Lender’s net income or for any withholdings
required to be made pursuant to applicable law that are credited against taxes
based on the Administrative Agent’s or such Lender’s net income.
 
47

--------------------------------------------------------------------------------



5.2.3. Non-U.S. Lenders.  Each Lender and the Administrative Agent that is not a
U.S. Person as defined in Section 7701(a)(30) of the Code for federal income tax
purposes (a "Non-U.S.Lender") hereby agrees that, if and to the extent it is
legally able to do so, it shall, prior to the date of the first payment by the
Borrowers hereunder to be made to such Lender or the Administrative Agent or for
such Lender's or the Administrative Agent's account, deliver to the Borrowers
and the Administrative Agent, as applicable, such certificates, documents or
other evidence, as and when required by the Code or Treasury Regulations issued
pursuant thereto, including (a) in the case of a Non-U.S. Lender that is a
"bank" for purposes of Section 881(c)(3)(A) of the Code, two (2) duly completed
copies of Internal Revenue Service Form W-8BEN or Form W-8ECI and any other
certificate or statement of exemption required by Treasury Regulations, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Lender or the Administrative Agent establishing that with
respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender or
Administrative Agent of a trade or business in the United States or (ii) totally
exempt or partially exempt from United States federal withholding tax under a
provision of an applicable tax treaty and (b) in the case of a Non-U.S. Lender
that is not a "bank" for purposes of Section 881(c)(3)(A) of the Code, a
certificate in form and substance reasonably satisfactory to the Administrative
Agent and the Borrowers and to the effect that (i) such Non-U.S. Lender is not a
"bank" for purposes of Section 881(c)(3)(A) of the Code, is not subject to
regulatory or other legal requirements as a bank in any jurisdiction, and has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any governmental authority, any application made to
a rating agency or qualification for any exemption from any tax, securities law
or other legal requirements, (ii) is not a ten (10) percent shareholder for
purposes of Section 881(c)(3)(B) of the Code and (iii) is not a controlled
foreign corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms).  Each
Lender or the  Administrative Agent agrees that it shall, promptly upon a change
of its lending office or the selection of any additional lending office, to the
extent the forms previously delivered by it pursuant to this section are no
longer effective, and promptly upon the Borrowers' or the Administrative Agent's
reasonable request after the occurrence of any other event (including the
passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI, Form W-8
or W-9 in addition to or in replacement of the forms previously delivered,
deliver to the Borrowers and the Administrative Agent, as applicable, if and to
the extent it is properly entitled to do so, a properly completed and executed
Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any successor forms
thereto).
 
48

--------------------------------------------------------------------------------



5.3.          Computations.  All computations of interest for Base Rate Loans
and Swing Line Loans when the Base Rate is determined by Bank of America’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Except as otherwise provided in the
definition of the term "InterestPeriod" with respect to Eurodollar Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Revolving Credit Loans as
reflected on the Revolving Credit Note Records from time to time shall be
considered correct and binding on the Borrowers unless within five (5) Business
Days after receipt of any notice by the Administrative Agent or any of the
Lenders of such outstanding amount, the Administrative Agent or such Lender
shall notify the Borrowers to the contrary.  
 
5.4.          Inability to Determine Eurodollar Rate.  In the event, prior to
the commencement of any Interest Period relating to any Eurodollar Rate Loan,
the Administrative Agent shall reasonably determine or be notified by the
Required Lenders that (a) adequate and reasonable methods do not exist for
ascertaining the Eurodollar Rate that would otherwise determine the rate of
interest to be applicable to any Eurodollar Rate Loan during any Interest Period
or (b) the Eurodollar Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to the Lenders of making
or maintaining their Eurodollar Rate Loans during such period, the
Administrative Agent shall forthwith give notice of such determination (which
shall be conclusive and binding on the Borrowers and the Lenders) to the
Borrowers and the Lenders.  In such event (i) any Loan Request or Conversion
Request with respect to Eurodollar Rate Loans shall be automatically withdrawn
and shall be deemed a request for Base Rate Loans, (ii) each Eurodollar Rate
Loan will automatically, on the last day of the then current Interest Period
relating thereto, become a Base Rate Loan, and (iii) the obligations of the
Lenders to make Eurodollar Rate Loans shall be suspended until the
Administrative Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrowers and the Lenders.
 
5.5.          Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrowers and the other Lenders and thereupon (a) the
commitment of such Lender to make Eurodollar Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans shall forthwith be suspended and (b) such
Lender's Revolving Credit Loans then outstanding as Eurodollar Rate Loans, if
any, shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such Eurodollar Rate Loans or within such earlier
period as may be required by law.  Each Borrower hereby agrees promptly to pay
the Administrative Agent for the account of such Lender, upon demand by such
Lender, any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this §5.5,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Rate Loans hereunder.
 
49

--------------------------------------------------------------------------------



5.6.          Additional Costs, etc.  If any Change in Law, which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:
 
(a)           subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, any Letters of Credit, such
Lender's Commitment or the Revolving Credit Loans (other than taxes based upon
or measured by the income or profits of such Lender or the Administrative Agent
or withholdings in connection with such taxes), or
 
(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Revolving Credit Loans, Swing Line Loans or any other amounts
payable to any Lender or the Administrative Agent under this Credit Agreement or
any of the other Loan Documents, or
 
(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve (other than reserves included within the definition of
Eurocurrency Reserve Rate), assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or letters of credit
issued by, or commitments of an office of any Lender, or
 
(d)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, any Letters of Credit, the Swing Line Loans, the Revolving Credit
Loans, such Lender's Commitment, or any class of loans, letters of credit or
commitments of which any of the Revolving Credit Loans or such Lender's
Commitment forms a part, and the result of any of the foregoing is
 
50

--------------------------------------------------------------------------------



(i)            to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Revolving Credit Loans, Swing Line
Loans or such Lender's Commitment or any Letter of Credit, or
 
(ii)           to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender's Commitment, any Letter of Credit, any of
the Swing Line Loans or any of the Revolving Credit Loans, or
 
(iii)          to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrowers hereunder,
 
then, and in each such case, the applicable Borrower will, upon demand made by
such Lender or (as the case may be) the Administrative Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Administrative Agent such additional amounts as will be sufficient
to compensate such Lender or the Administrative Agent for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other
sum.
 
5.7.          Capital Adequacy.  If after the date hereof any Lender or the
Administrative Agent determines that any Change in Law affecting such Lender or
the L/C Issuer or any lending office of such Lender or such Lender’s or the L/C
Issuer’s holding company, if any, regarding capital requirements or capital
adequacy has or would have the effect of reducing the return on such Lender's or
the Administrative Agent's commitment with respect to any Revolving Credit
Loans, Letters of Credit or any other amounts hereunder to a level below that
which such Lender or the Administrative Agent could have achieved but for such
Change in Law (taking into consideration such Lender's or the Administrative
Agent's then existing policies with respect to capital adequacy and assuming
full utilization of such entity's capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrowers of such fact.  To
the extent that the amount of such reduction in the return on capital is not
reflected in the Base Rate, the Borrowers and such Lender shall thereafter
attempt to negotiate in good faith, within thirty (30) days of the day on which
the Borrowers receive such notice, an adjustment payable hereunder that will
adequately compensate such Lender in light of these circumstances.  If the
Borrowers and such Lender are unable to agree to such adjustment within thirty
(30) days of the date on which the Borrowers receive such notice, then
commencing on the date of such notice (but not earlier than the effective date
of any such increased capital requirement), the fees payable hereunder shall
increase by an amount that will, in such Lender's reasonable determination,
provide adequate compensation.  Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis.
 
5.8.          Certificate.  A certificate setting forth any additional amounts
payable pursuant to §5.6 or 5.7 and a brief explanation of such amounts which
are due, submitted by any Lender or the Administrative Agent to the relevant
Borrower, shall be conclusive, absent manifest error, that such amounts are due
and owing.
 
51

--------------------------------------------------------------------------------



5.9.          Indemnity.  Each Borrower agrees to indemnify each Lender and to
hold each Lender harmless from and against any loss, cost or expense (including
loss of anticipated profits) that such Lender may sustain or incur as a
consequence of (a) default by the Borrowers in payment of the principal amount
of or any interest on any Eurodollar Rate Loans as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Lender to banks of funds obtained by it in order to maintain its Eurodollar Rate
Loans, (b) default by the Borrowers in making a borrowing or conversion after
the Borrowers have given (or is deemed to have given) a Loan Request or a
Conversion Request relating thereto in accordance with §2.6 or §2.7 or (c) the
making of any payment of a Eurodollar Rate Loan or the making of any conversion
of any such Revolving Credit Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain any such Revolving Credit Loans.
 
5.10.        Interest After Default.
 
5.10.1. Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) interest on the Revolving Credit Loans, the Swing Line Loans and
all other overdue amounts payable hereunder or under any of the other Loan
Documents shall bear interest from the due date compounded monthly and payable
on demand at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).  An amount shall be considered overdue hereunder if not
paid on the date fixed for payment herein or any accelerated maturity thereof,
regardless of any grace periods which may be permitted under §13.1 (a) or (b)
hereof.
 
5.10.2. Amounts Not Overdue.  During the continuance of an Event of Default the
principal of the Revolving Credit Loans shall, until such Event of Default has
been cured or remedied or such Event of Default has been waived by the Required
Lenders pursuant to §16.12, bear interest at a rate per annum equal to the
greater of (a) two percent (2%) above the rate of interest otherwise applicable
to such Revolving Credit Loans, as the case may be, pursuant to §2.5 or (b) the
rate of interest applicable to overdue principal pursuant to §5.10.1.
 
5.11.        Limitation on Certain Obligations of CAI Barbados.  Notwithstanding
any other provision hereof, (a) no inference shall be drawn from the provisions
hereof that CAI Barbados guaranties any of the obligations or the performance of
the covenants of CAI hereunder, and (b) CAI Barbados (i) shall only be liable
for its pro rata share (based upon the proportion that the assets of CAI
Barbados included in the Borrowing Base bears to the Borrowing Base) of the
Commitment Fee, any other fees (other than the fees referred to in clause (ii)
below) or any expenses and indemnification obligations (other than
indemnification obligations referred to in clause (iii) below) payable hereunder
or the other Loan Documents, (ii) shall only be liable for Letter of Credit Fees
and other fees under §4.6 which arise from Letters of Credit issued, extended or
renewed for the account of CAI Barbados, (iii) shall only be liable for
indemnification costs under §5.9 which arise from Revolving Credit Loans made to
CAI Barbados and (iv) shall have no liability for Revolving Credit Loans made to
CAI under this Agreement.
 
52

--------------------------------------------------------------------------------



6. COLLATERAL SECURITY AND GUARANTIES.
 
6.1.          Security of Borrowers and Guarantors.  The Obligations shall be
secured by a perfected first priority security interest (subject only to
Permitted Liens that are entitled to priority under applicable law) in all of
the assets of the Borrowers and the Guarantors constituting Collateral (which
shall include, without limitation, all Eligible Containers, Eligible Chassis,
Direct Finance Lease Receivables, and all products and proceeds thereof),
whether now owned or hereafter acquired, and a pledge of 100% of the Capital
Stock of each of CAI’s Subsidiaries (or, in the case of a non-Guarantor
Subsidiary that is a “controlled foreign corporation” under Section 957 of the
Code, 66% of the Capital Stock of each such first-tier foreign non-Guarantor
Subsidiary), in each case pursuant to the terms of, and as provided in, the
Security Documents to which such Borrower or such Guarantor is a
party.  Notwithstanding anything to the contrary in this §6.1, a non-Guarantor
Foreign Subsidiary of CAI which is formed as a special purpose entity in
connection with a secured financing transaction which is without recourse to CAI
or any of its other Subsidiaries or any of their assets shall not be subject to
the Capital Stock pledge requirements of this §6.1.
 
6.2.          Guaranties of Subsidiaries.  The Obligations of CAI Barbados shall
be guaranteed by CAI pursuant to the terms of the Guaranty contained in
§17.  The Obligations shall also be guaranteed by the Guarantors pursuant to the
terms of the Guaranty.
 
6.3.          Release of Collateral.
 
The parties hereto acknowledge and agree that the Administrative Agent shall
(and is hereby authorized to) release its Lien on Collateral upon a request for
such release by the applicable Borrower or Guarantor (a) in connection with a
disposition of such Collateral permitted by this Agreement (including, without
limitation, §9.5.2) and (b) at other times, so long as prior to any such release
(i) the Borrowers submit a Borrowing Base Report demonstrating that, after
giving pro forma effect to any such requested release of Collateral,(A) the sum
of the outstanding amount of the Revolving Credit Loans plus the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations plus the outstanding amount of
Swing Line Loans shall not exceed the lesser of (I) the Total Commitment at such
time and (II) the Borrowing Base at such time and (B) the sum of the outstanding
amount of the CAI Revolving Credit Loans plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations in respect of Letters of Credit issued for the
account of CAI plus the outstanding amount of Swing Line Loans made to CAI shall
not exceed the lesser of (I) the Total Commitment at such time and (II) the
Domestic Borrowing Base at such time and (ii) no Default or Event of Default
exists or would arise after giving effect to any such release.
 
7. REPRESENTATIONS AND WARRANTIES.
 
Each of CAI (for itself and each of its Subsidiaries) and CAI Barbados (for
itself) represents and warrants to the Lenders and the Administrative Agent as
follows:
 
7.1.          Corporate Authority.
 
7.1.1. Incorporation; Good Standing.  Such Borrower and its Subsidiaries (a) is
a corporation (or similar business entity) duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
formation, (b) has all requisite corporate (or the equivalent company) power to
own its property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.
 
53

--------------------------------------------------------------------------------



7.1.2. Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which such Borrower or any of its
Subsidiaries are or are to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company)
authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Borrower or any of its Subsidiaries is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Borrower or any of its Subsidiaries and (d) do not conflict with any
provision of the Governing Documents of, or any agreement or other instrument
binding upon, any Borrower or any of its Subsidiaries.
 
7.1.3. Enforceability.  The execution and delivery of this Credit Agreement and
the other Loan Documents to which such Borrower or any of its Subsidiaries is or
is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
7.2.          Governmental or Third Party Approvals.  The execution, delivery
and performance by such Borrower and any of its Subsidiaries of this Credit
Agreement and the other Loan Documents to which such Person is or is to become a
party and the transactions contemplated hereby and thereby do not require (x)
the approval or consent of, or filing with, any governmental agency or authority
other than those already obtained or (y) the approval or consent of, or filing
with, any party with whom such Borrower or its Subsidiary have entered into
material agreements and/or instruments by which such Borrower, its Subsidiary or
any of its respective properties may be bound, other than those already
obtained.
 
7.3.          Title to Properties; Leases.  Except as indicated on Schedule7.3
hereto, CAI and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the CAI and its Subsidiaries as at the Balance
Sheet Date or acquired since that date (except property and assets sold or
otherwise disposed of in the ordinary course of business since that date),
subject to no Liens or other rights of others, except Permitted Liens.
 
7.4.          Financial Statements and Projections.
 
7.4.1.  Fiscal Year.  CAI and each of its Subsidiaries has a fiscal (or
financial) year which is the twelve months ending on December 31st of each
calendar year.
 
7.4.2. Financial Statements.
 
54

--------------------------------------------------------------------------------


 
There has been furnished to each of the Lenders a consolidated balance sheet of
CAI and its Subsidiaries as at the Balance Sheet Date, and a consolidated
statement of income of CAI and its Subsidiaries for the fiscal year then ended,
certified by KPMG LLP, and management-prepared consolidated balance sheets and
statements of income of CAI and its Subsidiaries as at the end of each fiscal
quarter after the Balance Sheet Date and prior to the Closing Date.  Such
balance sheets and statements of income have been prepared in accordance with
GAAP and fairly present the financial condition of CAI and its Subsidiaries as
at the close of business on the respective dates thereof and the results of
operations for the fiscal periods then ended; provided that such balance sheet
and statement of income remain subject to normal year-end adjustments and lack
of footnotes and other presentation items.  There are no contingent liabilities
of CAI or any of its Subsidiaries as of such date involving material amounts,
known to the officers of the CAI, which were not disclosed in such balance
sheets and the notes related thereto.
 
7.4.3.Projections.  The projections of the annual operating budgets of CAI and
its Subsidiaries on a consolidated basis, balance sheets and cash flow
statements for the 2007 to 2010 fiscal years, copies of which have been
delivered to each Lender, disclose all major assumptions made with respect to
general economic, financial and market conditions used in formulating such
projections.  To the knowledge of CAI and its Subsidiaries, no facts exist that
(individually or in the aggregate) would result in any material change in any of
such projections.  The projections are based upon reasonable estimates and
assumptions, have been prepared on the basis of the assumptions stated therein
and reflect the reasonable estimates of CAI and its Subsidiaries of the results
of operations and other information projected therein.
 
7.5.          No Material Adverse Changes, etc.  Since the Balance Sheet Date
there has been no event or occurrence which has had or would result in a
Material Adverse Effect.  Since the Balance Sheet Date, neither such Borrower
nor its Subsidiaries have made any Restricted Payment other than Restricted
Payments permitted under §9.4.
 
7.6.          Franchises, Patents, Copyrights, etc.  CAI and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.
 
7.7.          Litigation.  Except as set forth in Schedule7.7 hereto, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of such Borrower after due and diligent investigation, threatened or
contemplated at law, in equity or before any Governmental Authority, by or
against CAI or any of its Subsidiaries or against any of their properties or
revenues, that (a) if adversely determined, might, either in any case or in the
aggregate, after taking into account the merit of such actions, suits,
proceedings, claims or disputes, (i) have a Material Adverse Effect or (ii)
materially impair the right of CAI and its Subsidiaries, considered as a whole,
to carry on business substantially as now conducted by them, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the consolidated balance sheet of CAI and its
Subsidiaries, or (b) would question the validity of this Credit Agreement or any
of the other Loan Documents, or any action taken or to be taken pursuant hereto
or thereto.
 
7.8.          No Materially Adverse Contracts, etc.  Neither such Borrower nor
any of its Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse
Effect.  Neither any Borrower nor any of its Subsidiaries is a party to any
contract or agreement that has or is expected, in the judgment of the Borrowers'
officers, to have any Material Adverse Effect.
 
55

--------------------------------------------------------------------------------



7.9.          Compliance with Other Instruments, Laws, etc.  Neither such
Borrower nor any of its Subsidiaries is in violation of any provision of its
Governing Documents, or any agreement or instrument to which it may be subject
or by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could result in the imposition of substantial penalties or have a
Material Adverse Effect.
 
7.10.        Tax Status.  CAI and its Subsidiaries (a) have made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject, (b)
have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) have set
aside on their books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and none of the officers of
such Borrower know of any basis for any such claim.
 
7.11.        No Event of Default.  No Default or Event of Default has occurred
and is continuing.
 
7.12.        Holding Company and Investment Company Acts.  Neither any Borrower
nor any of its Subsidiaries is a "holding company", or a "subsidiary company" of
a "holding company", or an "affiliate" of a "holding company", as such terms are
defined in the Public Utility Holding Company Act of 2005; neither any Borrower
nor any of its Subsidiaries is subject to regulation as a "public utility" under
the Federal Power Act, as amended; nor is it an "investmentcompany", or an
"affiliatedcompany" or a "principalunderwriter" of an "investmentcompany", as
such terms are defined in the Investment Company Act of 1940.
 
7.13.        Absence of Financing Statements, etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of CAI or any of its Subsidiaries or any rights relating thereto.
 
7.14.        Perfection of Security Interest.  All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent's security interest in the
Collateral.  The Collateral and the Administrative Agent's rights with respect
to the Collateral are not subject to any setoff, claims, withholdings or other
defenses.  Each of the Borrowers and the Guarantors are the owners of the
Collateral owned by it free from any Lien, except for Permitted Liens.
 
7.15.        Certain Transactions.  Except for arm's length transactions
pursuant to which CAI or any of its Subsidiaries make payments in the ordinary
course of business upon terms no less favorable than CAI or such Subsidiary
could obtain from third parties and except pursuant to the terms of the
documents described on Schedule 7.15 hereto, no Affiliate of any Borrower or any
of its Subsidiaries is presently a party to any transaction with any Borrower or
any of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrowers, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner.

56

--------------------------------------------------------------------------------



7.16.        Employee Benefit Plans.
 
7.16.1.  In General.  Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA.
 
7.16.2.  Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither any Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrowers or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC.  Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.
 
7.16.3.  Multiemployer Plans.  Neither any Borrower nor any ERISA Affiliate has
incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrowers nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.
 
7.17.        Use of Proceeds.
 
57

--------------------------------------------------------------------------------



7.17.1.  General.  The proceeds of the Revolving Credit Loans shall be used (a)
to refinance the Indebtedness under the Existing Credit Agreement, (b) for
working capital and general corporate purposes and (c) to fund Capital
Expenditures permitted hereunder.  Such Borrower will obtain Letters of Credit
solely for working capital and general corporate purposes.
 
7.17.2.  Regulations U and X.  No portion of any Revolving Credit Loan is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of purchasing or carrying any "marginsecurity" or "marginstock" as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.
 
7.18.        Environmental Compliance.  Such Borrower have taken all reasonable
and necessary steps to investigate the past and present condition and usage of
the Real Estate and the operations conducted thereon and, based upon such
diligent investigation, has determined that:
 
(a)           CAI and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws (as define below)
and claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof CAI and its Subsidiaries have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
 
(b)           such Borrowers, its Subsidiaries or any operator of the Real
Estate or any operations thereon is not in violation, or alleged violation, of
any judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act ("RCRA"), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended ("CERCLA"), the
Superfund Amendments and Reauthorization Act of 1986 ("SARA"), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state, local or foreign law, statute, regulation, ordinance, order or decree
relating to health, safety or the environment (hereinafter "Environmental
Laws"), which violation could have a material adverse effect on the environment
or a Material Adverse Effect; and
 
(c)           neither such Borrower nor any of its Subsidiaries have received
notice from any third party including, without limitation, any Governmental
Authority, (i) that any one of them has been identified by the United States
Environmental Protection Agency ("EPA") as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws ("Hazardous Substances") which any one of
them has generated, transported or disposed of has been found at any site at
which a Governmental Authority has conducted or has ordered that any Borrower or
any of their Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party's incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances.
 
58

--------------------------------------------------------------------------------



7.19.       Subsidiaries, etc.  Schedule 7.19(a) hereto sets forth the only
Subsidiaries of CAI, including the jurisdiction of incorporation/formation and
principal place of business or registered office, as the case may be, of each
such Person.  Except as set forth on Schedule7.19(b) hereto, neither CAI nor any
Subsidiary of CAI is engaged in any joint venture or partnership with any other
Person.
 
7.20.        Collection Accounts.  Schedule 7.20 designates each Collection
Account of such Borrower and the Guarantors and all such Collection Accounts are
either (i) with the Administrative Agent as the depositary bank or (ii) are
subject to an Account Control Agreement in favor of the Administrative Agent for
the benefit of the Secured Parties.
 
7.21.        Disclosure.  None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to CAI or any of its Subsidiaries in the case of any
document or information not furnished by either of them or any of their
Subsidiaries) necessary in order to make the statements herein or therein not
misleading; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  There is no fact known
to CAI or any of its Subsidiaries which has a Material Adverse Effect, or which
is reasonably likely in the future to have a Material Adverse Effect, exclusive
of effects resulting from changes in general economic conditions, legal
standards or regulatory conditions.
 
7.22.        Title and Registration of Chassis.  All Chassis which, under
applicable law, are required to be registered is properly registered in the name
of the relevant Borrower or the appropriate Subsidiary of CAI, and all Chassis,
the ownership of which, under applicable law, is evidenced by a certificate of
title, is properly titled in the name of the Borrower or the appropriate
Subsidiary of CAI , with the Administrative Agent's Lien noted thereon and all
other steps required for the perfection of the Administrative Agent’s Lien on
such Chassis under applicable law have been taken.
 
7.23.        Solvency.  Both before and after giving effect to each incurrence
of Indebtedness hereunder, and the payment of all fees, costs and expenses
payable by the Borrowers hereunder, CAI and its Subsidiaries are Solvent.
 
7.24.        Insurance.  CAI and each of its Subsidiaries maintain with
financially sound and reputable insurers insurance and such insurance is in
accordance with sound business practices in accordance with industry standards
and the terms of the Security Documents.
 
7.25.        Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Revolving Credit Loans, the Swing Line Loans, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
§1 et seq., as amended) (the "Trading With the Enemy Act") or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the "Foreign Assets Control Regulations") or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the "Executive Order") and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, neither the Borrowers
nor any of their Subsidiaries or other Affiliates that are controlled by the
Borrowers (a) is or will become a "blocked person" as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person".
 
59

--------------------------------------------------------------------------------



7.26.        Taxpayer Identification Number.  Each Borrower’s and each
Guarantor’s true and correct U.S. taxpayer identification number is set forth on
Schedule 16.6.1.
 
7.27.        Updates to Certain Schedules.  CAI may from time to time supplement
any of Schedules 7.19(a), 7.20 or 16.6.1 as may be necessary for such Schedules
to be accurate and complete as of the date such supplements are delivered and
which supplement shall be certified by a Responsible Officer of CAI and in a
form reasonably satisfactory to the Administrative Agent.  
 
8. AFFIRMATIVE COVENANTS.
 
Each of CAI (as to itself and its Subsidiaries) and CAI Barbados (as to itself)
covenants and agrees that, so long as any Revolving Credit Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Swing Line Loan or Revolving Credit
Note is outstanding or any Lender has any obligation to make any Revolving
Credit Loans or the L/C Issuer has any obligation to issue, extend or renew any
Letters of Credit or the Swing Line Lender has any obligation to make Swing Line
Loans:
 
8.1.          Punctual Payment.  Such Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Revolving Credit Loans, all
Reimbursement Obligations, all Swing Line Loans, the fees and all other amounts
provided for in this Credit Agreement and the other Loan Documents to which such
Borrower or any of their Subsidiaries is a party, all in accordance with the
terms of this Credit Agreement and such other Loan Documents.
 
8.2.          Maintenance of Office.  CAI will maintain its chief executive
office in San Francisco, California and CAI Barbados will maintain its chief
executive office in Chancery Chambers, Chancery House, High Street, Bridgetown,
Barbados or, in each case, at such other place in the United States of America
(with respect to CAI) or Chancery Chambers, Chancery House, High Street,
Bridgetown, Barbados (with respect to CAI Barbados) as such Borrower shall
designate upon thirty days’ prior written notice to the Administrative Agent,
where notices, presentations and demands to or upon such Borrower in respect of
the Loan Documents to which such Borrower is a party may be given or made.  In
the event that CAI move its chief executive office to another location within
the State of California, thirty days’ prior telephonic notice to the
Administrative Agent shall be sufficient.
 
8.3.          Records and Accounts.
 
(a)           CAI will (i) keep, and cause each of its Subsidiaries to keep,
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP, (ii) maintain adequate accounts
and reserves for all taxes (including income taxes), depreciation, depletion,
obsolescence and amortization of its properties and the properties of its
Subsidiaries, contingencies, and other reserves, and (iii) at all times engage
KPMG LLP or other independent certified public accountants satisfactory to the
Administrative Agent as the independent certified public accountants of CAI and
its Subsidiaries and will not permit more than thirty (30) days to elapse
between the cessation of such firm's (or any successor firm's) engagement as the
independent certified public accountants of CAI and its Subsidiaries and the
appointment in such capacity of a successor firm as shall be reasonably
satisfactory to the Administrative Agent.
 
60

--------------------------------------------------------------------------------



(b)           From time to time upon the request of the Administrative Agent,
each such Borrower shall deliver to the Administrative Agent a list of the
names, addresses, face value, and dates of invoices for each debtor obligated on
such an account receivable.  Such Borrower shall provide to the Administrative
Agent upon request copies of leases to which any portion of the Collateral is
subject.
 
8.4.          Financial Statements, Certificates and Information.  Such Borrower
will deliver to each of the Lenders:
 
(a)           as soon as practicable, but in any event not later than one
hundred twenty (120) days after the end of each fiscal year of CAI, the
consolidated balance sheet of CAI and its Subsidiaries as at the end of such
year, and the related consolidated statement of income and consolidated
statement of cash flow for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements to be
in reasonable detail, prepared in accordance with GAAP, and certified, without
qualification and without an expression of uncertainty as to the ability of CAI
or any of its Subsidiaries to continue as going concerns, by KPMG LLP or by
other independent certified public accountants satisfactory to the
Administrative Agent;
 
(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of CAI and its Subsidiaries, copies of the unaudited consolidated
balance sheet of CAI and its Subsidiaries as at the end of such quarter, and the
related consolidated statement of income and consolidated statement of cash flow
for the portion of CAI’s and its Subsidiaries fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of CAI that the
information contained in such financial statements fairly presents the financial
position of CAI and its Subsidiaries on the date thereof (subject to year-end
adjustments);
 
(c)           upon the reasonable request of the Administrative Agent, CAI shall
provide consolidating financial statements of the type referred to in
subsections (a) and (b) above for (i) each of CAI and CAI Barbados and (ii) the
non-Guarantor Subsidiaries of CAI on an aggregated basis (i.e., consolidating
with respect to the group of non-Guarantor Subsidiaries), all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the principal financial or accounting officer of CAI that the information
contained in such consolidating financial statements fairly presents the
financial position of each of the relevant Person(s) on the date thereof
(subject, in the case of those financial statements referred to in subsection
(b), to year-end adjustments);
 
(d)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial or accounting officer of CAI in substantially the form of
ExhibitD hereto (a "ComplianceCertificate") and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;
 
61

--------------------------------------------------------------------------------



(e)           (i) contemporaneously with the filing or mailing thereof, copies
of all material of a financial nature filed with the Securities and Exchange
Commission or with any national securities exchange or sent to the stockholders
of CAI or its Subsidiaries and (ii) promptly, and in any event within five (5)
Business Days after receipt thereof by CAI or any of its Subsidiaries, copies of
each notice or other correspondence received from the Securities and Exchange
Commission or any national securities exchange concerning any investigation or
possible investigation or other inquiry by such agency regarding any financial
or other operational results of CAI or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;
 
(f)           within forty-five days (45) days of the end of each calendar month
and, in any case, simultaneously with the delivery of a Loan Request in
accordance with §2.9, and at such other times as the Administrative Agent may
reasonably request, a Borrowing Base Report setting forth the Borrowing Base and
the Domestic Borrowing Base as at the end of such calendar month, the date of
such Loan Request or other date so requested by the Administrative Agent, as the
case may be;
 
(g)           simultaneously with the delivery of the financial statements
referred to in subsection (f) above, a report listing (i) the aggregate number
of Containers and (ii) the aggregate number of Chassis, in each case, owned,
rented, leased or managed by the such Borrower and its Subsidiaries, together
with monthly utilization rate and per diem rental rate information with respect
to the Containers and the Chassis in form and detail satisfactory to the
Administrative Agent; and
 
(h)           from time to time such other financial data and information
(including accountants’ management letters) as the Administrative Agent or any
Lender may reasonably request.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of any Borrower or any of its Subsidiaries hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”).  The Borrowers hereby agree that so long
as the Borrowers are the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer, the Swing Line Lender and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in §16.4); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing or anything to the contrary contained
herein, no Borrower shall be under any obligation to mark any Borrower Materials
“PUBLIC.”
 
62

--------------------------------------------------------------------------------



8.5.          Notices.
 
8.5.1. Defaults.  Each Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrowers propose to take with respect thereto.  If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation in
excess of $5,000,000 in principal amount to which or with respect to which CAI
or any of its Subsidiaries is a party or obligor, whether as principal,
guarantor, surety or otherwise, such Borrower shall forthwith give written
notice thereof to the Administrative Agent and each of the Lenders, describing
the notice or action and the nature of the claimed default.
 
8.5.2. Environmental Events.  Such Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that CAI or any of its Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any Governmental Authority and (b)
upon becoming aware thereof, of any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any Governmental Authority that could have a Material Adverse Effect.
 
8.5.3. Notification of Claim against Collateral.  Such Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
environmental claims), withholdings or other defenses to which any of the
Collateral, or the Administrative Agent's rights with respect to the Collateral,
are subject.
 
8.5.4. Notice of Litigation and Judgments.  CAI will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent and each of the Lenders
in writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting CAI or any of its Subsidiaries or to which CAI or any of its
Subsidiaries is or becomes a party involving an uninsured claim against CAI or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect on CAI or any of its Subsidiaries and stating the nature and
status of such litigation or proceedings.  CAI will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders, in writing, in form and detail satisfactory to the Administrative
Agent, within ten (10) days of any judgment not covered by insurance, final or
otherwise, against CAI or any of its Subsidiaries in an amount in excess of
$5,000,000.
 
63

--------------------------------------------------------------------------------



8.5.5. Notice of ERISA Event.  CAI will, and will cause each of its Subsidiaries
to, give prompt notice to the Administrative Agent and each of the Lenders in
writing upon the occurrence of any ERISA Event.
 
8.6.          Legal Existence; Maintenance of Properties.  Each Borrower will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries
and will not, and will not cause or permit any of its Subsidiaries to, without
providing the Administrative Agent with at least ten (10) Business Days written
notice and the Administrative Agent having filed all necessary Uniform
Commercial Code financing statements and taking such other actions in order to
maintain the perfection of its Liens in all relevant jurisdictions, convert to a
limited liability company or a limited liability partnership.  Each Borrower (i)
will use commercially reasonable efforts to cause all of its properties and
those of its Subsidiaries used or useful in the conduct of their business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (reasonable wear and tear excepted) and supplied with all
necessary equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
such Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, and (iii)
will, and will cause each of its Subsidiaries to, continue to engage primarily
in the businesses now conducted by them and in related businesses; provided that
nothing in this §8.6 shall prevent such Borrower from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of such Borrower,
desirable in the conduct of its or such Subsidiary’s business and that do not in
the aggregate have a Material Adverse Effect.
 
8.7.          Insurance.  CAI will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurers insurance with respect to
its properties and business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent and in
accordance with the terms of the Security Agreement.
 
8.8.          Taxes.  CAI will, and will cause each of its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon it and its Real Estate, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if CAI or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto; and providedfurther
that CAI and each of its Subsidiaries will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any Lien that may have attached as security therefor.
 
8.9.          Inspection of Properties and Books, etc.
 
8.9.1.General.  Subject to §16.4, each Borrower shall permit the Lenders,
through the Administrative Agent or any of the Lenders' other designated
representatives upon reasonable advance notice and at reasonable time during
normal business hours, to visit and inspect any of the properties of CAI or any
of its Subsidiaries, to examine the books of account of CAI and its Subsidiaries
(and to make copies thereof and extracts therefrom), to examine information
systems and operational support systems relating to the administration and
management of the Collateral and to discuss the affairs, finances and accounts
of CAI and its Subsidiaries with, and to be advised as to the same by, its and
their officers, and to conduct examinations and verifications (whether by
internal commercial finance examiners or independent auditors) of all components
included in the Borrowing Base and the Domestic Borrowing Base, all at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably request; provided that any such visit and inspection shall be at the
expense of CAI not more than one time in any calendar year unless a Default or
Event of Default is continuing (during which period any and all such visits and
inspections shall be at the expense of CAI).
 
64

--------------------------------------------------------------------------------



8.9.2. Collateral Reports.  No more frequently than once during each calendar
year, or more frequently as determined by the Administrative Agent if an Event
of Default shall have occurred and be continuing, upon the request of the
Administrative Agent, each Borrower will obtain and deliver to the
Administrative Agent, or, if the Administrative Agent so elects, will cooperate
with the Administrative Agent in the Administrative Agent's obtaining, a report
of an independent collateral auditor satisfactory to the Administrative Agent
(which may be affiliated with one of the Lenders) with respect to the
Containers, the Chassis, Direct Finance Lease Receivables and/or the other
components included in the Borrowing Base and/or the Domestic Borrowing Base,
which report shall indicate whether or not the information set forth in the
Borrowing Base Report most recently delivered is accurate and complete in all
material respects based upon a review by such auditors of the Direct Finance
Lease Receivables (including verification with respect to the amount, aging,
identity and credit of the respective account debtors and the billing practices
of such Borrower or any applicable Subsidiary), Containers and Chassis (as to
each, including verification as to the value, location and respective
types).  Collateral value reports shall be conducted and made at the expense of
CAI not more than one time in any calendar year unless a Default or Event of
Default is continuing (during which period any and all such collateral value
reports shall be at the expense of CAI).
 
8.9.3. Communications with Accountants.  Each Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with such Borrower’s independent certified
public accountants regarding the financial statements delivered pursuant to §8.4
and, in connection therewith, authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including copies of any management
letter with respect to the business, financial condition and other affairs of
CAI or any of its Subsidiaries.
 
8.10.        Compliance with Laws, Contracts, Licenses, and Permits.  CAI will,
and will cause each of its Subsidiaries to, comply (a) in all material respects
with the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws, (b) with the provisions of its Governing
Documents, (c) with all agreements and instruments by which it or any of its
properties may be bound and (d) with all applicable decrees, orders, and
judgments.  If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that CAI or any of its Subsidiaries may fulfill any of its
obligations hereunder or under any of the other Loan Documents to which CAI or
such Subsidiary is a party, CAI will, or (as the case may be) will cause such
Subsidiary to, immediately take or cause to be taken all reasonable steps within
the power of CAI or such Subsidiary to obtain such authorization, consent,
approval, permit or license and furnish the Administrative Agent and the Lenders
with evidence thereof.
 
65

--------------------------------------------------------------------------------



8.11.        Employee Benefit Plans.  The Borrowers will (a) promptly upon
filing the same with the Department of Labor or Internal Revenue Service,
furnish to the Administrative Agent a copy of the most recent actuarial
statement required to be submitted under §103(d) of ERISA and Annual Report,
Form 5500, with all required attachments, in respect of each Guaranteed Pension
Plan, (b) promptly upon receipt or dispatch, furnish to the Administrative Agent
any notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in
respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242, or 4245 of
ERISA.
 
8.12.        Use of Proceeds.  Each Borrower will use the proceeds of the
Revolving Credit Loans and obtain Letters of Credit solely for the purposes set
forth in §7.17.1.
 
8.13.        Bank Accounts.  Each Borrower will, and will cause each of the
Guarantors to, together with the employees, agents and other Persons acting on
behalf of such Borrower or such Guarantors, receive and hold in trust for the
Administrative Agent and the Lenders all payments constituting proceeds of
Collateral which come into their possession or under their control or are
otherwise received by such Person and, immediately upon receipt thereof, deposit
(or cause to be deposited) such payments in the form received, with any
appropriate endorsements, in one of the Collection Accounts.  All such
Collection Accounts shall be (i) with the Administrative Agent or (ii) shall be
subject to an Account Control Agreement in favor of the Administrative Agent for
the benefit of the Secured Parties.  The Administrative Agent’s control over any
relevant Collection Account may be subject to an Intercreditor Agreement.  For
the avoidance of doubt, and subject to this §8.13, each Borrower and the
Guarantors may have bank accounts not constituting Collection Accounts.
 
8.14.        Reserved.
 
8.15.        Title and Registration of Chassis; Administrative Agent’s
Lien.  Each Borrower shall, and shall cause each of the Guarantors to, cause all
Chassis, now owned or hereafter acquired by any Borrower or any Guarantor,
which, under applicable law, are required to be registered, to be properly
registered in the name of such Person and cause all Chassis, now owned or
hereafter acquired by any Borrower or any Guarantor, the ownership of which,
under applicable law, is evidenced by a certificate of title, to be properly
titled in the name of such Person, with the Administrative Agent's Lien noted
thereon and take all other steps required for the perfection of the
Administrative Agent’s Lien on such Chassis under applicable law have been
taken.
 
8.16.        New Guarantors; Collateral Security of New Guarantors.  In the
event that (x) the aggregate book value of the assets held by all of Domestic
Subsidiaries who are not Guarantors exceeds 10% of the book value of the total
assets of CAI and its Domestic Subsidiaries or (y) the aggregate revenues of all
of Domestic Subsidiaries who are not Guarantors exceeds 10% of the total
revenues of CAI and its Domestic Subsidiaries, then CAI shall cause each
relevant Domestic Subsidiary required so that the aggregate book value of the
assets held by all of the Domestic Subsidiaries who are not Guarantors or the
aggregate revenues of all Domestic Subsidiaries who are not Guarantors, in any
case, no longer exceeds the applicable threshold set forth in clause (x) or (y)
above, as applicable, as soon as practicable thereafter (but in no event more
than fifteen (15) Business Days thereafter without the consent of the
Administrative Agent), to execute and deliver to the Administrative Agent an
instrument of joinder and accession, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Domestic Subsidiary shall join the
Guaranty and the applicable Security Documents, and shall accede to all of the
rights and obligations of a Guarantor hereunder and thereunder, and, pursuant
thereto, shall, inter alia, guaranty the full payment and performance of the
Obligations.  Further, each Borrower and such Domestic Subsidiary shall execute
and deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request in furtherance of the intent of this
§8.16, including, without limitation, an updated Schedule 7.19(a), documentation
of the type required to be supplied by the Borrowers and initial Guarantors as a
condition precedent to the initial Revolving Credit Loans made hereunder
pursuant to §11 hereof (including, without limitation, Uniform Commercial Code
searches and filings and favorable opinions of counsel to such new Guarantor
(which shall cover, among other things, the legality, validity, binding effect
and enforceability) and documentation of the type required or reasonably
requested to maintain compliance with §§6.1 and 6.2.
 
66

--------------------------------------------------------------------------------



8.17.        Pledge of Capital Stock of Foreign Subsidiaries.  If, at any time,
(a) any Foreign Subsidiary owns assets with an aggregate book value in excess of
$5,000,000 or (b) the aggregate book value of the assets held by all of the
Foreign Subsidiaries whose Capital Stock has not been pledged in favor of the
Administrative Agent pursuant to instruments, agreements and documents governed
by the laws of each such Foreign Subsidiary’s jurisdiction of organization
exceeds ten percent (10%) of the aggregate book value of the consolidated total
assets of CAI and its Subsidiaries, CAI shall promptly notify the Administrative
Agent thereof and, upon the request of the Administrative Agent, (i) in the case
of clause (a), CAI and/or its relevant Subsidiaries and such Foreign Subsidiary
and (ii) in the case of clause (b), CAI and/or its relevant Subsidiaries and
such relevant Foreign Subsidiaries required so that the aggregate book value of
the assets held by all of the Foreign Subsidiaries whose Capital Stock has not
been pledged in favor of the Administrative Agent pursuant to instruments,
agreements and documents governed by the laws of each such Foreign Subsidiary’s
jurisdiction of organization no longer exceeds ten percent (10%) of the
aggregate book value of the consolidated total assets of CAI and its
Subsidiaries, in each case, shall become a party to any instruments, agreements
and documents and provide such other documentation as the Administrative Agent
shall deem necessary or desirable in order to provide a perfected first priority
security interest under the laws of the jurisdiction of organization of such
Foreign Subsidiary to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on 66% of the Capital Stock of such
Foreign Subsidiary including, without limitation, pledge agreements governed by
the law of such Foreign Subsidiary’s jurisdiction of organization, any public
filings or filings on the books and records of any Person to be made in
connection therewith, favorable opinions of counsel (including local counsel) to
such Foreign Subsidiary (which shall cover, among other things, the legality,
validity, binding effect and enforceability of, inter alia, the all such
documents) and other documentation of the type required to be supplied by the
Borrowers as a condition precedent to the initial Revolving Credit Loans made
hereunder pursuant to §11 hereof, all in form, content and scope reasonably
satisfactory to the Administrative Agent.  Notwithstanding anything to the
contrary in this §8.17, a non-Guarantor Foreign Subsidiary of CAI which is
formed as a special purpose entity in connection with a securitization financing
transaction which is without recourse to CAI or any of its other Subsidiaries or
any of their assets shall not be subject to the Capital Stock pledge
requirements of this §8.17.
 
8.18.        Intellectual Property; Operations Support Systems.  Each of the
Borrowers and Guarantors shall at all times own all IP Rights that are
reasonably necessary for the operation of their respective businesses and the
management and administration of all of the Collateral, without conflict with
the rights of any other Person.  Each of the Borrowers and Guarantors shall at
all times own and maintain in good operating condition information systems and
operational support systems that are reasonably necessary for the operation of
its respective businesses and the management and administration of all of the
Collateral.
 
67

--------------------------------------------------------------------------------



8.19.        Further Assurances.  CAI will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
 
9. CERTAIN NEGATIVE COVENANTS.
 
Each of CAI (as to itself and its Subsidiaries) and CAI Barbados (as to itself)
covenants and agrees that, so long as any Revolving Credit Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Swing Line Loan or Revolving Credit
Note is outstanding or any Lender has any obligation to make any Revolving
Credit Loans or the L/C Issuer has any obligation to issue, extend or renew any
Letters of Credit or the Swing Line Lender has any obligation to make Swing Line
Loans:
 
9.1.          Restrictions on Indebtedness.  CAI will not, and will not permit
any of its Subsidiaries to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:
 
(a)           Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;
 
(b)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §8.8;
 
(c)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which any Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
 
(d)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
 
(e)           Subordinated Debt;
 
(f)            Indebtedness (in addition to similar Indebtedness permitted under
clause (g) hereof) incurred in connection with the acquisition or lease after
the date hereof of any real or personal property by a Borrower or such
Subsidiary or under any Capitalized Leases, providedthat (i) the aggregate
principal amount of such Indebtedness of CAI and its Subsidiaries shall not
exceed $25,000,000 outstanding at any one time and (ii) the principal amount of
such Indebtedness secured by or relating to the lease of any particular property
shall not exceed 100% of the purchase price of such property;
 
(g)           Indebtedness existing on the date hereof and listed and described
on Schedule9.1 hereto;
 
(h)           any renewal or refinancing of any Indebtedness permitted under
this §9.1; provided that any such refinancing or renewal does not (i) increase
the aggregate amount of such Indebtedness, (ii) increase the interest rate or
fees applicable to, or shorten the weighted average life to maturity of, such
Indebtedness, (iii) change, alter or modify the terms of such Indebtedness in
any manner which violates either §9.8 hereof or (iv) add to the collateral, if
any, securing such Indebtedness in any manner that would violate §9.2;
 
68

--------------------------------------------------------------------------------



(i)            Indebtedness of CAI and its Subsidiaries consisting of short-term
trade credit extended to CAI or such Subsidiary in the ordinary course of such
Person's business in connection with the acquisition of Containers, Chassis and
other equipment; provided that such Indebtedness shall not be in existence for
more than 180 days after the occurrence of the transaction giving rise thereto;
 
(j)            Indebtedness in respect of Interest Rate Protection Agreements;
 
(k)           Indebtedness of a Subsidiary of the Borrowers to the Borrowers
consisting of Investments permitted by §9.3(e);
 
(l)            Indebtedness consisting of obligations (contingent or otherwise)
of CAI or any Subsidiary existing or arising under any Swap Contract entered
into with any Lender or the Administrative Agent, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; and
 
(m)           other Indebtedness in an aggregate principal amount outstanding
not to exceed $250,000,000 at any time; provided that (i) both before and
immediately after any such Indebtedness is incurred, no Default or Event of
Default shall have occurred and be continuing and (ii) such Indebtedness (other
than such Indebtedness in an amount not to exceed $20,000,000 in the aggregate)
shall be subject to an Intercreditor Agreement with the lenders in respect of
such Indebtedness.
 
9.2.          Restrictions on Liens.
 
9.2.1.  Permitted Liens.  CAI will not, and will not permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any "receivables" as defined in
clause (g) of the definition of the term "Indebtedness," with or without
recourse; provided that CAI or any of its Subsidiaries may create or incur or
suffer to be created or incurred or to exist:
 
69

--------------------------------------------------------------------------------



(i)             Liens in favor of CAI on all or part of the assets of
Subsidiaries of CAI (other than Collateral) securing Indebtedness owing by
Subsidiaries of CAI to CAI;
 
(ii)            Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or Liens on properties to secure claims
for labor, material or supplies in respect of obligations not overdue;
 
(iii)           deposits or pledges made in connection with, or to secure
payment of, workmen's compensation, unemployment insurance, old age pensions or
other social security obligations;
 
(iv)           Liens on properties in respect of judgments or awards, the
Indebtedness with respect to which is permitted by §9.1(c);
 
(v)           Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue;
 
(vi)           encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord's or lessor's liens under
leases to which CAI or a Subsidiary is a party, and other minor Liens, provided
that none of such Liens (A) interferes materially with the use of the property
affected in the ordinary conduct of the business of CAI and its Subsidiaries,
and (B) individually or in the aggregate have a Material Adverse Effect;
 
(vii)          Liens existing on the date hereof and listed on Schedule9.2
hereto;
 
(viii)         purchase money security interests in or purchase money mortgages
on real or personal property acquired (in the case of purchase money security
interests) or leased (in the case of Capitalized Leases) after the Closing Date
to secure purchase money Indebtedness or Capitalized Leases of the type and
amount permitted by §9.1(f), which security interests or mortgages cover only
the real or personal property so acquired or leased and any proceeds thereof
(including, without limitation, leases, Accounts Receivable, instruments and
documents);
 
(ix)           Liens in favor of the Administrative Agent for the benefit of the
Secured Parties securing the Obligations;
 
70

--------------------------------------------------------------------------------



(x)            Liens consisting of the interest of a lessee under any lease with
respect to Containers where any Borrower or Guarantor is the lessor;
 
(xi)           Liens on the property listed on Schedule 9.2 hereto that are
granted to secure any refinancing or renewal of Indebtedness permitted under
§9.1, which refinancing or renewal is permitted under §9.1(h) hereof (subject to
all the provisos contained therein); provided that (a) such Liens encumber the
same property (and no additional assets or property of the Borrowers) as secured
the Indebtedness that was so refinanced or renewed and (b) the aggregate amount
of Indebtedness secured by such property has not increased as a result of such
refinancing or renewal;
 
(xii)           interests of lessors in property leased to the Borrowers or a
Subsidiary under §9.1(f); and
 
(xiii)         other Liens on the assets of CAI and its Subsidiaries (other than
Collateral) securing Indebtedness permitted under §9.1(m); provided that such
Liens do not encumber (x) any Collateral or (y) IP Rights and information and
operational support systems that are reasonably necessary for the operation of
its respective businesses or relating to the administration and management of
the assets included in the Borrowing Base and/or the Domestic Borrowing Base.
 
9.2.2       Restrictions on Negative Pledges and Upstream Limitations.  CAI will
not, nor will it permit any of its Subsidiaries to (a) enter into or permit to
exist any arrangement or agreement (excluding the Credit Agreement and the other
Loan Documents) which directly or indirectly prohibits CAI or any of its
Subsidiaries from creating, assuming or incurring any Lien upon its properties,
revenues or assets or those of any of its Subsidiaries whether now owned or
hereafter acquired, or (b) enter into any agreement, contract or arrangement
(excluding the Credit Agreement and the other Loan Documents) restricting the
ability of any Subsidiary of any Borrower to pay or make dividends or
distributions in cash or kind to such Borrower (other than an agreement made by
any non-Guarantor Foreign Subsidiary of the CAI which is a special purpose
entity in connection with a secured financing transaction which is without
recourse to CAI or any of its other Subsidiaries or any of their assets), to
make loans, advances or other payments of whatsoever nature to the Borrowers, or
to make transfers or distributions of all or any part of its assets to the
Borrowers; in each case other than (i) restrictions on specific assets which
assets are the subject of purchase money security interests to the extent
permitted under §9.2.1, and (ii) customary anti-assignment provisions contained
in leases and licensing agreements entered into by CAI or such Subsidiary in the
ordinary course of its business.
 
9.3.          Restrictions on Investments.  CAI will not, and will not permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:
 
(a)            marketable direct or guaranteed obligations of the United States
of America or Japan that mature within one (1) year from the date of purchase by
any Borrower;
 
(b)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States or Japanese banks having total assets in excess
of $1,000,000,000;
 
71

--------------------------------------------------------------------------------



(c)           securities commonly known as "commercial paper" issued by a
corporation organized and existing under the laws of Japan or the United States
of America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than "P 1" if rated by Moody's, and not less
than "A 1" if rated by S&P;
 
(d)           Investments existing on the date hereof and listed on Schedule 9.3
hereto;
 
(e)           (i) Investments by and between the Borrowers and the Guarantors,
(ii) Investments by any Subsidiary of CAI who is not a Borrower or a Guarantor
in any other Subsidiary of CAI who is not a Borrower or a Guarantor and (iii)
subject to §8.18, Investments by any Borrower or any Guarantor in any Subsidiary
of CAI that is not a Borrower or a Guarantor; provided that the aggregate amount
of such Investments under this clause (iii) does not exceed $50,000,000 at any
time;
 
(f)            Investments consisting of the Guaranty and the guaranty provided
by CAI pursuant to §17;
 
(g)           Investments consisting of advances to employees pursuant to the
Staff Loan Program, provided that the aggregate amount of such Investments shall
not exceed $1,500,000 at any time;
 
(h)           Investments by any Subsidiary of CAI who is not a Borrower or a
Guarantor; and
 
(i)           other Investments not exceeding $10,000,000 in the aggregate
outstanding at any time.
 
9.4.          Restricted Payments.  Neither any Borrower nor any of its
Subsidiaries will make any Restricted Payments except that, so long as no
Default or Event of Default then exists or would result from such payment, CAI
may make Distributions (a) at any time the Total Leverage Ratio, as of the date
of such Distribution, is less than 2.00:1.00 or (b) in an amount not to exceed
50% of Consolidated Net Income for the most recently ended fiscal year of CAI at
any time the Total Leverage Ratio, as of the date of such Distribution, is equal
to or greater than 2.00:1.00.  CAI shall deliver to the Administrative Agent on
or before the date on which it or any of its Subsidiaries makes a Distribution a
certificate of the principal financial or accounting officer of CAI indicating
the amount of such Distribution and certifying that the conditions contained in
the immediately preceding sentence are satisfied (such certificate to include a
calculation of the Total Leverage Ratio as of the date of such Distribution),
such certificate to be in form and substance satisfactory to the Administrative
Agent.
 
9.5.          Merger, Acquisitions and Consolidation; Disposition of Assets.
 
9.5.1. Mergers and Acquisitions.  CAI will not, and will not permit any of its
Subsidiaries to, become a party to any merger or consolidation, or agree to or
effect any asset acquisition or stock acquisition (other than the acquisition of
assets in the ordinary course of business consistent with past practices) except
(a) the merger or consolidation of one or more of the Subsidiaries of CAI with
and into any Borrower, with such Borrower as the surviving entity, or with and
into a Subsidiary party to the Guaranty, with the Subsidiary party to the
Guaranty as the surviving entity, or the merger or consolidation of two or more
Subsidiaries of CAI so long as no such Subsidiary is a Borrower or a Guarantor
and (b) Permitted Acquisitions.
 
72

--------------------------------------------------------------------------------



9.5.2. Disposition of Assets.  CAI will not, and will not permit any of its
Subsidiaries to, become a party to or agree to or effect any disposition of
assets, other than the disposition of assets in the ordinary course of business
consistent with past practices, provided that, in connection with any such
disposition of Collateral, after giving effect to any such disposition, (i) the
sum of the outstanding amount of the Revolving Credit Loans (after giving effect
to all amounts requested) plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations plus the outstanding amount of Swing Line Loans shall
not at any time exceed the lesser of (A) the Total Commitment at such time and
(B) the Borrowing Base at such time and (ii) the sum of the outstanding amount
of the CAI Revolving Credit Loans (after giving effect to all amounts requested)
plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations in
respect of Letters of Credit issued for the account of CAI, plus the outstanding
amount of Swing Line Loans made to CAI shall not at any time exceed the lesser
of (A) the Total Commitment at such time and (B) the Domestic Borrowing Base at
such time.
 
9.6.          Sale and Leaseback.  Unless the Required Lenders shall have given
their prior written consent, CAI will not, and will not permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby CAI
or any of its Subsidiary shall sell or transfer any property owned by it in
order then or thereafter to lease such property or lease other property that CAI
or such Subsidiary intends to use for substantially the same purpose as the
property being sold or transferred, except for such transactions as would be
permitted under §9.1(f).
 
9.7.          Compliance with Environmental Laws.  CAI will not, and will not
permit any of its Subsidiaries to, (a) use any of the Real Estate or any portion
thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate, (d)
conduct any activity at any Real Estate or use any Real Estate in any manner so
as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that would violate any Environmental Law or bring such Real
Estate in violation of any Environmental Law.
 
9.8.          Subordinated Debt.  CAI will not, nor will it permit any of its
Subsidiaries to, amend, supplement or otherwise modify the terms of any
Subordinated Debt or any Subordination Documents (i) which amendment, supplement
or modification effects any increase in the principal amount of the Subordinated
Debt except through the issuance of additional Subordinated Debt in payment of
interest on the Subordinated Debt, the interest rate thereon or any fees
thereunder, or shortens the maturity or average life to maturity thereof, adds
or modifies to make more burdensome to CAI or its Subsidiaries the terms of any
required prepayments, redemptions, or repurchases (other than waivers or
deferrals thereof) thereunder, modifies the terms of the subordination
provisions thereof, or makes more burdensome to CAI or such Subsidiary, the
financial covenants contained therein or adds additional such covenants or
events of default therein or (ii) which amendment, supplement or modification
relates to other terms and provisions of the Subordinated Debt and the
cumulative effect of which is to make the Subordinated Debt materially more
restrictive of CAI or its Subsidiaries, or materially adversely affect the
Administrative Agent’s or the Lender’s rights or interests thereunder or under
the Loan Documents or the Borrowers’ ability to fulfill its obligations under
the Loan Documents.  CAI will not, nor will it permit any of its Subsidiaries to
prepay, redeem or repurchase or issue any notice of redemption with respect to,
or take any other action which would require CAI or any of its Subsidiaries to
prepay, redeem or repurchase any Subordinated Debt; provided that the Borrowers
may prepay, redeem or repurchase any Subordinated Debt so long as (i) both
before and immediately after giving effect to any such prepayment, redemption or
repurchase, no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrowers demonstrate that, after giving pro forma effect
to such prepayment, redemption or repurchase, it would be in compliance with the
Borrowing Base and the Domestic Borrowing Base and (iii) a Responsible Officer
of CAI provides a certificate, in form and substance satisfactory to the
Administrative Agent, confirming the amount of such prepayment, redemption or
repurchase and that the conditions set forth on clauses (i) and (ii) of this
proviso are satisfied.
 
73

--------------------------------------------------------------------------------



9.9.          Employee Benefit Plans.  Neither any Borrower nor any ERISA
Affiliate will:
 
(a)           engage in any "prohibitedtransaction" within the meaning of §406
of ERISA or §4975 of the Code which could result in a material liability for
such Borrower or any of its Subsidiaries; or
 
(b)           permit any Guaranteed Pension Plan to incur an
"accumulatedfundingdeficiency", as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or
 
(c)           fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of such Borrower or any
of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
 
(d)           amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
 
(e)           permit or take any action which would result in the aggregate
benefit liabilities (within the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities.
 
9.10.        Business Activities.  CAI will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly (whether through Subsidiaries or
otherwise) in any type of business other than the businesses of the ownership,
management, leasing, sale and other operation of transportation equipment and in
related businesses.
 
9.11.        Fiscal Year.  CAI will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal (or financial) year
from that set forth in §7.4.1.
 
9.12.        Transactions with Affiliates.  Except as otherwise permitted by the
terms of §7.15, CAI will not, and will not permit any of its Subsidiaries to,
engage in any transaction with any Affiliate (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Affiliate or, to the knowledge of such Borrower, any
corporation, partnership, trust or other entity in which any such Affiliate has
a substantial interest or is an officer, director, trustee or partner, on terms
more favorable to such Person than would have been obtainable on an arm's-length
basis in the ordinary course of business.
 
74

--------------------------------------------------------------------------------



10. FINANCIAL COVENANTS.
 
Each Borrower covenants and agrees that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit, Swing Line Loan or Revolving
Credit Note is outstanding or any Lender has any obligation to make any
Revolving Credit Loans or the L/C Issuer has any obligation to issue, extend or
renew any Letters of Credit or the Swing Line Lender has any obligation to make
Swing Line Loans:
 
10.1.        Maximum Total Leverage Ratio.
 
The Borrowers will not permit the Total Leverage Ratio, as at the end of any
Reference Period, to exceed the ratio of 4.50:1.00.
 
10.2.        Minimum Fixed Charge Coverage Ratio.  The Borrowers will not
permit, as at the end of any Reference Period, the ratio of (a) Consolidated
Operating Cash Flow to (b) Consolidated Total Debt Service to be less than
1.25:1.00.
 
11. CLOSING CONDITIONS.
 
The obligations of the Lenders to make the initial Revolving Credit Loans and of
the L/C Issuer to issue any initial Letters of Credit and of the Swing Line
Lender to make Swing Line Loans on the Closing Date shall be subject to the
satisfaction of the following conditions precedent, except to the extent such
conditions are subject to the Post-Closing Agreement:
 
11.1.        Loan Documents etc.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto, shall be in full
force and effect and shall be in form and substance satisfactory to each of the
Lenders.  Each Lender shall have received a fully executed copy of each such
document.
 
11.2.        Certified Copies of Governing Documents.  The Administrative Agent
shall have received from each Borrower and each Guarantor a copy, certified by a
duly authorized officer of such Person to be true and complete on the Closing
Date, of each of its Governing Documents as in effect on such date of
certification.
 
11.3.        Corporate or Other Action.  All corporate (or other) action
necessary for the valid execution, delivery and performance by each Borrower and
each Guarantor of this Credit Agreement and the other Loan Documents to which it
is or is to become a party shall have been duly and effectively taken, and
evidence thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.
 
11.4.        Incumbency Certificate.  The Administrative Agent shall have
received from each Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Borrower or
such Guarantor, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
each of the Borrowers or such Guarantor, each of the Loan Documents to which
such Borrower or such Guarantor is or is to become a party; (b) in the case of
the Borrowers, to make Loan Requests, Swing Line Loan Notices and Conversion
Requests and to apply for Letters of Credit; and (c) to give notices and to take
other action on its behalf under the Loan Documents.
 
75

--------------------------------------------------------------------------------



11.5.        Validity of Liens.  The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
(except for Permitted Liens entitled to priority under applicable law) security
interest in and Lien upon the Collateral.  All filings, recordings, deliveries
of instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected.  The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.
 
11.6.        Asset List; Perfection Certificates and UCC Search Results.  The
Administrative Agent shall have received from each Borrower a list detailing all
of the Borrowers' and their Subsidiaries' assets and properties as at the date
stated thereon (which shall be on or after September 25, 2007), and, to the
extent required by the Administrative Agent, descriptions of any and all Liens
(other than Permitted Liens) encumbering any such assets as well as copies of
any and all loan documentation evidencing the Indebtedness to which any such
Liens (other than Permitted Liens) relate, all certified as true and accurate by
a Responsible Officer of each Borrower.  The Administrative Agent shall have
received from each Borrower and each Guarantor completed and fully executed
Perfection Certificates and the results of Uniform Commercial Code searches (and
the equivalent thereof in all applicable foreign jurisdictions) with respect to
the Collateral, indicating no Liens other than Permitted Liens and otherwise in
form and substance satisfactory to the Administrative Agent.
 
11.7.        Certificates of Insurance.  The Administrative Agent shall have
received (a) a certificate of insurance from an independent insurance broker
dated on or about the Closing Date, identifying insurers, types of insurance,
insurance limits, and policy terms, and otherwise describing the insurance
obtained in accordance with the provisions of the Security Agreement and (b)
certified copies of all policies evidencing such insurance (or certificates
therefor signed by the insurer or an agent authorized to bind the insurer).
 
11.8.        Borrowing Base Report.  The Administrative Agent shall have
received from the Borrowers the initial Borrowing Base Report, dated as of the
Closing Date.
 
11.9.        Financial Condition.  The Administrative Agent and each of the
Lenders shall have received from the Borrowers the financial statements and
projections referred to in §§7.4.2 and 7.4.3 and shall be satisfied that such
financial statements fairly represent the financial position of the Borrowers as
of the respective dates of such financial statements.
 
11.10.     Opinion of Counsel.  Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from (a) Perkins Coie
LLP, counsel to the Borrowers and their Subsidiaries, (b) Chancery Chambers,
special Barbados counsel to CAI Barbados and (c) any local counsel to the
Borrowers and their Subsidiaries.
 
76

--------------------------------------------------------------------------------



11.11.     Payment of Fees.  The Borrowers shall have paid to the Lenders or the
Administrative Agent, as appropriate, the fees referred to in §5.1, together
with the reasonable fees, expenses and disbursements of the Administrative
Agent's Special Counsel as of the Closing Date.
 
11.12.     Existing Credit Agreement.  All amounts outstanding under the
Existing Credit Agreement shall have been paid in full under this Agreement, all
commitments thereunder of lenders who are not parties to this Agreement shall
have been terminated and all commitments thereunder of the Lenders party to this
Agreement shall be evidenced only by this Agreement.
 
11.13.     No Material Adverse Change.  There shall not occurred a material
adverse change in (a) the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of CAI
or any of its Subsidiaries, taken as a whole, since December 31, 2006 and (b)
the facts and information represented to date to the Administrative Agent and
the Lenders.  
 
11.14.     Commercial Financial Examination, Etc.  The Administrative Agent
shall have received, in form and substance reasonably satisfactory to the
Administrative Agent, a commercial finance examination of CAI and its
Subsidiaries, and any such additional appraisal reports or other reports or
certifications as the Administrative Agent may reasonably request.  
 
Without limiting the generality of the provisions of §14.3, for purposes of
determining compliance with the conditions specified in this §11, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
 
12. CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Revolving Credit Loan, and of the
Administrative Agent to issue, extend or renew any Letter of Credit, or of the
Swing Line Lender to make any Swing Line Loans, in each case whether on or after
the Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:
 
12.1.        Representations True; No Event of Default.  Each of the
representations and warranties of any of the Borrowers and their Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of such Revolving Credit Loan, or such Swing
Line Loan, or the issuance, extension or renewal of such Letter of Credit, with
the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or permitted by this Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date) and no Default or Event of Default shall have occurred and be
continuing or would result from the making of such Revolving Credit Loan, or
such Swing Line Loan, or the issuance, extension or renewal of such Letter of
Credit.  The Administrative Agent shall have received a certificate of the
Borrowers signed by an authorized officer of the Borrowers to such effect.
 
77

--------------------------------------------------------------------------------



12.2.        No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make any Revolving Credit
Loan, Swing Line Loan or to participate in the issuance, extension or renewal of
such Letter of Credit or in the reasonable opinion of the Administrative Agent
would make it illegal for the Administrative Agent to issue, extend or renew
such Letter of Credit.
 
12.3.        Governmental Regulation.
 
Each Lender shall have received such statements in substance and form reasonably
satisfactory to such Lender as such Lender shall require for the purpose of
compliance with any applicable regulations of the Comptroller of the Currency or
the Board of Governors of the Federal Reserve System.
 
12.4.        Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent's Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.
 
12.5.        Borrowing Base Report.  The Administrative Agent shall have
received the most recent Borrowing Base Report required to be delivered to the
Administrative Agent in accordance with §8.4(f).
 
12.6.        Borrowing Base Compliance.  Immediately before and after giving
effect to the credit extensions requested, (a) the sum of the outstanding amount
of the Revolving Credit Loans plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations plus the outstanding amount of Swing Line Loans shall
not exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time and (b) the sum of the outstanding amount of the CAI
Revolving Credit Loans plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations in respect of Letters of Credit issued for the account
of CAI  plus the outstanding amount of Swing Line Loans made to CAI shall not
exceed the lesser of (i) the Total Commitment at such time and (ii) the Domestic
Borrowing Base at such time.
 
13. EVENTS OF DEFAULT; ACCELERATION; ETC.
 
13.1.        Events of Default and Acceleration.  If any of the following events
("EventsofDefault" or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, "Defaults") shall occur:
 
(a)           any Borrower shall fail to pay any principal of the Revolving
Credit Loans, Swing Line Loans or any Reimbursement Obligation when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Revolving Credit Loans, in
which case an Event of Default shall occur immediately, such failure shall
continue for a period of five (5) days;
 
78

--------------------------------------------------------------------------------



(b)           any Borrower or any of its Subsidiaries shall fail to pay any
interest on the Revolving Credit Loans or the Swing Line Loans, any fees or
other sums due hereunder or under any of the other Loan Documents, when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Revolving Credit Loans, in
which case an Event of Default shall occur immediately, such failure shall
continue for a period of five (5) days;
 
(c)           any Borrower shall fail to comply with any of its covenants
contained in §§8.1, 8.2 (other than, with respect to CAI, moves within the State
of California or with respect to CAI Barbados, moves within Barbados), 8.4, 8.5,
8.9, 8.12, 9 or 10 or any of the covenants contained in any of the Security
Documents (provided, that this reference to covenants in the Security Documents
shall not abridge grace periods provided therein with respect to certain
Defaults also addressed in this Agreement);
 
(d)           any Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §13.1) for fifteen (15)
days after written notice of such failure has been given to the Borrowers by the
Administrative Agent;
 
(e)           any representation or warranty of any Borrower or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false, incorrect or incomplete in
any material respect upon the date when made or deemed to have been made or
repeated;
 
(f)            any Borrower or any of its Subsidiaries shall (x) fail to pay at
maturity, or within any applicable period of grace, (i) any obligation for
borrowed money or credit received in an aggregate principal amount in excess of
$10,000,000, (ii) any obligation in respect of any Capitalized Leases in an
aggregate amount in excess of $10,000,000, or (iii) any obligation in respect of
any operating leases with respect to which the present value (calculated at a
discount rate of nine percent (9%) per annum) of the future obligations of the
Borrowers and their Subsidiaries thereunder exceeds $10,000,000, or (y) fail to
observe or perform any material term, covenant or agreement contained in any
agreement referenced in clauses (i) through (iii) above for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof, or any such holder or holders shall rescind or shall have
a right to rescind the purchase of any such obligations;
 
(g)           (i) any Borrower, any Guarantor or any Material Subsidiary shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of such Borrower , such Guarantor or such
Material Subsidiary or of any substantial part of the assets of such Borrower,
such Guarantor or such Material Subsidiary or shall commence any case or other
proceeding relating to such Borrower, such Guarantor or such Material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing; or (ii) if any such petition or application shall be filed
or any such case or other proceeding shall be commenced against any Borrower,
any Guarantor or any Material Subsidiary and, with respect to this clause (ii)
only, (x) such Borrowers, such Guarantor or such Material Subsidiary shall
indicate its approval thereof, consent thereto or acquiescence therein or (y)
such petition or application shall not have been dismissed within thirty (30)
days following the filing thereof;
 
79

--------------------------------------------------------------------------------



(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Borrower, any Guarantor or
any Material Subsidiary bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any Borrower, any Guarantor or any Material Subsidiary in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;
 
(i)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any Borrower or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against any Borrower or any of its
Subsidiaries exceeds in the aggregate $5,000,000;
 
(j)            reserved;
 
(k)            if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or the Administrative Agent's Liens in a substantial
portion of the Collateral shall cease to be perfected, or shall cease to have
the priority contemplated by the Security Documents, in each case otherwise than
in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of any Borrower or any of its
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;
 
(l)            any Borrower or any ERISA Affiliate incurs any liability to the
PBGC or a Guaranteed Pension Plan in connection with the termination of a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $5,000,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrowers or any of their Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000 and (B) could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a Lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;
 
80

--------------------------------------------------------------------------------



(m)           any Borrower, any Guarantor or any Material Subsidiary shall be
enjoined, restrained or in any way prevented by the order of any Governmental
Authority from conducting any part of its business if such circumstance could
reasonably be expected to have a Material Adverse Effect, and such order shall
continue in effect for more than thirty (30) days;
 
(n)           there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of any Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
 
(o)           there shall occur the loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by any
Borrower or any of its Subsidiaries if such loss, suspension, revocation or
failure to renew would have a Material Adverse Effect;
 
(p)           any Borrower or any of its Subsidiaries shall be indicted for a
state or federal crime, or any civil or criminal action shall otherwise have
been brought against any Borrower or any of its Subsidiaries, a punishment for
which in any such case could include the forfeiture of any assets of such
Borrower or such Subsidiary included in the Borrowing Base or the Domestic
Borrowing Base or any assets of any Borrower or such Subsidiary not included in
the Borrowing Base or the Domestic Borrowing Base but having a fair market value
in excess of $5,000,000; or
 
(q)           a Change of Control shall occur;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers declare all amounts owing with respect to
this Credit Agreement, the Revolving Credit Notes and the other Loan Documents
and all Reimbursement Obligations and Swing Line Loans to be, and they shall
thereupon forthwith become, immediately due and payable and the require the
Borrowers to provide Cash Collateral for all L/C Exposure, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided that in the event of any
Event of Default specified in §§13.1(g) or 13.1(h), all such amounts shall
become immediately due and payable and the Borrowers shall be required to
provide Cash Collateral for all L/C Exposure, in each case, automatically and
without any requirement of notice from the Administrative Agent or any Lender.
 
13.2.        Termination of Commitments.  If any one or more of the Events of
Default specified in §13.1(g) or §13.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Revolving Credit
Lenders shall be relieved of all further obligations to make Revolving Credit
Loans to the Borrowers, the Swing Line Lender shall be relieved of all further
obligations to make Swing Line Loans to the Borrowers and the L/C Issuer shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit.  If any other Event of Default shall have occurred and be continuing,
the Administrative Agent may and, upon the request of the Required Lenders,
shall, by notice to the Borrowers, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and each of the Revolving Lenders shall be
relieved of all further obligations to make Revolving Credit Loans, the Swing
Line Lender shall be relieved of all further obligations to make Swing Line
Loans to the Borrowers and the L/C Issuer shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  No termination of the
credit hereunder shall relieve any Borrower or any of its Subsidiaries of any of
the Obligations.
 
81

--------------------------------------------------------------------------------



13.3.        Remedies.  In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Revolving Credit Loans pursuant to §13.1, each
Lender, if owed any amount with respect to the Revolving Credit Loans, Swing
Line Loans or the Reimbursement Obligations, may, with the consent of the
Required Lenders but not otherwise, proceed to protect and enforce its rights by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Credit
Agreement and the other Loan Documents or any instrument pursuant to which the
Obligations to such Lender are evidenced, including as permitted by applicable
law the obtaining of the exparte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of such Lender.  No remedy
herein conferred upon any Lender or the Administrative Agent or the holder of
any Revolving Credit Note or purchaser of any Letter of Credit Participation is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.
 
13.4.        Distribution of Collateral Proceeds.  In the event that, following
the occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Security Documents, or otherwise with
respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of all reasonable
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Administrative Agent in connection with the collection of such
monies by the Administrative Agent, for the exercise, protection or enforcement
by the Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;
 
(b)           Second, to all other Obligations (other than obligations of each
Borrower and its Subsidiaries to any Secured Party with respect to any Interest
Rate Protection Agreements, Swap Contracts or Cash Management Agreements) in
such order or preference as the Required Lenders may determine; provided,
however, that (i) distributions shall be made (A) paripassu among Obligations
with respect to the fees owing to the Administrative Agent and all other
Obligations and (B) with respect to each type of Obligation owing to the
Lenders, such as interest, principal, fees and expenses, among the Lenders
prorata, and (ii) the Administrative Agent may in its discretion make proper
allowance to take into account any Obligations not then due and payable;
 
82

--------------------------------------------------------------------------------



(c)           Third, to obligations of each Borrower and its Subsidiaries to any
of the Secured Parties with respect to any Interest Rate Protection Agreements,
any Swap Contracts and any Cash Management Agreements entered into with any
Secured Party;
 
(d)           Fourth, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders and the Administrative Agent of
all of the Obligations, to the payment of any obligations required to be paid
pursuant to §9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State of New York; and
 
(e)           Fifth, the excess, if any, shall be returned to the Borrowers or
to such other Persons as are entitled thereto.
 
14. THE ADMINISTRATIVE AGENT.
 
14.1.        Authorization.
 
(a)           Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as Administrative Agent hereunder and under the other Loan
Documents.  The Administrative Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect, maintain perfected or insure the priority of the security interest in
and liens upon the Collateral granted pursuant to the Security Documents,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Administrative Agent.  The
provisions of this §14 are solely for the benefit of the Administrative Agent,
the Lenders, the Swing Line Lender and the L/C Issuer, and neither the Borrowers
nor any of their Subsidiaries shall have rights as a third party beneficiary of
any of such provisions.
 
(b)           The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor.  The use of the term
"Administrative Agent" is for convenience only and is used to describe, as a
form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders.  Nothing contained in this Credit
Agreement nor the other Loan Documents shall be construed to create an agency,
trust or other fiduciary relationship between the Administrative Agent and any
of the Lenders.
 
(c)           As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
"representative" of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents.  Such actions include the
designation of the Administrative Agent as "securedparty", "mortgagee" or the
like on all financing statements, certificates of title and other documents and
instruments, whether recorded or otherwise, relating to the attachment,
perfection, priority or enforcement of any security interests, mortgages or
deeds of trust in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent.
 
83

--------------------------------------------------------------------------------



(d)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this §14 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to the L/C Issuer as fully as if the term “Administrative
Agent” as used in this §14 included the L/C Issuer with respect to such acts or
omissions (and including any affiliates of the L/C Issuer and the officers,
directors, employees, agents and attorneys-in-fact of the L/C Issuer and any
affiliates), and (ii) as additionally provided herein with respect to the L/C
Issuer.
 
14.2.        Employees and Administrative Agents.  The Administrative Agent may
exercise its powers and execute its duties by or through employees or sub-agents
and shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The Administrative Agent may utilize
the services of such Persons as the Administrative Agent in its sole discretion
may reasonably determine, and all reasonable fees and expenses of any such
Persons shall be paid by the Borrowers.  The exculpatory provisions of this §14
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
14.3.        No Liability.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Neither the Administrative Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Administrative Agent
or such other Person, as the case may be, may be liable for losses due to its
willful misconduct or gross negligence.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders. Except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall
have no duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrowers, a Lender, the
Swing Line Lender or the L/C Issuer.  The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of any Revolving Credit Loan, Swing Line Loan or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Swing Line Lender or the L/C Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender, the Swing Line Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender, the Swing Line Lender or the L/C Issuer prior to the
making of such Revolving Credit Loan, Swing Line Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
84

--------------------------------------------------------------------------------



14.4.        No Representations.
 
14.4.1.  General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Revolving
Credit Notes, the Letters of Credit, any of the other Loan Documents or any
instrument at any time constituting, or intended to constitute, collateral
security for the Revolving Credit Notes, or for the value of any such collateral
security or for the validity, enforceability or collectability of any such
amounts owing with respect to the Revolving Credit Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Borrowers or any of their Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, collateral security for the Revolving
Credit Notes or to inspect any of the properties, books or records of the
Borrowers or any of their Subsidiaries.  The Administrative Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrowers or any holder of any of the Revolving Credit Notes shall
have been duly authorized or is true, accurate and complete.  The Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or in any other Loan Document or the occurrence
of any Default or Event of Default.  The Administrative Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to the Lenders, with respect to the credit worthiness or
financial conditions of the Borrowers or any of their Subsidiaries.
 
85

--------------------------------------------------------------------------------



14.4.2.  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.  Each Lender, the Swing Line
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into the satisfaction of any condition set forth in §§11 and 12 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
14.5.        Payments.
 
14.5.1.  Payments to Administrative Agent.  A payment by the Borrowers to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender's
prorata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
 
14.5.2.  Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Revolving Credit Notes or under any of the other
Loan Documents might involve it in liability, it may refrain from making
distribution until its right to make distribution shall have been adjudicated by
a court of competent jurisdiction.  If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Administrative Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Administrative Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
 
14.5.3.  Delinquent Lenders.  Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Lender that
fails (a) to make available to the Administrative Agent its prorata share of any
Revolving Credit Loan or to purchase any Letter of Credit Participation or to
purchase participations in Swing Line Loans required to be funded by it
hereunder or (b) to comply with the provisions of §16.1 with respect to making
dispositions and arrangements with the other Lenders, where such Lender's share
of any payment received, whether by setoff or otherwise, is in excess of its
prorata share of such payments due and payable to all of the Lenders, in each
case as, when and to the full extent required by the provisions of this Credit
Agreement shall be deemed delinquent (a "DelinquentLender") and shall be deemed
a Delinquent Lender until such time as such delinquency is satisfied.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrowers, whether on account of outstanding Revolving Credit Loans,
participations in Swing Line Loans, Unpaid Reimbursement Obligations, interest,
fees or otherwise, to the remaining nondelinquent Lenders for application to,
and reduction of, their respective prorata shares of all outstanding Revolving
Credit Loans and Unpaid Reimbursement Obligations.  The Delinquent Lender hereby
authorizes the Administrative Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective prorata shares of all
outstanding Revolving Credit Loans, Unpaid Reimbursement Obligations and
participations in Swing Line Loans.  A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Revolving Credit Loans, Unpaid
Reimbursement Obligations and participations in Swing Line Loans of the
nondelinquent Lenders, the Lenders' respective prorata shares of all outstanding
Revolving Credit Loans, Unpaid Reimbursement Obligations and participations in
Swing Line Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
 
86

--------------------------------------------------------------------------------



14.5.4.  Replacement of Lender.  If any Lender (a) requests compensation under
§§5.6 or 5.7, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to §5.6, or (b) is a Delinquent Lender, then CAI may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, §15), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in §15.1.2;
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under §§5.6 or 5.7 or payments required to be made pursuant to
§5.6, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
14.6.        Holders of Revolving Credit Notes.  The Administrative Agent may
deem and treat the payee of any Revolving Credit Notes, any participant in a
Swing Line Loan or the purchaser of any Letter of Credit Participation as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
87

--------------------------------------------------------------------------------



14.7.        Indemnity.  To the extent that any Borrower for any reason fail to
indefeasibly pay any amount required hereunder (including under §§16.2 and 16.3
hereof) to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or the Swing Line Lender in its capacity as such, or the L/C Issuer
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Swing Line
Lender or L/C Issuer in connection with such capacity.  The obligations of the
Lenders under this §14.7 are subject to the provisions of §2.8.3.
 
14.8.        Administrative Agent as Lender, etc.  In its individual capacity,
Bank of America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Revolving Credit Loans made by
it, and as the holder of any of the Revolving Credit Notes, as the purchaser of
participations in Swing Line Loans and as the purchaser of any Letter of Credit
Participations, as it would have were it not also the Administrative
Agent.  Such Person and its Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.  Neither the
Syndication Agent nor the Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under the Credit Agreement in such
capacity, other than those applicable to all Lenders as Lenders.  The Arranger
shall not have any right, power, obligation, liability, responsibility or duty
under the Credit Agreement in such capacity.
 
14.9.        Resignation.  The Administrative Agent may at any time give notice
of its resignation to the Lenders, the Swing Line Lender, the L/C Issuer and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers and, so long as no
Default or Event of Default has occurred and is continuing, subject to the
reasonable acceptance of the Borrowers, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, the Swing Line Lender and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above (including the
reasonable acceptance of the Borrowers); provided that if the Administrative
Agent shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders, the Swing Line Lender
or the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, the Swing Line
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this §14 and §§16.2 and 16.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
88

--------------------------------------------------------------------------------



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
14.10.     Notification of Defaults and Events of Default.  Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof.  The Administrative
Agent hereby agrees that upon receipt of any notice under this §14.10 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.
 
14.11.     Duties in the Case of Enforcement.  In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if (a)
so requested by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of the Security Documents authorizing the sale or other
disposition of all or any part of the Collateral and exercise all or any such
other legal and equitable and other rights or remedies as it may have in respect
of such Collateral.  The Required Lenders may direct the Administrative Agent in
writing as to the method and the extent of any such sale or other disposition,
the Lenders hereby agreeing to indemnify and hold the Administrative Agent
harmless from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that the Administrative
Agent need not comply with any such direction to the extent that the
Administrative Agent reasonably believes the Administrative Agent's compliance
with such direction to be unlawful or commercially unreasonable in any
applicable jurisdiction.
 
89

--------------------------------------------------------------------------------



14.12.     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Revolving Credit Loan, Swing Line
Loan or Reimbursement Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Revolving Credit Loans, Swing
Line Loans or Reimbursement Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Swing Line Lender, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Swing
Line Lender, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent hereunder) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder (including
under §§5.1, 16.2 and 16.3).
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
 
14.13.     Collateral and Guaranty Matters.  The Lenders, the Swing Line Lender
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(a)           to release, or authorize the release of, any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Total Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold, to be sold or otherwise
disposed of as part of or in connection with any disposition or other
transaction permitted hereunder or under any other Loan Document, (iii) if such
release is permitted under Section 6.3 or (iv) subject to §16.12, if approved,
authorized or ratified in writing by the Required Lenders;
 
90

--------------------------------------------------------------------------------



(b)           to subordinate, or authorize the subordination of, any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by §9.2.1; and
 
(c)           to release, or authorize the release of, any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this §14.13.
 
14.14.      Intercreditor and Collateral Arrangements.  Each of Lenders, the
Swing Line Lender and the L/C Issuer irrevocably authorizes the Administrative
Agent, for and on behalf of the Secured Parties, to be the representative of the
Secured Parties in connection with, and to enter into on behalf of the Secured
Parties (i) upon the request of CAI with reasonable advance notice to the
Administrative Agent and so long as no Default or Event of Default exists, an
Intercreditor Agreement (and any agreements, certificates, documents and
instruments relating thereto or to the transactions contemplated thereby), all
of the forgoing to be in form and substance satisfactory to the Administrative
Agent and (ii) upon the request of CAI with reasonable advance notice to the
Administrative Agent and so long as no Default or Event of Default exists, any
collateral agency arrangements (including any agreements, certificates,
documents and instruments relating thereto or to the transactions contemplated
thereby) with a collateral agent or collateral trustee and the issuer(s) of any
Indebtedness (and holders of Liens in respect thereof) permitted hereunder for
the purposes of, among other things, administering the Liens held for the
benefit of the Secured Parties in the Collateral, such collateral agency
arrangements and related documentation to be in form and substance satisfactory
to the Administrative Agent.  Upon the reasonable request of CAI, the
Administrative shall cooperate in good faith with CAI in its efforts to
coordinate the intercreditor and collateral agency arrangements described
above.  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority pursuant to this §14.14
to enter into the transactions contemplated by the first sentence of this §14.14
and any and all agreements, documents and instruments relating thereto.
 
15. ASSIGNMENT AND PARTICIPATION.
 
15.1.        Conditions to Assignment.
 
15.1.1.  Successors and Assignment Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of §15.1.2, (ii) by way of
participation in accordance with the provisions of §15.1.4, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
§15.1.5 (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §15.1.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Swing Line Lender, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
 
91

--------------------------------------------------------------------------------



15.1.2.  Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Revolving
Credit Loans (including for purposes of this §15.1.2, participations in Letters
of Credit and in Swing Line Loans) at the time owing to it); provided that
 
(a)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Revolving Credit Loans, as the case
may be, at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(b)           each partial assignment of Commitments and Revolving Credit Loans
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Credit Agreement with respect to the
Revolving Credit Loans, participations in Swing Line Loans and Letters of Credit
or the Commitment assigned, except that this clause (b) shall not apply to
rights in respect of Swing Line Loans of the Swing Line Lender;
 
(c)           any assignment of a Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
 
(d)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500.00 (provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the Eligible Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
92

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §15.1.3, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of §§5.6, 5.7, 5.9, 16.2 and 16.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at its expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with §15.1.4.  The Administrative Agent shall use commercially
reasonable efforts to provide the Borrowers with prompt notice of any assignment
hereunder.
 
15.1.3.  Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Revolving Credit Loans, the Swing Line Loan and
participations in Letters of Credit owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrowers, the Swing Line Lender and the
L/C Issuer at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
 
15.1.4.  Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries or any competitor of the Borrowers) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Revolving Credit Loans (including such Lender’s participations in Letters of
Credit and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Lenders, the Swing Line Lender and the L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§16.12(a) that affects such Participant.  Subject to §15.1.5, the Borrowers
agree that each Participant shall be entitled to the benefits of §§5.6, 5.7 and
5.9, to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §15.1.2.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of §16.1 as though it were a
Lender, provided such Participant agrees to be subject to §16.1 as though it
were a Lender.
 
93

--------------------------------------------------------------------------------



15.1.5.  Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Revolving Credit Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
15.1.6.  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
15.1.7.  Resignation as L/C Issuer and Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Credit
Loans pursuant to §15.1.2 above, Bank of America may, (i) upon 30 days’ notice
to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrowers, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all Letters of Credit and
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unpaid
Reimbursement Obligations pursuant to §4).  If Bank of America resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to §2.10.  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
94

--------------------------------------------------------------------------------



16. PROVISIONS OF GENERAL APPLICATIONS.
 
16.1.        Setoff.  Each Borrower hereby grants to the Administrative Agent
and each of the Lenders a continuing lien, security interest and right of setoff
as security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them.  Regardless of the adequacy of any collateral, if any Event of Default
shall have occurred, any deposits or other sums credited by or due from any of
the Lenders or Lender Affiliates to any Borrower and any securities or other
property of such Borrower in the possession of such Lender may be applied to or
set off by such Lender against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of such Borrower to such Lender.  ANY AND ALL
RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWERS ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of the Borrowers to such Lender, other than
Indebtedness evidenced by the Revolving Credit Notes held by such Lender or
constituting Reimbursement Obligations owed to such Lender or participations in
Swing Line Loans held by such Lender, such amount shall be applied ratably to
such other Indebtedness and to the Indebtedness evidenced by all such Revolving
Credit Notes held by such Lender or constituting Reimbursement Obligations owed
to such Lender or participations in Swing Line Loans held by such Lender, and
(b) if such Lender shall receive from the Borrowers, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Revolving Credit Notes held by, or
constituting Reimbursement Obligations owed to or participations in Swing Line
Loans held by, such Lender by proceedings against the Borrowers at law or in
equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Revolving Credit Note or Revolving Credit Notes held by, or
Reimbursement Obligations owed to, or participations in Swing Line Loans held
by, such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Revolving Credit Notes held
by, and Reimbursement Obligations owed to, or participations in Swing Line Loans
held by, all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, protanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Revolving Credit Notes
held by it or Reimbursement Obligations owed it, or participations in Swing Line
Loans held by it, its proportionate payment as contemplated by this Credit
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.
 
16.2.        Expenses.  Each Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender, the Swing Line Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, the Swing Line Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this §16.2, or (B) in connection with the Revolving Credit Loans or Swing Line
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Credit Loans or Swing Line Loans or
Letters of Credit.  All amounts due under this §16.2 shall be payable not later
than ten Business Days after demand therefor.  The agreements in this
§16.2  shall survive the resignation of the Administrative Agent, the Swing Line
Lender and the L/C Issuer, the replacement of any Lender, the termination of the
Total Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
 
95

--------------------------------------------------------------------------------



16.3.        Indemnification.  Each Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, the Swing Line Lender and the
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any of their Subsidiaries arising out of, in
connection with, or as a result of (i) the execution or delivery of this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Revolving Credit Loan, Swing
Line Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Substances on or from any
property owned or operated by the Borrowers or any of their Subsidiaries, or any
environmental liability related in any way to the Borrowers or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
of their Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any of their Subsidiaries against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
96

--------------------------------------------------------------------------------


 
To the fullest extent permitted by applicable law, each Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Revolving Credit Loan, Swing Line Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in paragraph above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Credit Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.
 
All amounts due under this §16.3 shall be payable not later than ten Business
Days after demand therefor. The agreements in this §16.3 shall survive the
resignation of the Administrative Agent, the Swing Line Lender and the L/C
Issuer, the replacement of any Lender, the termination of the Total Commitment
and the repayment, satisfaction or discharge of all the other Obligations.
 
16.4.        Treatment of Certain Confidential Information.
 
16.4.1.   Confidentiality.
 
Each of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms hereof), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that the Administrative Agent shall use commercially reasonable efforts
to provide notice to the Borrowers of any such request, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that the Administrative Agent shall use commercially
reasonable efforts to provide notice to the Borrowers upon becoming aware of
such requirement, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and its obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Swing Line Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers and not as a result of any violation of any
confidentiality obligation to the Borrowers.
 
97

--------------------------------------------------------------------------------



For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Swing Line Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrowers or
any Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.
 
16.5.        Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein, in the Revolving Credit Notes, in
any of the other Loan Documents or in any documents or other papers delivered by
or on behalf of CAI or any of its Subsidiaries pursuant hereto shall be deemed
to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Revolving Credit
Loans, the Swing Line Loans and the issuance, extension or renewal of any
Letters of Credit, as herein contemplated, and shall continue in full force and
effect so long as any Letter of Credit or any amount due under this Credit
Agreement or the Revolving Credit Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of CAI or any of its Subsidiaries pursuant hereto or in connection with
the transactions contemplated hereby shall constitute representations and
warranties by CAI or such Subsidiary hereunder.
 
16.6.        Notices.
 
16.6.1.  Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in §16.6.2 below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)             if to the Borrowers, the Guarantors, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 16.6.1; and
 
98

--------------------------------------------------------------------------------



(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in §16.6.2, shall be effective as provided in §16.6.2.
 
16.6.2. Electronic Communications.  Notices and other communications to the
Lenders, the Swing Line Lender and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swing Line
Lender or the L/C Issuer pursuant to §§2, 3 and 4 if such Lender, the Swing Line
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
16.6.3.  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the L/C Issuer, the Swing Line Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender, the Swing Line Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
99

--------------------------------------------------------------------------------



16.6.4.  Changes of Address.  Each of the Borrowers, the Administrative Agent,
the L/C Issuer, and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
16.6.5.  Reliance by Administrative Agent and the Lenders.  The Administrative
Agent, the L/C Issuer, the Swing Line Lender and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Loan Requests and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, the Swing Line Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
16.7.       Governing Law.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)).  EACH PARTY HERETO AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §16.6.  THE BORROWERS HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
100

--------------------------------------------------------------------------------



16.8.        Headings.  The captions in this Credit Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.
 
16.9.        Counterparts.  This Credit Agreement and any amendment hereof may
be executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
or other electronic transmission by any of the parties hereto of an executed
counterpart hereof or of any amendment or waiver hereto shall be as effective as
an original executed counterpart hereof or of such amendment or waiver and shall
be considered a representation that an original executed counterpart hereof or
such amendment or waiver, as the case may be, will be delivered.
 
16.10.     Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §16.12.
 
16.11.     Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE
LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  Except as prohibited by law, the Borrowers hereby
waive any right it may have to claim or recover in any litigation referred to in
the preceding sentence any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages.  The Borrowers (a)
certify that no representative, agent or attorney of any Lender or the
Administrative Agent has represented, expressly or otherwise, that such Lender
or the Administrative Agent would not, in the event of litigation, seek to
enforce the foregoing waivers and (b) acknowledges that the Administrative Agent
and the Lenders have been induced to enter into this Credit Agreement, the other
Loan Documents to which it is a party and the Subordination Documents to which
it is a party by, among other things, the waivers and certifications contained
herein.  
 
16.12.     Consents, Amendments, Waivers, Etc.  Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers or any of their Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrowers and the
written consent of the Required Lenders and acknowledged by the Administrative
Agent. Notwithstanding the foregoing, no amendment, modification or waiver
shall:
 
101

--------------------------------------------------------------------------------



(a)           without the written consent of the Borrowers and each Lender
directly affected thereby:
 
(i)            reduce or forgive the principal amount of any Revolving Credit
Loans, Swing Line Loans or Reimbursement Obligations, or reduce the rate of
interest on the Revolving Credit Notes or the amount of the Commitment Fee or
Letter of Credit Fees (other than interest accruing pursuant to §5.10.2
following the effective date of any waiver by the Required Lenders of the
Default or Event of Default relating thereto);
 
(ii)            increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender's Commitment or reinstate any Commitment that has
been terminated;
 
(iii)           postpone or extend the Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Revolving
Credit Loans, the Swing Line Loans or Reimbursement Obligations or any fees or
other amounts payable to such Lender (it being understood that (A) a waiver of
the application of the default rate of interest pursuant to §5.10.2, and (B) any
vote to rescind any acceleration made pursuant to §13.1 of amounts owing with
respect to the Revolving Credit Loans and other Obligations shall require only
the approval of the Required Lenders); and
 
(iv)           other than pursuant to a transaction permitted by the terms of
this Credit Agreement, release in one transaction or a series of related
transactions all or substantially all of the Collateral (excluding if the
Borrowers or any Subsidiary of the Borrowers becomes a debtor under the federal
Bankruptcy Code, the release of “cash collateral”, as defined in Section 363(a)
of the federal Bankruptcy Code pursuant to a cash collateral stipulation with
the debtor approved by the Required Lenders) or release all or substantially all
of the Guarantors from their guaranty obligations under the Guaranty;
 
(b)           without the written consent of all of the Lenders, waive a Default
or Event of Default under §13.1(a) or §13.1(b), amend or waive this §16.12 or
the definition of Required Lenders or change §§13.4 or 16.1 in a manner that
would alter the pro rata sharing of payments required thereby;
 
(c)           (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Credit Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Credit Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Loan Document;
and (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;

102

--------------------------------------------------------------------------------



(d)           without the written consent of each Lender directly affected
thereby, waive any condition set forth in §11.
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrowers shall entitle the Borrowers to other or
further notice or demand in similar or other circumstances.  Notwithstanding
anything to the contrary herein, no Delinquent Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
16.13.     Severability.  The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
 
16.14.     USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and/or their Subsidiaries, which information includes
the name and address of the Borrowers or their Subsidiaries and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and their Subsidiaries in accordance with
the Act.
 
17. GUARANTY.
 
17.1.        Guaranty.  CAI hereby absolutely and unconditionally guarantees in
favor of the Administrative Agent, for the benefit of the Secured Parties, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations of CAI Barbados, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, arising
hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Lenders in connection with
the collection or enforcement thereof) (collectively, the “Guaranteed
Obligations”).  The Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon CAI, and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations.  This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of CAI under this Guaranty, and CAI
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.
 
103

--------------------------------------------------------------------------------



17.2.        Rights of Lenders.  CAI consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:  (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, CAI consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of CAI under this Guaranty or which, but for this
provision, might operate as a discharge of CAI.
 
17.3.        Certain Waivers.  CAI waives (a) any defense arising by reason of
any disability or other defense of CAI Barbados or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Lender) of the liability of CAI Barbados; (b) any defense based on any claim
that CAI’s obligations exceed or are more burdensome than those of CAI Barbados;
(c) the benefit of any statute of limitations affecting CAI’s liability
hereunder; (d) any right to proceed against CAI Barbados, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in the power of any Lender whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Lender; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  CAI expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.  CAI waives any rights and defenses that are or may
become available to CAI by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and
3433 of the California Civil Code.  As provided below, the guaranty contained in
this §17 shall be governed by, and construed in accordance with, the laws of the
State of New York.  The foregoing waivers and the provisions hereinafter set
forth in this Guaranty which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
guaranty or the Guaranteed Obligations.
 
17.4.        Obligations Independent.  The obligations of CAI hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against CAI to enforce this Guaranty whether or
not CAI Barbados or any other person or entity is joined as a party.
 
17.5.       Subrogation.  CAI shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in full
in cash and performed in full and the Commitments are terminated.  If any
amounts are paid to CAI in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Lenders to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

104

--------------------------------------------------------------------------------



17.6.        Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments with respect to the Guaranteed Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of CAI Barbados or CAI is made, or any of the Lenders exercises its right
of setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Lenders in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lenders are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of CAI under this paragraph shall survive termination of this Credit
Agreement and/or this Guaranty.
 
17.7.        Subordination.  CAI hereby subordinates the payment of all
obligations and indebtedness of CAI Barbados owing to CAI, whether now existing
or hereafter arising, including but not limited to any obligation of CAI
Barbados to CAI as subrogee of the Lenders or resulting from CAI’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Guaranteed Obligations.  If the Lenders so request, any such obligation or
indebtedness of CAI Barbados to CAI shall be enforced and performance received
by CAI as trustee for the Lenders and the proceeds thereof shall be paid over to
the Lenders on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of CAI under this Guaranty.
 
17.8.        Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against CAI or CAI Barbados under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by CAI immediately upon
demand by the Lenders.
 
17.9.        Condition of CAI Barbados.  CAI acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from CAI
Barbados and any other guarantor such information concerning the financial
condition, business and operations of CAI Barbados and any such other guarantor
as CAI requires, and that none of the Lenders has any duty, and CAI is not
relying on the Lenders at any time, to disclose to CAI any information relating
to the business, operations or financial condition of CAI Barbados or any other
guarantor (CAI waiving any duty on the part of the Lenders to disclose such
information and any defense relating to the failure to provide the same).
 
18. ACKNOWLEDGEMENT.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrowers acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and its respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and the Borrowers are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or and the Arranger has
advised or is currently advising the Borrowers or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent and the Arranger have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers have
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrowers hereby waive and release, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
 
105

--------------------------------------------------------------------------------



19. TRANSITIONAL ARRANGEMENTS.
 
On the Closing Date, this Credit Agreement shall amend, restate and supersede
the Existing Credit Agreement in its entirety, except as provided in this
§19.  On the Closing Date, the rights and obligations of the parties evidenced
by the Existing Credit Agreement shall be evidenced by this Credit Agreement and
the other Loan Documents and the Existing Letters of Credit issued by any L/C
Issuer for the account of CAI prior to the Closing Date shall be converted into
Letters of Credit under this Credit Agreement and the grant of security interest
in the Collateral by the relevant Loan Parties under the Existing Credit
Agreement and the other “Loan Documents” (as defined in the Existing Credit
Agreement) shall continue under this Agreement and the other Loan Documents, and
shall not in any event be terminated, extinguished or annulled but shall
hereafter be governed by this Credit Agreement and the other Loans
Documents.  All references to the Existing Credit Agreement in any Loan Document
or other document or instrument delivered in connection therewith shall be
deemed to refer to this Credit Agreement and the provisions hereof.  Without
limiting the generality of the foregoing and to the extent necessary, the
Lenders and the Administrative Agent reserve all of their rights under the
Existing Credit Agreement and each of the Guarantors hereby obligates itself
again in respect of all present and future Obligations under, inter alia, the
Existing Credit Agreement, as amended and restated by this Credit Agreement.
 
106

--------------------------------------------------------------------------------



All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date.  Commencing on the Closing
Date, the Commitment Fees and all other fees hereunder shall be payable by the
Borrowers to the Administrative Agent for the account of the Lenders in
accordance with this Credit Agreement.
 
[remainder of page intentionally left blank]
 
107

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.
 

   
CAI INTERNATIONAL, INC.  
                               
By:
/s/  VICTOR  GARCIA
         
Name:  Victor Garcia
         
Title:  Chief Financial Officer & Secretary
                             
CONTAINER APPLICATIONS LIMITED  
                               
By:
/s/  VICTOR  GARCIA
         
Name:  Victor Garcia
         
Title:  Chief Financial Officer & Secretary
 

 
108

--------------------------------------------------------------------------------



CERTIFICATE OF ACKNOWLEDGMENT
 
COMMONWEALTH OR STATE OF CALIFORNIA
)

 
)  ss.

COUNTY OF SAN FRANCISCO
)



On this 24th day of September, 2007, before me, the undersigned notary public,
personally appeared Victor Garcia, proved to me through satisfactory evidence of
identification, which were Victor Garcia, to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose (as Chief Financial Officer and Secretary for
each of CAI International, Inc., a Delaware corporation, and Container
Applications Limited, a corporation organized under the laws of Barbados).
 

 
/s/  SUSAN EILENE DANIELS
   
(official signature and seal of notary)
   
My commission expires: December 27, 2009
 

 
109

--------------------------------------------------------------------------------





   
BANK OF AMERICA, N.A., 
     
as Administrative Agent 
                         
By:
/s/  MATTHEW C. CORREIA
       
Name: Matthew C. Correia
       
Title:  Vice President
 

 
110

--------------------------------------------------------------------------------



CERTIFICATE OF ACKNOWLEDGMENT
 
COMMONWEALTH OR STATE OF MA
)

 
) ss.

COUNTY OF SUFFOLK
)



On this 21st day of  September, 2007, before me, the undersigned notary public,
personally appeared Matthew C. Correia, proved to me through satisfactory
evidence of identification, which were driver’s license, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose (as Vice President for Bank
of America, N.A., a national banking association).
 

 
/s/  KALENS HEROLD
   
(official signature and seal of notary)
   
My commission expires: January 25, 2013
 


111

--------------------------------------------------------------------------------





   
BANK OF AMERICA, N.A., 
     
as Lender, Swing Line Lender and L/C Issuer 
                         
By:
/s/  JUDITH A. HUCKINS
       
Name:  Judith A. Huckins
       
Title:  Vice President
 

 
112

--------------------------------------------------------------------------------


 

   
LASALLE BANK NATIONAL ASSOCIATION,
     
as a Lender and as Syndication Agent 
                         
By:
/s/  STEFAN LOEB
       
Name: Stefan Loeb
       
Title:   Vice President
 

 
113

--------------------------------------------------------------------------------


 

   
UNION BANK OF CALIFORNIA, N.A.,  
      as a Lender and as Documentation Agent                           
By:
/s/  J. WILLIAM BLOORE
       
Name: J. William Bloore
       
Title:   Vice President
 

 
114

--------------------------------------------------------------------------------





   
COMERICA BANK, as a Lender 
                         
By:
/s/  DANIEL J. GRADY
       
Name: Daniel J. Grady
       
Title:   Vice President
 

 
115

--------------------------------------------------------------------------------





   
ING BANK N.V., as a Lender 
                         
By:
/s/  M. BEHLER
       
Name: M. Behler
       
Title:   Director
                         
By:
/s/  JULES-OSCAR E. KOLLMANN_
       
Name: Jules-Oscar E. Kollmann
       
Title:   Director
 

 
116

--------------------------------------------------------------------------------





   
CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender 
                         
By:
/s/  ADRIENNE MOLLOY
       
Name: Adrienne Molloy
       
Title:   Vice President
                         
By:
/s/  ALEX AUPOIX
       
Name: Alex Aupoix
       
Title:   Vice President
 

 
117

--------------------------------------------------------------------------------





   
WELLS FARGO BANK, N.A., as a Lender 
                         
By:
/s/  THOMAS M. GLOGER
       
Name: Thomas M. Gloger
       
Title:   Vice President
 

 

--------------------------------------------------------------------------------


 
Exhibit  A




FORM OF BORROWING BASE REPORT




Each of the undersigned, CAI International, Inc. (“CAI”) (as to itself and its
Subsidiaries) and Container Applications Limited (“CAI Barbados”, and together
with CAI, collectively, the "Borrowers") (as to itself), hereby certifies,
pursuant to the Second Amended and Restated Revolving Credit Agreement, dated as
of September [__], 2007 (as the same may be amended, restated, modified or
supplemented and otherwise in effect from time to time, the "Credit Agreement"),
by and among the Borrowers, Bank of America, N.A., as administrative agent
(hereinafter, in such capacity, the "Administrative Agent") for itself and the
other lending institutions (hereinafter, together with the L/C Issuer and the
Swing Line Lender, collectively, the "Lenders") and the other agents party
thereto, that (a) the information set forth in this Borrowing Base Report was
true and correct as of the last day of the period specified herein, (b) this
Borrowing Base Report has been prepared in accordance with the applicable
provisions of the Credit Agreement and the various components thereof, and (c)
as of the date of this Borrowing Base Report, there exists no Default or Event
of Default.


Except as otherwise specified in this Borrowing Base Report, capitalized terms
used herein without definition have the same meanings herein as in the Credit
Agreement.



 
CAI INTERNATIONAL, INC.
             
By:
     
Name:
   
Title:
             
CONTAINER APPLICATIONS LIMITED
             
By:
     
Name:
   
Title:


--------------------------------------------------------------------------------



BORROWING BASE WORKSHEET


Borrowing Base as of _______ , 20


A.           Eligible Containers Component of Borrowing Base:


 
1.
Original Cost of Eligible Containers:
$_______________



 
2.
Depreciation:1/
$_______________



 
3.
Net Book Value of Eligible

 
Containers (Item A1 minus Item A2):
$_______________



 
4.
Formula Percentage:
        85%



 
5.
Net Book Value of Eligible Containers Borrowing Base

 
Component (Item A3 multiplied by Item A4):
$_______________



B.
Eligible Chassis Component of Borrowing Base:



 
1.
Original Cost of Eligible Chassis:
$_______________



 
2.
Depreciation:2/
$_______________



 
3.
Net Book Value of Eligible

 
Chassis (Item B1 minus Item B2):
$_______________



 
4.
Formula Percentage:
        85%



5.
Net Book Value of Eligible Chassis Borrowing Base

 
Component (Item B3 multiplied by Item B4):
$_______________




--------------------------------------------------------------------------------

 1/Containers are to be depreciated in accordance with the depreciation
methodology set forth in the definition of Net Book Value contained in §1.1 of
the Credit Agreement.
 2/Chassis are to be depreciated in accordance with the depreciation methodology
set forth in the definition of Net Book Value contained in §1.1 of the Credit
Agreement.


--------------------------------------------------------------------------------



C.
Direct Finance Lease Receivables Component of Borrowing Base:



 
1.
Net Present Value3/ of Direct Finance

 
Lease Receivables:
$_______________



 
2.
Formula Percentage:
        90%



 
3.
Direct Finance Lease Receivables Borrowing Base

 
Component (Item C1 multiplied by Item C2):
$_______________



D.
Borrowing Base

 
(Sum of Item A5 plus Item B5 plus Item C3):
$_______________



E.            Maximum Available Credit (the lesser of the Total
 
Commitment currently in effect and Item D):
$_______________



F.
Outstandings:



 
1.
Revolving Credit Loans Outstanding:
$_______________



 
2.
Maximum Drawing Amount under

 
outstanding Letters of Credit:
$_______________



 
3.
Unpaid Reimbursement Obligations:
$_______________



 
4.
Swing Line Loans Outstanding:
$_______________



 
5.
Sum of Item F1 plus Item F2 plus Item F3

 
plus Item F4:
$_______________



G.
Excess Availability/(Shortfall):

 
 
(Item E minus Item F5):
$_______________




--------------------------------------------------------------------------------

3/The discounted present value of Direct Finance Lease Receivables, discounted
at the Direct Finance Lease Rate per annum of the remaining term of the
applicable Direct Finance Lease.

-2-

--------------------------------------------------------------------------------



DOMESTIC BORROWING BASE WORKSHEET


Domestic Borrowing Base as of                                  , 20


A.
Eligible Containers Component of Domestic Borrowing Base (pertaining to CAI and
each Guarantor):



 
1.
Original Cost of Eligible Containers:
$_______________



 
2.
Depreciation:4/
$_______________



 
3.
Net Book Value of Eligible

 
Containers (Item A1 minus Item A2):
$_______________



 
4.
Formula Percentage:
        85%



 
5.
Net Book Value of Eligible Containers Domestic

Borrowing Base Component (Item A3 multiplied
 
by Item A4):
$_______________



B.
Eligible Chassis Component of Domestic  Borrowing Base (pertaining to CAI and
each Guarantor):



 
1.
Original Cost of Eligible Chassis:
$_______________



 
2.
Depreciation:5/
$_______________



 
3.
Net Book Value of Eligible

 
Chassis (Item B1 minus Item B2):
$_______________

 
4.
Formula Percentage:
        85%



 
5.
Net Book Value of Eligible Chassis Domestic

Borrowing Base Component (Item B3
 
multiplied by Item B4):
$_______________




--------------------------------------------------------------------------------

4/Containers are to be depreciated in accordance with the depreciation
methodology set forth in the definition of Net Book Value contained in §1.1 of
the Credit Agreement.
5/Chassis are to be depreciated in accordance with the depreciation methodology
set forth in the definition of Net Book Value contained in §1.1 of the Credit
Agreement.


--------------------------------------------------------------------------------



C.
Direct Finance Lease Receivables Component of Domestic Borrowing Base
(pertaining to CAI and each Guarantor):



 
1.
Net Present Value6/ of Direct Finance

 
Lease Receivables:
$_______________



 
2.
Formula Percentage:
        90%



 
3.
Direct Finance Lease Receivables Domestic

Borrowing Base Component (Item C1
 
multiplied by Item C2):
$_______________



D.
Domestic Borrowing Base (pertaining to CAI and each Guarantor)



 
(Sum of Item A5 plus Item B5 plus Item C3):
$_______________



E.
Maximum Available Credit (pertaining to CAI and each Guarantor)

(the lesser of the Total Commitment currently in effect
 
and Item D):
$_______________



F.
Outstandings (pertaining to CAI and each Guarantor):



 
1.
Revolving Credit Loans Outstanding:
$_______________



 
2.
Maximum Drawing Amount under

 
outstanding Letters of Credit:
$_______________



 
3.
Unpaid Reimbursement Obligations:
$_______________



 
4.
Swing Line Loans Outstanding:
$_______________



 
5.
Sum of Item F1 plus Item F2 plus Item F3

 
plus Item F4:
$_______________



G.
Excess Availability/(Shortfall)(pertaining to CAI and each Guarantor):



 
(Item E minus Item F5):
$_______________




--------------------------------------------------------------------------------

6/The discounted present value of Direct Finance Lease Receivables, discounted
at the Direct Finance Lease Rate per annum of the remaining term of the
applicable Direct Finance Lease.
 
-2-

--------------------------------------------------------------------------------


 
Exhibit  B


FORM OF REVOLVING CREDIT NOTE
 
$___________________
 ________ __, 20__

 


FOR VALUE RECEIVED, each of the undersigned (the “Borrowers”) hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with its respective Obligations under the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Lender to the Borrowers under that certain Second
Amended and Restated Revolving Credit Agreement, dated as of September [__],
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrowers, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.


In accordance with its respective Obligations under the Agreement, each of the
Borrowers promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.10.6 of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Revolving Credit Note (“Note”) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.  Upon
the occurrence and during the continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Credit
Loans and payments with respect thereto.


Each of the Borrowers, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401)).


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in its
corporate name by its duly authorized officer as of the day and year first above
written.
 

 
CAI INTERNATIONAL, INC.
     
By:
   
Name:
   
Title:
               
CONTAINER APPLICATIONS LIMITED
     
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO

Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             

 

--------------------------------------------------------------------------------


 
Exhibit  C


FORM OF LOAN REQUEST




Date:____________




To:
Bank of America, N.A., as Administrative Agent

100 Federal Street
Boston, Massachusetts   02110


Attention:  Transportation Division


Ladies and Gentlemen:


The undersigned Borrower (as hereinafter defined), [CAI International, Inc.]
[Container Applications Limited], submits this Loan Request pursuant to §2.6 of
the Second Amended and Restated Revolving Credit Agreement, dated as of [_____
__], 2007 (as amended, modified, supplemented or restated and in effect from
time to time, the "Credit Agreement"), by and among CAI International, Inc.
(“CAI”) and Container Applications Limited (“CAI Barbados”, and together with
CAI, collectively, the “Borrowers”, and individually, a “Borrower”), Bank of
America, N.A., as administrative agent (hereinafter, in such capacity, the
"Administrative Agent") for itself and the other lending institutions
(hereinafter, together with the L/C Issuer and the Swing Line Lender,
collectively, the "Lenders") and the other agents party thereto.  All
capitalized terms used in this Loan Request shall have the meanings specified in
the Credit Agreement unless otherwise defined herein.


The Borrower hereby represents, warrants and certifies to you that (a) the
proceeds specified herein shall be used in accordance with the provisions of the
Credit Agreement, (b) each of the representations and warranties of the Borrower
contained in the Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with the Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the date hereof, with the same effect as if made at and as of that
time (except to the extent of changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties relate expressly to an earlier date), (c) the Borrower has performed
and complied in all material respects with all of the terms and conditions
contained in the Credit Agreement required to be performed or complied with by
the Borrower prior to or at the time of the borrowing requested hereunder, (d)
at and as of the date hereof, the Borrower is not in default of any of its
obligations under the Credit Agreement, and no Default or Event of Default
exists and (e) the execution and delivery of this Loan Request has been
authorized by all necessary corporate action/proceedings on behalf of the
Borrower.
 

--------------------------------------------------------------------------------


 
The Borrower requests that the Lenders make a Revolving Credit Loan which is a
[Base] [Eurodollar] Rate Loan on [proposed Drawdown Date]1/ for the Interest
Period commencing on [proposed Drawdown Date] and ending on [ ]2/ in the
principal amount of [$__________]3/.


Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy.



 
Very truly yours,
       
[CAI  INTERNATIONAL, INC.
             
By:
     
Name:
   
Title: ]
       
[CONTAINER APPLICATIONS LIMITED
             
By:
     
Name:
   
Title:]




--------------------------------------------------------------------------------

1/Loan Request must be made no less than two (2) Business Days prior to the
proposed Drawdown Date of any Base Rate Loan and four (4) Eurodollar Business
Days prior to the proposed Drawdown Date of any Eurodollar Rate Loan.
2/For Base Rate Loans, the last day of the calendar quarter following the
proposed Drawdown Date; for Eurodollar Rate Loans, 1, 2, 3 or 6 months after the
proposed Drawdown Date.
3/Each Loan Request relating to a Base Rate Loan shall be in a minimum aggregate
amount of $500,000 and each Loan Request relating to a Eurodollar Rate Loan
shall be in a minimum aggregate amount of $1,000,000.
 

--------------------------------------------------------------------------------


 
Exhibit  D


FORM OF COMPLIANCE CERTIFICATE




__________ __, 200_


To:
Bank of America, N.A., as Administrative Agent

100 Federal Street
Boston, Massachusetts   02110


Attention:  Matthew Correia


Re:
Compliance Certificate for the Reference Period Ended _______ _, 200_



Ladies and Gentlemen:


Pursuant to §8.4(d) of the Second Amended and Restated Revolving Credit
Agreement, dated as of September [__], 2007 (as amended, modified, supplemented
or restated and in effect from time to time, the "Credit Agreement"), by and
among CAI International, Inc., a Delaware corporation (“CAI”), Container
Applications Limited (“CAI Barbados”, and together with CAI, collectively, the
"Borrowers"), a corporation organized under the laws of Barbados, Bank of
America, N.A., as administrative agent (hereinafter, in such capacity, the
"Administrative Agent") for itself and the other lending institutions
(hereinafter, together with the L/C Issuer and the Swing Line Lender,
collectively, the "Lenders") and the other agents party thereto, CAI, CAI
Barbados (as to itself) and the undersigned principal financial or accounting
officer of such Borrower hereby certify that (a) the information furnished below
in this report was true and correct as of the last day of the Reference Period
ended on the date indicated above, (b) as of the date hereof, no Default or
Event of Default under the Credit Agreement has occurred and is continuing, (c)
the [quarterly] [annual] financial statements delivered to the Administrative
Agent herewith were prepared in compliance with §8.4 of the Credit Agreement and
(d) each of the representations and warranties of such Borrower contained in the
Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the date hereof, with the same effect as if made at and as of that time (except
to the extent of changes resulting from transactions contemplated or permitted
by the Credit Agreement and the other Loan Documents and changes occurring in
the ordinary course of business that singly or in the aggregate are not
materially adverse, and to the extent that such representations and warranties
relate expressly to an earlier date).


Except as otherwise specified in this Compliance Certificate, the capitalized
terms used herein shall have the same meanings ascribed to them in the Credit
Agreement.


--------------------------------------------------------------------------------





 
CAI INTERNATIONAL, INC.
             
By:
     
Name:
   
Title:
             
CONTAINER APPLICATIONS LIMITED
             
By:
     
Name:
   
Title:


--------------------------------------------------------------------------------



COMPLIANCE CERTIFICATE WORKSHEET


1.
Total Leverage Ratio - §10.1

(for the Reference Period ended ________ __, 20__)
 
A.
Consolidated Funded Debt:



Sum of all Indebtedness of CAI and its Subsidiaries
during such Reference Period relating to:
 
·
Borrowed Money (including issuance of notes or bonds):
$______

 
·
Deferred purchase price of assets (other than trade payables):
$______

 
·
Capitalized Leases:
$______

 
·
Rental Obligations:
$______

 
·
Maximum drawing amount of all letters of credit

 
outstanding:
$______

 
·
Indebtedness of any type referred to above of another

 
Person guaranteed by CAI or any of its Subsidiaries:
$______

 
·
Subordinated Debt obligations (if any)
$______



 
equals Consolidated Funded Debt:
$______

 
B.
Consolidated EBITDAR:

 
Consolidated Net Income (or Deficit) of CAI and its Subsidiaries: 
$______

 
plus depreciation and amortization:
$______

 
plus income tax expense:
$______

plus Consolidated Total Interest Expense paid or accrued:
$______

 
plus other noncash charges for such period:
$______

plus principal payments received with respect to Direct
 
  Finance Leases:
$______

 
plus consolidated rental expense:
$______



 
equals Consolidated EBITDAR:
$______



C.
Total Leverage Ratio equals (Item 1A to Item 1B):
___:___



D.
The Borrowers will not permit the Total Leverage Ratio, as at the end of any
Reference Period on or ending during any period to exceed the ratio of
4.50:1.00.



Compliance
______ yes/no

 

--------------------------------------------------------------------------------



2.
Applicable Margin

(for the Reference Period ended ________ __, 20__)


A.
Total Leverage Ratio equals (Item 1C above):
______:1.00



B.
Applicable Margin Level corresponding to Item 2A
Level ______



C.
Change in Applicable Margin Level
_____  yes/no

 
Former Level:______
 

--------------------------------------------------------------------------------




3.
Fixed Charge Coverage Ratio - §10.2

(for the Reference Period ended ________ __, 20__)
 
A.
Consolidated Operating Cash Flow of CAI and its Subsidiaries:



 
Consolidated EBITDAR (from Item 1B above):
$______

minus cash income tax taxes paid or payable in such
period, excluding cash income taxes with respect to
CAI’s fiscal year 2006 income paid by CAI
in the 2007 fiscal year, in an amount not
 
exceeding $10,000,000 in the aggregate:
$______



 
equals Consolidated Operating Cash Flow:
$______



B.
Consolidated Total Debt Service of CAI and its Subsidiaries:



Sum of, without duplication:
(i)  All repayments or prepayments of principal
due and payable during such Reference Period
on Indebtedness with respect to:
 
·
Borrowed Money (including issuance of notes or bonds):
$______

 
·
Deferred purchase price of assets (other than trade payables):
$______

 
·
Synthetic Leases and Capitalized Leases:
$______

 
·
Reimbursement obligations with respect to

letters of credit due and payable during such
 
Reference Period:
$______

 
·
Indebtedness of any type referred to above of another

Person guaranteed by CAI or any of
 
its Subsidiaries:
$______



plus
(ii)  Consolidated Total Interest Expense paid or payable in cash:
$______



plus
(iv)  Consolidated rental expense for such Reference Period
 
 determined in accordance with GAAP:
$______

 
Total:
$______

 
C.
Fixed Charge Coverage Ratio equals (Item 3A to Item 3B):
___:___

 
D.
Fixed Charge Coverage Ratio must not be less than:
    1:25 : 1.00

 
Compliance
______ yes/no

 

--------------------------------------------------------------------------------


 
Exhibit  E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:
______________________________



2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]]



3.
Borrowers:
CAI International, Inc. and Container Applications Limited



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement


--------------------------------------------------------------------------------



5.
Credit Agreement:     Second Amended and Restated Revolving Credit Agreement,
dated as of September [__], 2007, among the Borrowers, the Lenders and agents
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer, and Swing Line Lender



6.
Assigned Interest:



Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
CUSIP Number
_____________
$________________
$________________
______________%
 
_____________
$________________
$________________
______________%
 
_____________
$________________
$________________
______________%
 



[7.
Trade Date:
__________________]



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
     
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
     
Title:


--------------------------------------------------------------------------------




[Consented to and] Accepted:
       
BANK OF AMERICA, N.A., as
 
Administrative Agent
       
By:
     
Title:
       
[Consented to:]
       
By:
     
Title:
 


--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


 
1.
Representations and Warranties.



1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


--------------------------------------------------------------------------------



3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (excluding the laws applicable to
conflicts or choice of law (other than the New York General Obligations Law
§5-1401)).
 

--------------------------------------------------------------------------------


 
Exhibit  F


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____


To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of September [__], 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among CAI International, Inc., a Delaware corporation (“CAI”), Container
Applications Limited (“CAI Barbados”, and together with CAI, collectively, the
“Borrowers”), a corporation organized under the laws of Barbados, the Lenders
and agents from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests a Swing Line Loan:


 
1.
On _______________________________ (a Business Day).



 
2.
In the amount of $____________________.



The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.10.1 of the Agreement; as of the
date hereof there does not exist, and after giving effect to the Swing Line Loan
contemplated hereby there shall not exist, any Default or Event of Default.



 
CAI INTERNATIONAL, INC.
       
By:
   
Name:
   
Title:
               
CONTAINER APPLICATIONS LIMITED
       
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT
SCHEDULE 1.1 (Existing Letters of Credit)


Letter of Credit bearing number 68007619 issued by Bank of America in the amount
of $327,947.


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
SCHEDULE 7.3 (Title to Properties; Leases)




NONE


--------------------------------------------------------------------------------





REVOLVING CREDIT AGREEMENT
SCHEDULE 7.7 (Litigation)


Actions, suits, proceedings, or investigations pending or threatened against the
Borrower or its Subsidiaries as of the Closing Date:




NONE


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
SCHEDULE 7.15 (Certain Transactions)


Affiliates of the Borrower or any of its Subsidiaries are presently a party to
the following agreements with the Borrower or any of its Subsidiaries, copies of
which agreements have been provided to the Administrative Agent:


1.           Management Agreement between the Borrower and Interpool dated
October 1, 2006, pursuant to which the Borrower agrees to manage the operations
of a master lease container business on behalf of Interpool and Interpool
retains the services of the Borrower to perform certain billing, collection and
lease administration services.


2.           Amendment No. 5 to Operating and Administration Agreement between
the Borrower and Interpool dated October 1, 2006.


--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT
SCHEDULE 7.19 (Subsidiaries, etc.)


7.19(a)


NAME:
PLACE OF ORGANIZATION:
PRINCIPAL PLACE OF BUSINESS/REGISTERED OFFICE:
Container Applications International (U.K.) Limited
England and Wales
Ground Floor Office Suite
Knight Court, 49 Crown Street
Brentwood, Essex
CM 14 4BD
United Kingdom
Container Applications International (Malaysia) SDN BHD
Malaysia
Suite 10.05, Level 10, Menara Trend, Intan Millennium Square, 68 Jalan Batai
Laut, 41300 Klang, Selangor Darul Ehsan, Malaysia
Container Applications International Corporation
Japan
Shinwa Building 6F
9-11 Toranomon 2-Chome
Minato-Ku, Tokyo 105-0001
Japan
Sky Domestic Container Leasing Limited
England and Wales
2nd Floor Office Suite
Knight Court, 49 Crown Street
Brentwood, Essex
CM 14 BD
United Kingdom
Sky Container Trading Limited
England and Wales
2nd Floor Office Suite
Knight Court, 49 Crown Street
Brentwood, Essex
CM 14 BD
United Kingdom
Container Applications Limited
Barbados
Chancery Chambers
Chancery House
High Street
Bridgetown, Barbados
West Indies
 

 

--------------------------------------------------------------------------------



7.19(b)


Joint ventures or partnerships engaged in by the Borrower or its Subsidiaries as
of the Closing Date:


NONE


--------------------------------------------------------------------------------





REVOLVING CREDIT AGREEMENT
SCHEDULE 7.20 (Bank Accounts)


As of the Closing Date, the Borrower and its Subsidiaries maintain the following
Collection Accounts:


[On file with the Administrative Agent]


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
SCHEDULE 9.1 (Restrictions on Indebtedness)


The following Indebtedness existing on the Closing Date shall be permitted under
Section 9.1(g) of the Credit Agreement:


1.
Contracts payable to General Electric Capital Corporation (f/k/a BCC Equipment
Leasing Corp. and MDFC Equipment Leasing Corp.)



A.           The following contracts payable relate to Individual Equipment
Records 003 and 004 each dated as of January 31, 1996, and as amended to date,
and entered into pursuant to the Equipment Lease Agreement No. 3263-1 dated
March 30, 1995, as amended March 30, 2005, and as amended to date:


Reference #:  0032631-003 and 0032631-004
Rental balance payable as of 08/31/07:    $181,020


2.           Contracts payable to US Bancorp (f/k/a Cargill Leasing
Corporation.)


Reference #:  600007943 (relating to US Bancorp Lease dated 5/29/98)
Rental balance payable as of 08/31/07:    $205,933


3.           The amounts payable to the Existing Lenders under the Amended and
Restated Revolving Credit Agreement and Term Loan Agreement dated as of
September 29, 2006, as amended to date, which will be paid in connection with
the Closing.
Principal amount:  $ 113,500,000


4.
The following amounts payable to the Existing Lenders under certain letters of
credit issued under the  Amended and Restated Revolving Credit and Term Loan
Agreement dated as September 29, 2006, as amended to date:



Reference: Letter of Credit Number 68007619 (Expiry date  12/31/07)
Balance payable as of 8/31/07:          $327,947


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
SCHEDULE 9.2 (Existing Liens)




Liens held by the following Persons are existing on the Closing Date and shall
be permitted under Section 9.2 of the Credit Agreement:


1.           Bank of America pursuant to that certain Amended and Restated
Revolving Credit and Term Loan Agreement dated as of September 29, 2006, as
amended, and the Amended and Restated Security Agreement of even date therewith,
as amended.


2.           Wells Fargo Bank Northwest, N.A., as trustee, pursuant to that
certain (a) Lease Agreement dated as of June 29, 2004, as supplemented, (2)
Lease Agreement dated as of November 29, 2004, as supplemented, (3) Lease
Agreement dated as of December 9, 2005, as supplemented, (4) Lease Agreement
dated as of March 24, 2004, as supplemented and (5) Lease Agreement dated as of
January 31, 2007, as supplemented.


3.           Landesbank Hessen – Thuringen Girozentrale pursuant to that certain
(1) Container Management Services Agreement with IGB Container One GmbH & Co. KG
dated August 31, 2005, as amended, and that certain Precautionary Assignment of
Lease Agreements of even date therewith, as amended, (2) Container Management
Services Agreement dated June 30, 2006 with IGB Container 2 GmbH & Co. KG, as
amended to date, and that certain Precautionary Assignment of Lease Agreements
of even date therewith, as amended, (3) Container Management Services Agreement
dated October 27, 2006 with IGB Container 3 GmbH & Co. KG, as amended to date,
and that certain Precautionary Assignment of Lease Agreements of even date
therewith, as amended and (4) Container Management Services Agreement dated
March 28, 2007 with IGB Container 4 GmbH & Co. KG, as amended to date, and that
certain Precautionary Assignment of Lease Agreements of even date therewith, as
amended.


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
SCHEDULE 9.3 (Existing Investments)




NONE
 
 

--------------------------------------------------------------------------------

 